Exhibit 10.15
Execution Version
SECOND AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
AGREEMENT

Dated as of March 5, 2010
by and among
CENTERLINE HOLDING COMPANY and
CENTERLINE CAPITAL GROUP INC.,
as the Borrowers,


CENTERLINE INVESTOR LP LLC, CENTERLINE INVESTOR LP II LLC,
CENTERLINE INVESTOR LP III LLC, CENTERLINE CAPITAL COMPANY LLC,
CENTERLINE AFFORDABLE HOUSING ADVISORS LLC, CENTERLINE HOLDING
TRUST, CENTERLINE HOLDING TRUST II, CM INVESTOR LLC, CENTERLINE
FINANCE CORPORATION,
CENTERLINE MANAGER LLC
and other named entities party hereto as of the date hereof and from time to
time,
as Guarantors,


BANK OF AMERICA, N.A. and other named
entities party hereto as of the date hereof and from time to time, as Lenders,
and
BANK OF AMERICA, N.A.,
as Issuing Bank, and as Administrative Agent on behalf of the Lenders
* * * * *
BANC OF AMERICA SECURITIES LLC and CITICORP USA, INC.,
as Co- Lead Arrangers
and
BANC OF AMERICA SECURITIES LLC, as Book Manager

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         

  Page    
1. DEFINITIONS AND RULES OF INTERPRETATION
    1  
1.1 Definitions
    1  
1.2 Rules of Interpretation
    31  
2. REVOLVING LOANS AND TERM LOAN
    32  
2.1 Revolving Loans
    32  
2.2 Term Loan
    36  
2.3 Types of Loans: Conversion and Continuation Options
    36  
2.4 Reduction of Commitments
    38  
3. USE OF PROCEEDS
    38  
3.1 Use of Proceeds
    38  
4. REPAYMENT OF REVOLVING LOANS AND TERM LOAN
    38  
4.1 Revolving Loans
    38  
4.2 Amortization of Term Loan
    39  
5. LETTERS OF CREDIT
    41  
5.1 Letter of Credit Commitments
    41  
5.2 Reimbursement Obligation of the Borrowers
    43  
5.3 Letter of Credit Payments
    44  
5.4 Obligations Absolute
    44  
5.5 Reliance by Issuer
    45  
5.6 Letter of Credit Fees
    45  
6. CERTAIN GENERAL PROVISIONS
    45  
6.1 Payments to Administrative Agent
    45  
6.2 No Offsets, Taxes Etc
    45  
6.3 Computations
    48  
6.4 Interest Limitation
    49  
6.5 Inability to Determine LIBOR Rate
    49  
6.6 Illegality
    49  
6.7 Additional Costs, Etc
    50  
6.8 Capital Adequacy
    51  
6.9 Certificate
    51  
6.10 Mitigation Obligations; Replacement of Lenders
    51  
6.11 Indemnity
    52  
6.12 Interest and Fees After Event of Default
    52  
6.13 Replacement of Lenders
    52  
7. CONDITIONS PRECEDENT
    53  
7.1 Documents
    53  
7.2 Other Conditions Precedent to advancing any portion of the Loans
    53  
8. REPRESENTATIONS AND WARRANTIES
    54  
8.1 Financial Information
    54  
8.2 Litigation
    54  
8.3 Good Title and No Liens
    55  
8.4 Franchise, Patents, Copyrights, Etc
    55  
8.5 Entity Matters
    55  
8.6 Authorization
    56  
8.7 Valid and Binding
    57  
8.8 Deferred Compensation and ERISA
    57  

 

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         

  Page    
8.9 No Materially Adverse Contracts, Etc
    57  
8.10 Compliance With Other Instruments, Laws, Etc
    57  
8.11 Tax Status
    58  
8.12 Holding Company and Investment Company Acts
    58  
8.13 Certain Transactions
    58  
8.14 Loan Documents
    59  
8.15 Regulations U and X
    59  
8.16 Solvency
    59  
8.17 No Material Change; No Default
    59  
8.18 Insurance
    59  
8.19 Use of Proceeds
    59  
8.20 Labor Matters
    59  
8.21 Exchange Listing
    60  
8.22 No Broker or Finder
    60  
8.23 LIHTC Investments
    60  
8.24 Non-Spinnaker Bonds
    60  
8.25 Supplemental Loans
    60  
8.26 [Intentionally Omitted]
    60  
8.27 Island Recapitalization
    60  
8.28 Information True, Complete and Not Misleading
    60  
9. AFFIRMATIVE COVENANTS
    61  
9.1 Punctual Payment
    61  
9.2 Maintenance of Location and Office
    61  
9.3 Organizational Number
    61  
9.4 Records and Accounts
    61  
9.5 Delivery of Financial Statements and Notices
    61  
9.6 Existence; Conduct of Business
    66  
9.7 Insurance
    67  
9.8 Taxes
    67  
9.9 Compliance with Laws, Contracts, Licenses, and Permits
    67  
9.10 Indemnification Against Payment of Brokers’ Fees
    67  
9.11 Fiscal Year
    68  
9.12 Place for Records; Inspection
    68  
9.13 Replacement Documentation
    68  
9.14 Further Assurances
    68  
9.15 Guaranties
    68  
9.16 Additional Information
    69  
9.17 EIT Preferred Shares Covenants
    69  
9.18 Ownership of CCG, Guarantors and Pledged Entities
    69  
9.19 LIHTC Investments
    70  
9.20 New Subsidiaries
    70  
9.21 Dissolving Subsidiaries
    70  
10. NEGATIVE COVENANTS; FINANCIAL COVENANTS
    71  
10.1 Liens
    71  
10.2 Negative Pledge and Double Negative Pledge
    74  
10.3 Indebtedness
    74  

 

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         

  Page    
10.4 EIT
    77  
10.5 Merger; Ownership Interests; Sale of Assets; Liquidations
    77  
10.6 Loans, Guarantees, Investments and Acquisitions
    79  
10.7 Distributions
    80  
10.8 Affiliate Payments
    80  
10.9 Purchase of Margin Stock
    81  
10.10 Transactions with Affiliates
    81  
10.11 Amendment to Governing Documents
    81  
10.12 Business Lines
    81  
10.13 Consolidated EBITDA to Fixed Charge Ratio
    82  
10.14 Total Debt/Consolidated EBITDA Ratio
    82  
10.15 Stock Buy-Backs
    82  
10.16 Amendment to Certain Agreements
    82  
10.17 Excluded Entities
    82  
11. DEFAULT
    83  
11.1 Events of Default
    83  
11.2 Remedies Upon Event of Default
    85  
11.3 Written Waivers
    86  
11.4 Allocation of Proceeds
    86  
11.5 Performance by the Administrative Agent
    86  
11.6 Rights Cumulative
    87  
12. SETOFF
    87  
13. THE ADMINISTRATIVE AGENT
    88  
13.1 Authorization
    88  
13.2 Employees, Advisors and the Administrative Agent
    89  
13.3 No Liability
    89  
13.4 No Representations
    89  
13.5 Payments
    90  
13.6 Administrative Agent as Lender and Issuing Bank
    91  
13.7 Resignation
    91  
13.8 Notification of Defaults
    92  
13.9 Duties in the Case of Enforcement
    92  
13.10 Administrative Agent May File Proofs of Claim
    93  
14. EXPENSES
    93  
15. INDEMNIFICATION
    94  
16. SURVIVAL OF COVENANTS, JOINT AND SEVERAL OBLIGATIONS, ETC.
    95  
16.1 Survival
    95  
16.2 Joint and Several Obligations
    96  
16.3 Maximum Amount
    96  
17. ASSIGNMENT AND PARTICIPATION
    96  
17.1 General Conditions
    96  
17.2 Assignments
    97  
17.3 Register; Accounts
    98  
17.4 Participations
    98  
17.5 Payments to Participants
    99  
17.6 Miscellaneous Assignment Provisions
    99  

 

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         

  Page    
17.7 Recordation in Register
    99  
18. NOTICES, ETC.
    100  
19. GOVERNING LAW; JURISDICTION; VENUE
    100  
20. HEADINGS
    101  
21. COUNTERPARTS
    101  
22. ENTIRE AGREEMENT, ETC.
    101  
22.1 Entire Agreement
    101  
22.2 Additional Guarantors and Pledged Entities
    101  
23. CONSENTS, AMENDMENTS, WAIVERS, ETC.
    101  
23.1 General Rule
    101  
23.2 Waivers
    103  
23.3 Reasonable Cooperation by Creditor Parties
    103  
24. SEVERABILITY
    103  
25. CONFIDENTIALITY
    103  
25.1 Confidentiality
    103  
25.2 Definition of Information
    104  
25.3 Compliance Standard
    104  
25.4 Intralinks and Public Lenders
    104  
26. USA PATRIOT ACT
    105  
27. NO ADVISORY OR FIDUCIARY RESPONSIBILITY
    105  
28. DESIGNATION OF PERMITTED LIENS
    106  
29. WAIVER OF JURY TRIAL
    106  
30. RELEASE
    107  
30.1 Waiver of Defaults under the Original Agreement
    107  
30.2 Waiver of any Claims Against Creditor Parties
    107  

 

iv



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT
SECOND AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT (this
“Credit Agreement”) dated as of March 5, 2010 is by and among CENTERLINE HOLDING
COMPANY, a Delaware statutory trust (“CHC”), and CENTERLINE CAPITAL GROUP INC.,
a Delaware corporation (“CCG”) (each a “Borrower” and collectively, the
“Borrowers”); those Persons (as defined below) listed as Guarantors on
Schedule 1 as of the date hereof and any other Person who may from time to time
be listed on such Schedule in accordance with this Credit Agreement (each a
“Guarantor” and collectively, the “Guarantors”); BANK OF AMERICA, N.A. and the
other lenders party hereto as listed on Schedule 2 from time to time in
accordance with this Credit Agreement (each a “Lender” and collectively, the
“Lenders”); and BANK OF AMERICA, N.A., as Administrative Agent (as defined
below), and as Issuing Bank (in such capacity, the “Issuing Bank”).
This Credit Agreement amends and restates in its entirety that certain Amended
and Restated Revolving Credit and Term Loan Agreement, dated as of December 19,
2008, by and among the parties hereto (as previously amended from time to time,
the “Original Agreement”), and is intended as a continuation of the transactions
contemplated by the Original Agreement, and is not intended as a novation
thereof. All references to the Original Agreement in any of the Loan Documents
(as defined below) shall constitute references to this Credit Agreement.
The parties hereto agree as follows:
1. DEFINITIONS AND RULES OF INTERPRETATION.
1.1 Definitions.
1.1.1 Definitions of Borrowers, Guarantors and Affiliates. For purposes of this
Credit Agreement the Borrowers, Guarantors and certain of their Affiliates are
defined as set forth below:
Borrower and Borrowers. See the introductory paragraph to this Credit Agreement.
CAHA. Centerline Affordable Housing Advisors LLC, a Delaware limited liability
company (formerly known as Related Capital Company LLC and as CharterMac Capital
LLC).
CCC. Centerline Capital Company, LLC, a Delaware limited liability company.
CCG. See the introductory paragraph to this Credit Agreement.
Centerline Investor LP. Centerline Investor LP LLC, a Delaware limited liability
company.
Centerline Investor LP II. Centerline Investor LP II LLC, a Delaware limited
liability company.
Centerline LIHTC Sub. Centerline Investor LP III, a Delaware limited liability
company.

 

1



--------------------------------------------------------------------------------



 



Centerline Manager LLC. Centerline Manager LLC, a Delaware limited liability
company.
Centerline Manager Transfer. The transfer, prior to or after the date hereof, by
Centerline Manager LLC, to Guaranteed Manager or to Guaranteed Manager II, of
its interests as managing member of general partners of certain Guaranteed
Funds.
CFin. Centerline Financial LLC, a Delaware limited liability company through
which CHC indirectly engages in the business of providing credit intermediation.
CFin Enhanced Projects. See Section 8.25.
CFin Holdings. Centerline Financial Holdings LLC, a Delaware limited liability
company.
CHC. See the introductory paragraph to this Credit Agreement.
CMC. Centerline Mortgage Capital Inc., a Delaware corporation.
CMP. Centerline Mortgage Partners Inc., a Delaware corporation.
CSL. Centerline Servicing LLC, a Delaware limited liability company.
Dissolving Subsidiaries. Those Subsidiaries whose assets are being sold to Newco
in connection with the Island Recapitalization or that CHC anticipates
dissolving following the consummation of the Island Recapitalization, consisting
of Centerline A/C Investors, LLC, ARCap 2004 RR3 Resecuritization Inc., ARCap
2005 RR5 Resecuritization Inc., Centerline Investors I LLC, Centerline REIT Inc.
and Centerline Credit Management LLC; provided, however, that, upon written
notice to the Administrative Agent, the Borrowers shall have the unilateral
right to delete any Subsidiary from the definition of “Dissolving Subsidiaries”
(and, following any such notice, such Subsidiary shall, to the extent
applicable, continue as a Guarantor or Pledged Entity).
EIT. Centerline Equity Issuer Trust, a Delaware statutory trust.
EIT Notes. Those certain three subordinated notes associated with LIHTC
Properties known as Lakepointe, Orchard Mill and Shannon Lake, held by EIT on
the Closing Date.
EIT II. Centerline Equity Issuer Trust II, a Delaware statutory trust.
EIT II Transfer. The transfer after the Closing Date by EIT of all of its rights
and title to and interest in the EIT Notes to EIT II.
Excluded Entities. CFin, CFin Holdings, Centerline Guarantor LLC, a Delaware
limited liability company, Guaranteed Manager, Guaranteed Manager II, and
Guaranteed Holdings. In addition, from and after such time as EIT has completed,
and certified in writing to the Administrative Agent that it has completed, the
EIT II Transfer, EIT shall be an Excluded Entity.

 

2



--------------------------------------------------------------------------------



 



Excluded Entity Distributions. Any Distribution by an Excluded Entity to CHC or
one of CHC’s Subsidiaries which is not an Excluded Entity. By way of example,
any Distribution to CFin Holdings from CFin shall not constitute an Excluded
Entity Distribution.
Guaranteed Holdings. Centerline Guaranteed Holdings LLC, a Delaware limited
liability company, formed as a special purpose entity as contemplated by the
terms of the Merrill Agreements in connection with the Island Recapitalization.
Guaranteed Manager. Centerline Guaranteed Manager LLC, a Delaware limited
liability company.
Guaranteed Manager II. Centerline Guaranteed Manager II LLC, a Delaware limited
liability company or an entity to be formed as a Delaware limited liability
company in connection with the transactions contemplated by the Merrill
Agreements.
Guarantor and Guarantors. See the introductory paragraph to this Credit
Agreement.
Holding Trust. Centerline Holding Trust, a Delaware statutory trust.
Holding Trust II. Centerline Holding Trust II, a Delaware statutory trust.
Newco. C-III Capital Partners LLC, a Delaware limited liability company.
Pledged Entities. (a) Those Persons who are not Guarantors, but whose Capital
Stock (or a portion thereof) is pledged to secure the Loans as part of the
Equity Collateral, and (b) CMC and CMP; provided, however, that “Pledged
Entities” shall not include the Excluded Entities notwithstanding the fact that
Capital Stock of an Excluded Entity may be pledged to the Administrative Agent
to secure the Obligations for the benefit of the Lenders.
SPV I. Centerline Sponsor 2007-1 Securitization, LLC, a Delaware limited
liability company.
SPV II. Centerline Stabilization 2007-1 Securitization, LLC, a Delaware limited
liability company.
1.1.2 General Definitions. The following terms shall have the meanings set forth
in this Section or elsewhere in the provisions of this Credit Agreement referred
to below:
Act. See Section 26.
Administrative Agent. Bank of America, in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.
Administrative Agent’s Office. The Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 3, or at such other location as
the Administrative Agent may designate to the Borrowers and the Lenders from
time to time.

 

3



--------------------------------------------------------------------------------



 



Advisory Agreement. The Consulting and Advisory Agreement, dated as of the date
hereof, by and between CCG and TRCLP Affordable Acquisitions LLC, a Delaware
limited liability company, as the same may be amended, modified, restated or
supplemented from time to time.
Affiliate. As to any Person, any other Person directly or indirectly
controlling, controlled by or under direct or indirect common control with, such
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”) as applied to any Person, means directly or indirectly possessing
the power (i) to vote 10% or more of the Capital Stock having ordinary voting
power for the election of directors of such Person, or (ii) to direct or cause
the direction of the management or policies of that Person, whether through the
ownership of voting securities, by agreement, or otherwise.
Applicable Law. All applicable provisions of constitutions, statutes, rules,
regulations and orders of all governmental bodies and all orders and decrees of
all courts, tribunals and arbitrators.
Applicable Margin. The Applicable Margin applicable to the Loans shall be as set
forth on Exhibit 1.1.A.
Approved Fund. Any Fund that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
ARCap Transaction. The sale by CHC, CCG and certain of their Subsidiaries of
certain assets, including equity interests in certain of CHC’s or CCG’s
Subsidiaries, by which CHC, CCG and their Subsidiaries sell their servicing and
special servicing business and platform to Newco, as part of the Island
Recapitalization.
Assignment and Acceptance. See Section 17.2.2.
Balloon. The principal balance of the Term Loan anticipated to become due and
payable on the Term Loan Maturity Date. As of the date hereof, the Balloon
equals $65,000,000.00, and such amount shall be reduced on a dollar for dollar
basis for prepayments of the Term Loan to be applied to the Balloon pursuant to
the terms of Section 4.2.
Bank of America. Bank of America, N.A., and its successors.
Bankruptcy Code. 11 USC Sections 101 et. seq.
Base Rate. For any day, a fluctuating rate per annum equal to the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate.” The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.

 

4



--------------------------------------------------------------------------------



 



Base Rate Loans. All or any portion of the Revolving Loans or the Term Loan
bearing interest calculated by reference to the Base Rate.
BBA LIBOR. See the definition of LIBOR Rate.
B Bonds. Those certain series B certificates held initially by SPV I in
connection with the Bond Transaction.
Bond Transaction. The exchange of a portfolio of bonds from Centerline 2007-1
EIT Securitization, LLC, Centerline 2007-1 SU Securitization, LLC and Centerline
2007-1 T Securitization, LLC to Freddie Mac, pursuant to which Freddie Mac
issued series A certificates that were sold by a placement agent and series B
certificates that were held initially by SPV I for purposes of a securitization
of such portfolio that is credit enhanced by Freddie Mac pursuant to a Bond
Exchange and Sale Agreement dated as of December 1, 2007 among Freddie Mac,
Centerline 2007-1 EIT Securitization, LLC, Centerline 2007-1 SU Securitization,
LLC, Centerline 2007-1 T Securitization, LLC, SPV I and SPV II, and the
documents contemplated thereby.
Borrower Materials. See Section 25.4.
Business Day. Any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any LIBOR Rate Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
eurodollar market.
Capitalized Lease Obligation. That portion of the obligations under a capital
lease that is required to be capitalized in accordance with GAAP.
Capital Stock. Any and all shares, interests, participations or other
equivalents, preferred or common (however designated) of capital stock of a
corporation, any and all equivalent ownership interests in a Person (other than
a corporation) and any and all warrants, rights or options to purchase any of
the foregoing (including convertible debt instruments).
Cash Collateral. See Section 5.2.
Cash Equivalents. (a) Securities issued or directly and fully guaranteed or
insured by the United States or any agency or instrumentality thereof (provided
that the full faith and credit of the United States is pledged in support
thereof) having maturities of not more than twelve months from the date of
acquisition (“Government Obligations”), (b) obligations of any state of the
United States or any political subdivision thereof for the payment of the
principal and redemption price of and interest on which there shall have been
irrevocably deposited Government Obligations maturing as to principal and
interest at times and in amounts sufficient to provide such payment, (c) Dollar
denominated time and demand deposit accounts or money market accounts with
domestic banks (i) that are “adequately capitalized” (as defined in the

 

5



--------------------------------------------------------------------------------



 



regulations of its primary federal banking regulator) and (ii) have “Tier 1
capital” (as defined in such regulations) of not less than $250,000,000, where
such accounts are insured by the FDIC.
Casualty Event. With respect to any property (including any interest in
property) of either Borrower, any Guarantor or any of their respective
Subsidiaries, any loss of, damage to, or condemnation or other taking of, such
property for which such Person receives insurance proceeds, proceeds of a
condemnation award or other compensation.
Centerline Group. Consists of CHC and each of its direct and indirect
Subsidiaries.
Centerline-Sponsored Funds. All low income housing tax credit funds sponsored
and managed by any Affiliate of CHC, or a predecessor in interest thereof.
Change in Control. The occurrence of any of the following:
(a) the occurrence of any events or circumstances such that any of CCG, or,
except solely as the result of a transaction expressly permitted by
Section 10.5.3, any of the Guarantors or any of the Pledged Entities, either
directly or indirectly, shall no longer be controlled by CHC;
(b) as to CHC: (i) any merger or consolidation of CHC with or into any Person or
any sale, transfer or other conveyance, whether direct or indirect, of all or
substantially all of the assets of CHC, on a consolidated basis, in one
transaction or a series of related transactions, if, immediately after giving
effect to such transaction, any Person or group of Persons (within the meaning
of Section 13 or 14 of the Securities Exchange Act) is or becomes the beneficial
owner (within the meaning of Rule 13d-3 promulgated by the SEC under the
Securities Exchange Act) of the common shares representing a majority of the
total voting power on a fully diluted basis of the aggregate outstanding
securities of the transferee or surviving entity normally entitled to vote in
the election of directors, managers, or trustees, as applicable, of the
transferee or surviving entity; (ii) any Person or group of Persons (within the
meaning of Section 13 or 14 of the Securities Exchange Act) , other than Island
or its Affiliates, is or becomes the beneficial owner (within the meaning of
Rule 13d-3 promulgated by the SEC under the Securities Exchange Act) of the
common shares representing a majority of total voting power of the aggregate
outstanding common shares of CHC normally entitled to vote in the election of
directors of CHC; (iii) during any period of 12 consecutive calendar months,
individuals who were directors or trustees of CHC on the first day of such
period (together with any new directors or trustees whose election by the board
of directors or board of trustees of CHC or whose nomination for election by the
stockholders of CHC was approved by a vote of a majority of the directors or
trustees then still in office who were either directors at the beginning of such
period or whose election or nomination for election was previously so approved)
cease for any reason to constitute a majority of the board of directors of CHC;
or (iv) any Person becomes entitled to either force a change in the individuals
serving on CHC’s board of directors, or name one or more individuals to serve on
CHC’s board of directors, as a result of such Person’s rights as a holder of any
preferred Capital Stock of CHC; or
(c) in the event that CCG issues preferred Capital Stock creating rights to
force any change in CCG’s board of directors, if any, or management, similar to
such rights arising under the EIT Preferred Shares, the exercise of any such
rights resulting in any such forced changes.

 

6



--------------------------------------------------------------------------------



 



CHC/CCG Guaranty. CHC’s and CCG’s joint and several guarantee of the payment of
all amounts payable by CMC to CSL pursuant to Sections 7.01 and 4.01 of the
Amended and Restated Subservicing Agreement, dated as of the date hereof, by and
among CMC, CSL, and solely with respect to Section 8.14 thereof, CHC and CCG, as
amended, restated supplemented or otherwise modified from time to time.
CHC’s Filings. Forms 10-Q and 10-K filed from time to time by CHC with the SEC.
Closing Date. The first date on which the conditions set forth in Section 7 have
been satisfied, or waived in accordance with Section 23.
Code. The Internal Revenue Code of 1986, as amended.
Collateral. Collectively, the Equity Collateral, the Cash Collateral, and the
Other Collateral.
Commitment. With respect to each Lender, (a) the aggregate Dollar amount set
forth on Schedule 2 equal to the sum of (i) such Lender’s Revolving Loan
Commitment (including such Lender’s commitment to participate in the issuance,
extension, renewal and honoring of Existing Letters of Credit or New Letters of
Credit), plus (ii) such Lender’s Term Loan Commitment; or (b) if such Lender’s
Revolving Loan Commitment and Term Loan Commitment are terminated pursuant to
the provisions hereof, zero.
Commitment Percentage. With respect to each Lender, the percentage set forth on
Schedule 2 obtained by dividing (i) the sum of such Lender’s Revolving Loan
Commitment and Term Loan Commitment, by (ii) the aggregate Commitments of all
Lenders.
Compliance Certificate. See Section 9.5.1(c).
Consolidated or consolidated. With reference to any term defined herein, shall
mean that term as applied to the accounts of the named Person and its
Subsidiaries, consolidated in accordance with GAAP.
Consolidated EBITDA. With respect to any Person for any period; the sum (without
duplication) of:
(a) Consolidated Net Income;
plus:
(b) in each case to the extent deducted, or not included in net income, in
determining Consolidated Net Income,
(i) consolidated interest expense on Total Debt,
(ii) the Unused Facility Fee and any other unused facility fees on Total Debt,

 

7



--------------------------------------------------------------------------------



 



(iii) Distributions paid, accrued or allocated to any class of preferred Capital
Stock (if actually paid, solely if and to the extent permitted to be paid by the
terms of this Credit Agreement; and other than Distributions permitted and
contemplated by Section 10.7),
(iv) all federal, state, local and foreign income tax expense,
(v) depreciation, depletion, and amortization expense (including mortgage
servicing rights) and other similar non-cash items,
(vi) non-cash losses related to mortgage servicing rights,
(vii) income allocated to minority interests related to SCU’s,
(viii) non-cash compensation, including all non-cash payments or accrued amounts
for bonuses,
(ix) non-cash impairments of non-working capital assets, including intangibles
and Supplemental Loans,
(x) non-recurring net losses from the sale or other disposition of assets
outside the ordinary course of business permitted under this Credit Agreement,
(xi) non-cash losses associated with the change in fair market value of rights
and obligations under Derivative Agreements,
(xii) any cash revenue received but not recognized as income in determining
Consolidated Net Income;
(xiii) any other non-cash losses or expenses,
(xiv) the principal amount of any Supplemental Loans collected,
(xv) all cash payments received or cash collateral released under any Derivative
Agreements,
(xvi) all non-cash reserves taken, directly or indirectly, on account of any
risk-sharing arrangements with Fannie Mae, Freddie Mac or any similar or
successor governmental or quasi-governmental body or any similar risk-sharing
arrangement with any other Person,
(xvii) severance and transaction costs in an amount not greater than $8,500,000
during 2010 and relating to the Island Recapitalization, and
(xviii) amounts payable for third party costs and expenses out of the escrow
account established under the Escrow Agreement;

 

8



--------------------------------------------------------------------------------



 



(xix) all non-cash losses arising out of the deconsolidation process with
respect to the Excluded Entities,
minus:
(c) in each case to the extent added, or not included as a net loss, in
determining Consolidated Net Income,
(i) all federal, state, local and foreign income tax benefits,
(ii) all federal, state, local and foreign taxes actually paid in cash,
(iii) non-cash gains related to sales of mortgage loans,
(iv) losses allocated to minority interests related to SCU’s,
(v) non-cash recoveries of non-working capital assets, including intangibles,
(vi) non-recurring net gains from the sale or other disposition of assets
outside the ordinary course of business permitted under this Credit Agreement,
(vii) non-cash gains associated with the change in fair market value of rights
and obligations under Derivative Agreements,
(viii) other non-recurring gains (including, without limitation, gains related
to mortgage servicing rights),
(ix) cash that is not generally available due to a restriction created by
operation of the terms of its Governing Documents or any agreement, instrument
or Applicable Law, or is otherwise designated as restricted by any Person, to
the extent of any such restriction; provided that any minimum capital or cash
collateral postings required by Freddie Mac, Fannie Mae or their successors
shall not constitute such a restriction,
(x) the principal amount of any Supplemental Loans, or cash reserves created in
the nature of Supplemental Loans or other protective advances, directly or
indirectly made to or for the benefit of any LIHTC Property or
Centerline-Sponsored Fund,
(xi) all amounts paid, advanced or otherwise made available to Island or any of
its Affiliates, including, without limitation, pursuant to the Management
Agreement,
(xii) all cash payments made or cash collateral provided under any Derivative
Agreements,

 

9



--------------------------------------------------------------------------------



 



(xiii) all cash payments actually made, directly or indirectly, on account of
any risk-sharing arrangements with Fannie Mae, Freddie Mac or any similar or
successor governmental or quasi-governmental body or any similar risk-sharing
arrangement with any other Person,
(xiv) all amounts due and payable to third parties under the Timex Contribution
Agreement to the extent such amounts are included in CHC’s Consolidated Net
Income,
(xv) any cash compensation actually paid, and
(xvi) any other non-cash revenues
(xvii) any non-cash reserves reversed,
(xviii) any non-cash gains arising out of the deconsolidation process with
respect to the Excluded Entities.
Consolidated Net Income. With respect to any Person for any period of
calculation, after adjusting for (y) the impact of FIN 46(R) from consolidation
of partnerships and entities required by FASB and (z) the deconsolidation of the
Excluded Entities, the net income (or loss) of the Person with respect to which
Consolidated Net Income is being calculated (the “Target Person”) and its
Subsidiaries on a consolidated basis; provided that Consolidated Net Income
shall exclude:
(a) the undistributed earnings of any Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
of such amounts are not permitted by operation of the terms of its
organizational documents or any agreement, instrument or Applicable Law
applicable to such Subsidiary,
(b) the income (or loss) of any Person accrued prior to the date it becomes a
Subsidiary or prior to the date any such Person is merged into or consolidated
with the Target Person or any of its Subsidiaries or that Person’s assets are
acquired by the Target Person or any of its Subsidiaries, and
(c) any income (or loss) for such Period of any Person if such Person is not a
Subsidiary, except that the Target Person’s equity in the net income of any such
Person shall be included in Consolidated Net Income up to the aggregate amount
of cash actually distributed by such Person during such Period to the Target
Person or a Subsidiary as a Distribution (and in the case of a Distribution to a
Subsidiary, such Subsidiary is not precluded from further distributing such
amount to the Target Person as described in clause (a) of this proviso).
Contingent Liabilities. Any guaranties or other indirect contingent Indebtedness
(excluding any such guaranties or other indirect contingent Indebtedness
incurred by the Excluded Entities), and with the aggregate amount thereof with
respect to such Contingent Liabilities to be equal to the stated or determinable
amount of the primary obligation in respect of which such guaranty or

 

10



--------------------------------------------------------------------------------



 



other contingent obligation is made or (x) if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) as determined by such Person in good
faith or (y) if the amount of the Contingent Liability is less than the
determinable amount of the primary obligation (e.g. because of limited recourse
to the guarantor), the maximum amount of potential liability on account of such
guaranty or other contingent obligation. For the avoidance of doubt, any such
guaranties or other indirect contingent Indebtedness incurred by a Person other
than an Excluded Entity, by which such Person guaranties or otherwise becomes
liable for Indebtedness of an Excluded Entity, shall constitute Contingent
Liabilities.
Continue, Continuation and Continued. Refers to the continuation of a Base Rate
Loan or a LIBOR Rate Loan from one Interest Period to another Interest Period
pursuant to Section 2.3.2.
Contractual Obligations. For any Person, any provision of any security issued by
that Person or of any material indenture, mortgage, deed of trust, contract,
undertaking, agreement, or other instrument to which such Person is a party or
by which it or any of its assets or properties is bound or to which it or any of
its assets or properties is subject.
Conversion Request. A notice given by the Borrowers to the Administrative Agent
of the Borrower’s election to Convert or Continue a Base Rate Loan to a LIBOR
Rate Loan, or vice versa, in accordance with Sections 2.3.1 and 2.3.2.
Convert, Conversion and Converted. Refers to the conversion of either a Base
Rate Loan into a LIBOR Rate Loan or a LIBOR Rate Loan into a Base Rate Loan
pursuant to Sections 2.3.1 and 2.3.2.
Covered Taxes. See Section 6.2.1.
Credit Agreement. See the introductory paragraph to this Credit Agreement.
Creditor Parties. The Lenders, the Administrative Agent and the Issuing Bank, or
such group of such Persons as a context may suggest or require.
Daily Unused Amount. See Section 2.1.2(c).
Default. Any event or circumstance which is either an Event of Default, or, with
the giving of notice or the passage of time or both, will become an Event of
Default.
Default Rate. An interest rate equal to (a) the Base Rate plus (b) 5% per annum,
in all cases to the fullest extent permitted by applicable laws.
Delinquent Lender. See Section 13.5.3.
Derivative Agreement. Any forward contract, futures contract, swap, option or
other similar agreement or arrangement (including, without limitation, caps,
floors, collars and similar agreements).

 

11



--------------------------------------------------------------------------------



 



Distribution. The declaration or payment of any dividend on or in respect of any
shares of any class of Capital Stock of CHC or any Subsidiary of CHC, including,
without limitation, on account of and pursuant to SCU’s, other than dividends
payable solely in shares of common stock of CHC or such Subsidiary; the payment
or prepayment of principal of, premium, if any, or interest on, or purchase,
redemption, defeasance, retirement or other acquisition of or with respect to
any shares of any class of Capital Stock of CHC or any Subsidiary of CHC,
directly or indirectly through a Subsidiary of such Person or otherwise
(including the setting apart of assets for a sinking or other analogous fund to
be used for such purpose); the return of capital by CHC or any Subsidiary of CHC
to its shareholders as such; or any other distribution on or in respect of any
shares of any class of Capital Stock of CHC or any Subsidiary of CHC.
Distribution Default. Any Default, other than a Financial Covenant Default.
Dollars or $. Dollars in lawful currency of the United States.
Domestic Lending Office. Initially, the office of each Lender designated as such
by notice to the Borrowers; thereafter, such other office of such Lender, if
any, that shall be making or maintaining Base Rate Loans.
Drawdown Date. The date on which any Revolving Loan is made or is to be made,
and the date on which any Revolving Loan, in accordance with Section 2.3, is
Converted or Continued.
EIT Agreement. The Second Amended and Restated Trust Agreement dated as of
December 27, 2007, as amended from time to time, by and among the managing
trustees party thereto, CHC, Wilmington Trust Company, as registered trustee,
Holding Trust and CAHA, as manager relating to EIT.
EIT Common Shares. The common shares of EIT, and any securities into or for
which such common shares hereafter may be converted or exchanged, constituting
all Capital Stock of EIT other than the EIT Preferred Shares.
EIT Preferred Shares. The preferred shares issued by EIT as of the date of the
EIT Agreement.
Eligible Assignee. Any Person that meets the requirements to be an assignee
under Sections 17.2.6, 17.2.7 and 17.2.8 (subject to such consents, if any, as
may be required under Section 17.2.6).
Employee Benefit Plan. Any employee benefit plan within the meaning of
Section 3(3) of ERISA established, maintained or contributed to (including any
plan to which an obligation to contribute exists) by the Borrower, any Guarantor
or any ERISA Affiliate, other than a Guaranteed Pension Plan or a Multiemployer
Plan.
Employee-Owned Entity. The Management-Owned Entities and any other Person as to
which one or more employees of the Centerline Group own, directly or indirectly,
any equity interest.
Equal or Higher Order Loan Party. Each Borrower shall be an Equal or Higher
Order Loan Party of the other Borrower, any Guarantor and any Pledged Entity.
Each Guarantor shall be an Equal

 

12



--------------------------------------------------------------------------------



 



or Higher Order Loan Party of any other Guarantor and any Pledged Entity. Each
Pledged Entity shall be an Equal or Higher Order Loan Party of any other Pledged
Entity.
Equity Collateral. All of the Capital Stock of CFin Holdings held by CCG
(consisting of 90% of CFin Holdings’ issued and outstanding Capital Stock); and
all of the Capital Stock in CCG, each of the Guarantors (other than CCC),
Guaranteed Holdings, EIT (other than the EIT Preferred Shares), EIT II, SPV I,
SPV II, and any other Persons listed on Schedule 1 under paragraph C thereof.
ERISA. The Employee Retirement Income Security Act of 1974 as amended, and
regulations promulgated thereunder.
ERISA Affiliate. Any Person which is treated as a single employer with CHC or
any Subsidiary of CHC under Section 414 of the Code.
ERISA Event. (i) A “reportable event” within the meaning of Section 4043 of
ERISA and the regulations issued thereunder with respect to any Guaranteed
Pension Plan; (ii) the failure to meet the minimum funding standard of Code
Section 412 with respect to any Guaranteed Pension Plan (whether or not waived
in accordance with Section 412(d) of the Code) or the failure to make by its due
date a required installment under Code Section 412(m) with respect to any
Guaranteed Pension Plan or the failure to make any required contribution to a
Multiemployer Plan; (iii) the provision by the administrator of any Guaranteed
Pension Plan pursuant to Section 4041(a)(2) of ERISA of a notice of intent to
terminate such plan in a distress termination described in Section 4041(c) of
ERISA; (iv) the withdrawal by any Borrower, Guarantor, Pledged Entity or ERISA
Affiliate from any Guaranteed Pension Plan with two or more contributing
sponsors or the termination of any such plan resulting in liability pursuant to
Sections 4063 or 4064 of ERISA; (v) the institution by the PBGC of proceedings
to terminate any Guaranteed Pension Plan, or the occurrence of any event or
condition which might constitute grounds under ERISA for the termination of, or
the appointment of a trustee to administer, any Guaranteed Pension Plan;
(vi) the imposition of liability on any Borrower, Guarantor, Pledged Entity or
ERISA Affiliate pursuant to Section 4062(e) or 4069 of ERISA or by reason of the
application of Section 4212(c) of ERISA; (vii) the withdrawal by any Borrower,
Guarantor, Pledged Entity or any ERISA Affiliate in a complete or partial
withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from any
Multiemployer Plan if there is any potential liability therefor, or the receipt
by any Borrower, Guarantor, Pledged Entity or any ERISA Affiliate of notice from
any Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA, or that it intends to terminate or has terminated
under Section 4041A or 4042 of ERISA; (viii) the occurrence of an act or
omission that could give rise to the imposition on any Borrower, Guarantor,
Pledged Entity or any ERISA Affiliate of material fines, penalties, taxes or
related charges under the Code in respect of any Employee Benefit Plan including
without limitation, the occurrence of a prohibited transaction within the
meaning of Code Section 4975, that would have a Material Adverse Effect;
(ix) the assertion of a material claim (other than routine claims for benefits)
against any Employee Benefit Plan or the assets thereof, or against any
Borrower, Guarantor, Pledged Entity or any ERISA Affiliate in connection with
any such Employee Benefit Plan that would have a Material Adverse Effect;
(x) receipt from the Internal Revenue Service of notice of the failure of any
Guaranteed Pension Plan (or any other Employee Benefit Plan intended to be
qualified under Code Section 401(a)) to

 

13



--------------------------------------------------------------------------------



 



qualify under Code Section 401(a), or the failure of any trust forming part of
any Employee Benefit Plan that is an employee pension benefit plan within the
meaning of Section 3(2) of ERISA to qualify for exemption from taxation under
Code Section 501(a); or (xi) the imposition of a Lien pursuant to Code
Section 401(a)(29) or 412(n) or pursuant to ERISA with respect to any Employee
Benefit Plan that is an employee pension benefit plan within the meaning of
Section 3(2) of ERISA.
Escrow Agreement. That certain Escrow Agreement, dated as of March 5, 2010, by
and among, CHC, CCG, the Administrative Agent, and Bank of America, as escrow
agent, as amended and/or restated from time to time.
Event of Default. See Section 11.1.
Excess Sale Proceeds. Proceeds in excess of $15,000,000 in the aggregate (plus
$1.00 for each $3.00 by which the Balloon is reduced following the Closing Date)
realized from any one transaction or series of transactions in which CHC or any
of its Subsidiaries conveys, sells, transfers, securitizes, monetizes or
otherwise disposes of any of their respective assets (generically, a “Sale of
Assets”). Excess Sale Proceeds expressly exclude:
(a) to the extent constituting proceeds of a Sale of Assets, any proceeds of
Casualty Events which are applied in accordance with the provisions of
Section 4.2.2(b);
(b) to the extent constituting proceeds of a Sale of Assets, the proceeds from
(i) any sale or transfer of office equipment not used in the business of CHC or
its Subsidiaries permitted pursuant to Section 10.5.3(b), or (ii) any other sale
or transfer permitted pursuant to Section 10.5.3(c) and (e);
(c) any Sale of Assets by any Excluded Entity; provided, however, such
exclusions from the definition of Excess Sale Proceeds shall not in any way
diminish or alter the Obligation to apply any Excluded Entity Distributions in
accordance with the provisions of Sections 4.2.2(c); and
(d) any Sale of Assets by a Centerline-Sponsored Fund.
Excess Sale Proceeds shall be net of (w) reasonable costs and expenses of
effecting such sale (including, without limitation, reasonable legal and
brokerage fees) pursuant to one or more arm’s length transactions; (x) repayment
of Indebtedness secured solely by, and incurred in connection with the
acquisition of, the asset disposed of; (y) any income or gains tax due and
payable arising out of such sale; and (z) reasonable purchase price reserves
(until such time as any portion of such reserves are released to CHC or such
Subsidiary).
Excluded Taxes. With respect to the Administrative Agent, any Lender, the
Issuing Bank or any other recipient of any payment to be made by or on account
of any Obligation of the Borrowers hereunder, (a) taxes imposed on or measured
by its overall net income (however denominated), and franchise taxes imposed on
it (in lieu of net income taxes), by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its

 

14



--------------------------------------------------------------------------------



 



principal office is located, and (b) any branch profits taxes imposed by the
United States or any similar tax imposed by any other jurisdiction in which
either Borrower is located.
Existing Letters of Credit. Those Letters of Credit issued under the Original
Agreement that continue to be outstanding as of the date hereof and that are
listed on Schedule 5, and any renewals or extensions thereof.
Expense Reimbursements. All amounts received, or to be received, by any member
of the Centerline Group, any employee of the Centerline Group or by any
Employee-Owned Entity from any Centerline-Sponsored Fund as repayment of any
liabilities owed by the Centerline-Sponsored Fund to such Person, other than
amounts representing (a) Supplemental Loans and (b) any incidental
reimbursements (such as travel expenses) to employees of the Centerline Group in
the ordinary course of business.
FASB. Financial Accounting Standards Board.
Fannie Mae. Federal National Mortgage Association, a shareholder-owned
government-sponsored enterprise organized and existing under the laws of the
United States.
FDIC. The Federal Deposit Insurance Corporation.
Fee Letter. The fee letter, of even date herewith, among the Borrowers and the
Administrative Agent.
Fees. Collectively, the Letter of Credit Fees and the Unused Facility Fee.
FHA. The United States Federal Housing Authority.
Financial Covenant Default. Any Default arising out of a failure to satisfy any
of the terms of Sections 10.13 and 10.14.
Fiscal Quarter(s). The approximately thirteen (13) or fourteen (14) week
periods, the first of which shall commence on the first day of each Fiscal Year,
and the second, third and fourth of which shall commence on the first day of
April, July and October, respectively.
Fiscal Year. The period commencing on January 1 and ending on December 31 of
each calendar year.
Fixed Charges. The amount measured as of the last day of the applicable period
derived from:
(a) interest expense on Total Debt that is due and payable during such
applicable period, plus
(b) the Unused Facility Fee and any other unused facility fees on any
Indebtedness included in Total Debt, plus

 

15



--------------------------------------------------------------------------------



 



(c) scheduled principal payments on any Indebtedness included in Total Debt,
plus
(d) any payments actually made on account of Contingent Liabilities if, and to
the extent, not deducted from Consolidated Net Income in calculating
Consolidated EBITDA, plus
(e) mandatory Distributions paid to any class of preferred Capital Stock.
Freddie Mac. Federal Home Loan Mortgage Corporation, a shareholder-owned
government-sponsored enterprise organized and existing under the laws of the
United States.
Fund. Any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course.
Fund Deferred Fees. Those certain Asset Management Fees and Disposition Fees (as
such terms are defined in the Fund Documents) or such other fees payable to the
Fund GPs of the Centerline-Sponsored Funds, or their assignees, to the extent
any of such fees are intended under the Fund Documents to be paid (i) from the
operations of the Centerline-Sponsored Funds (including, without limitation,
from Sale or Refinancing Proceeds (as defined in the Fund Documents)) and not
from the proceeds of the capital contributions of the limited partners or
members of such Centerline-Sponsored Funds, or (ii) upon liquidation of the
Centerline-Sponsored Fund.
Fund Documents. With respect to each Fund GP, the partnership agreement or
limited liability company agreement of the Centerline-Sponsored Fund for which
such Fund GP serves as general partner or managing member.
Fund GPs. The general partners and managing members of the Centerline-Sponsored
Funds.
GAAP. Principles that are (i) consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors and
successors, as in effect from time to time, and (ii) consistently applied with
past financial statements of each Borrower, each Guarantor and their respective
Subsidiaries adopting the same principles, provided that in each case referred
to in this definition of “GAAP” a certified public accountant would, insofar as
the use of such accounting principles is pertinent, be in a position to deliver
an unqualified opinion (other than qualifications regarding changes in GAAP and
as to normal year-end adjustments) as to financial statements in which such
principles have been properly applied.
Governing Documents. With respect to any Person, its certificate or articles of
incorporation, certificate of formation, certificate of trust, or, as the case
may be, certificate of limited partnership, its by-laws, operating agreement,
trust agreement or, as the case may be, partnership agreement or other
constitutive documents and all shareholder agreements, voting trusts and similar
arrangements applicable to any of its Capital Stock.
Governmental Authority. Any foreign, federal, state, provincial, regional, local
municipal or other government, or any department, commission, board, bureau,
agency, public authority or

 

16



--------------------------------------------------------------------------------



 



instrumentality thereof, or any court or arbitrator; provided that,
notwithstanding the foregoing, the term “Governmental Authority” shall be deemed
not to include Freddie Mac, Fannie Mae, FHA or any other similar agency.
Government Obligations. See the definition of Cash Equivalents.
Guaranteed Funds. See Section 9.5.1(a)(iii).
Guaranteed Pension Plan. Any employee pension benefit plan within the meaning of
Section 3(2) of ERISA established, maintained, or contributed to (including any
plan to which an obligation to contribute exists) by either Borrower, any
Guarantor, any Pledged Entity or any ERISA Affiliate, the benefits of which are
guaranteed on termination in full or in part by the PBGC pursuant to Title IV of
ERISA, other than a Multiemployer Plan.
Guaranties. Collectively: (a) the guaranties described on Schedule 1; and
(b) each guaranty executed and delivered after the date hereof (each of which
shall be in form and substance reasonably satisfactory to the Administrative
Agent) by a Person that becomes a Guarantor hereunder in accordance with
Section 9.20; pursuant to which, among other things, each Guarantor jointly,
severally and unconditionally guaranties the payment and performance in full of
the Obligations, in each case, as amended and/or restated from time to time.
Indebtedness. As to any Person, all of the following, whether or not included as
a liability or indebtedness in accordance with GAAP, but without duplication:
(a) every obligation of such Person for money borrowed;
(b) every obligation of such Person evidenced by bonds, debentures, notes or
other similar instruments, including obligations incurred in connection with the
acquisition of property, assets or businesses;
(c) every reimbursement obligation of such Person with respect to letters of
credit (which are drawn but not reimbursed or which are not yet drawn), bankers’
acceptances, or similar facilities issued for the account of such Person;
(d) every obligation of such Person issued or assumed as the deferred purchase
price of property or services (including securities repurchase agreements, but
excluding trade accounts payable arising in the ordinary course of business);
(e) every obligation of such Person under any capitalized lease representing the
capitalized amount thereof that would appear on a balance sheet of such Person
prepared as of such date in accordance with GAAP;
(f) every obligation of such Person under any synthetic lease representing the
capitalized or principal amount of the remaining lease payments under the
relevant lease that would appear on a balance sheet of such Person prepared as
of such date in accordance with GAAP if such lease or other agreement were
accounted for as a capital lease;

 

17



--------------------------------------------------------------------------------



 



(g) all sales by such Person of (i) accounts or general intangibles for money
due or to become due, (ii) chattel paper, instruments or documents creating or
evidencing a right to payment of money or (iii) other receivables (collectively
“receivables”), whether pursuant to a purchase facility or otherwise (other than
in connection with the disposition of the business operations of such Person
relating thereto, a disposition of defaulted receivables for collection and not
as a financing arrangement or a true sale without recourse to such Person), and
together with any obligation of such Person to pay any discount, interest, fees,
indemnities, penalties, recourse, expenses or other amounts in connection
therewith;
(h) every obligation of such Person to purchase, redeem, retire or otherwise
acquire for value any shares of Capital Stock issued by such Person or any
rights measured by the value of such Capital Stock, other than any such
obligation which may be satisfied solely through the conversion to common stock
or other delivery of equity securities and not through delivery of cash or any
other assets;
(i) every net obligation of such Person under any Derivative Agreement;
(j) every obligation in respect of Indebtedness of any other entity (including
any partnership in which such Person is a general partner) to the extent that
such Person is liable therefor as a result of such Person’s ownership interest
in or other relationship with such entity, except to the extent that the terms
of such Indebtedness provide that such Person is not liable therefor and such
terms are enforceable under applicable law; and
(k) every obligation, contingent or otherwise, of such Person guaranteeing, or
having the economic effect of guaranteeing or otherwise acting as surety for,
any obligation of a type described in any of clauses (a) through (j) above (the
“primary obligation”) of another Person (the “primary obligor”), in any manner,
whether directly or indirectly, and including, without limitation, any
obligation of such Person (i) to purchase or pay (or advance or supply funds for
the purchase of) any security for the payment of such primary obligation,
(ii) to purchase property, securities or services for the purpose of assuring
the payment of such primary obligation, or (iii) to maintain working capital,
equity capital or other financial statement condition or liquidity of the
primary obligor so as to enable the primary obligor to pay such primary
obligation.
The “amount” or “principal amount” of any Indebtedness at any time of
determination represented by (1) any Indebtedness, issued at a price that is
less than the principal amount at maturity thereof, shall be the amount of the
liability in respect thereof determined in accordance with GAAP, (2) any
Capitalized Lease Obligation shall be the present value of the aggregate of the
rentals obligation under such capitalized lease payable over the term thereof
that is not subject to termination by the lessee, (3) any sale of receivables
shall be the amount of unrecovered capital or principal investment of the
purchaser (other than CHC or any of its wholly-owned Subsidiaries) thereof,
excluding amounts representative of yield or interest earned on such investment,
which the seller is obligated to repay (4) any synthetic lease shall be the
stipulated loss value, termination value or other equivalent amounts, (5) any
Derivative Agreement shall be the net maximum amount of any termination or loss
payment required to be paid by such Person if such derivative contract were, at
the time of determination, to be terminated by reason of any event of default or
early termination event thereunder, whether or

 

18



--------------------------------------------------------------------------------



 



not such event of default or early termination event has in fact occurred,
(6) any equity related purchase obligation shall be the maximum fixed redemption
or purchase price thereof inclusive of any accrued and unpaid dividends to be
comprised in such redemption or purchase price, (7) any guaranty or other
contingent liability referred to in clause (k) above shall be an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such guaranty or other contingent obligation is made or, (x) if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as determined by such
Person in good faith or (y) if the amount of the guaranty or other contingent
liability is less than the determinable amount of the primary obligation (e.g.,
because of limited recourse to the guarantor), the maximum amount of potential
liability on account of such guaranty or other contingent obligation, and
(8) the amount of any Indebtedness for borrowed money pursuant to any revolving
credit facility or other credit accommodation permitting future advances shall
be the amount actually borrowed at the time of determination. Notwithstanding
the foregoing, Indebtedness of any Centerline-Sponsored Fund or any limited
partnership owning a LIHTC Property, that constitutes the sole Indebtedness of a
CHC Subsidiary because such Subsidiary is a single purpose entity holding no
assets other than its partnership interest held in connection with its serving
as the general partner of such Centerline-Sponsored Fund or limited partnership,
shall not constitute Indebtedness under this Credit Agreement.
Information. See Section 25.2.
Intercompany Subordination Agreement. That certain Subordination Agreement,
dated as of December 27, 2007, and ratified as of the date hereof, among the
Borrowers, the Guarantors, the Pledged Entities, the subordinating creditors and
the Administrative Agent, which provides, inter alia, that all Indebtedness
owing to another Borrower, Guarantor or Pledged Entity shall be subordinated to
the full and final payment of the Obligations.
Interest Payment Date. The first Business Day of each calendar month.
Interest Period. With respect to all or any relevant portion of each Revolving
Loan or the Term Loan, (a) initially, the period commencing on the Drawdown Date
of such Loan and ending on the last day of one of the periods set forth below,
as selected by the Borrowers in a Revolving Loan Request or as otherwise
required by the terms of this Credit Agreement (i) for any Base Rate Loan, each
Business Day, and (ii) for any LIBOR Rate Loan 1, 2, 3, 6 or (if available from
all Lenders) 12 months, and (b) thereafter, each period commencing on the last
day of the next preceding Interest Period applicable to such Loan or portion
thereof and ending on the last day of one of the periods set forth above, as
selected by the Borrowers in a Conversion Request; provided that all of the
foregoing provisions relating to Interest Periods are subject to the following:
(a) if any Interest Period with respect to a LIBOR Rate Loan would otherwise end
on a day that is not a Business Day, that Interest Period shall be extended to
the next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month, in which event such
Interest Period shall end on the immediately preceding Business Day;

 

19



--------------------------------------------------------------------------------



 



(b) if the Borrowers fail to give notice as provided in Section 2.3.4, the
Borrowers shall be deemed to have requested a conversion of the affected LIBOR
Rate Loan to a Base Rate Loan and the continuance of all Base Rate Loans as Base
Rate Loans on the last day of the then current Interest Period with respect
thereto;
(c) any Interest Period relating to any LIBOR Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of a calendar month; and
(d) any Interest Period relating to any LIBOR Rate Loan that would otherwise
extend beyond the applicable Maturity Date shall end on such Maturity Date.
Island. Island Capital Group LLC, a Delaware limited liability company.
Island Recapitalization. The transactions being consummated, the actions being
taken and the conditions being satisfied by Island, Newco, the Borrowers, the
Guarantors, the Pledged Entities and other Persons prior to or contemporaneously
with the closing of this Credit Agreement, which shall include, without
limitation, (a) the restructuring of the Indebtedness evidenced by the Original
Agreement, (b) the ARCap Transaction, and (c) the Related Loan, which shall
include the execution and delivery of the agreements, instruments and writings,
the performance of all actions and the satisfaction of all conditions, referred
to or contemplated by (y) the Closing Checklist attached to this Credit
Agreement as Exhibit 7.1, and (z) the Closing Checklist attached to the Newco
Loan Agreement as Exhibit 6.1.
Issuing Bank. See the introductory paragraph to this Credit Agreement.
LC Guaranty. See Section 5.1.2.
Lender or Lenders. See the introductory paragraph to this Credit Agreement. Such
term shall also include any Person that becomes a Lender by way of assignment or
transfer pursuant to this Credit Agreement.
Letter of Credit. Each of the Existing Letters of Credit and each New Letter of
Credit.
Letter of Credit Application. See Section 5.1.2.
Letter of Credit Fees. See Section 5.6.
Letter of Credit Participation. See Section 5.1.5.
LIBOR Business Day. Any day on which commercial banks are open for international
business (including dealings in Dollar deposits) in London.
LIBOR Lending Office. Initially, the office of each Lender designated as such by
notice to the Borrower; thereafter, such other office of such Lender, if any,
that shall be making or maintaining LIBOR Rate Loans.

 

20



--------------------------------------------------------------------------------



 



LIBOR Rate. For any Interest Period with respect to a LIBOR Rate Loan, the rate
per annum as determined on the basis of the offered rates for deposits in
Dollars, for a period of time comparable to such LIBOR Rate Loan which is equal
to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by
Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time) as of
11:00 a.m. London time on the day that is two (2) LIBOR Business Days preceding
the first day of the Interest Period applicable to such LIBOR Rate Loan. If such
rate is not available at such time for any reason, then the “LIBOR Rate” for
such Interest Period shall be the rate per annum determined by the
Administrative Agent to be the rate at which deposits in U.S. dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the LIBOR Rate Loan being made, continued or converted and
with a term equivalent to such Interest Period would be offered by the
Administrative Agent’s London branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
LIBOR Business Days prior to the commencement of such Interest Period. If the
Administrative Agent’s London branch is not offering such rate, then the LIBOR
Rate shall be deemed to be unavailable.
In the event that the Board of Governors of the Federal Reserve System shall
impose a Reserve Percentage with respect to LIBOR Rate deposits of any Lender,
then for any period during which such Reserve Percentage shall apply, the LIBOR
Rate shall be equal to the amount determined above divided by an amount equal to
1 minus the Reserve Percentage.
LIBOR Rate Loans. All or any portion of the Revolving Loans or the Term Loan
bearing interest calculated by reference to the LIBOR Rate.
Liens. Any encumbrance, mortgage, deed of trust, assignment, attachment, deposit
arrangement, lien (statutory, judgment or otherwise), pledge, hypothecation,
charge, restriction or other security interest, security agreement, or any
interest of any kind securing any obligation of any entity or person, whether
such interest is based on common law, civil law, statute or contract.
LIHTC Advance Amount. The total amount borrowed hereunder with respect to a
particular LIHTC Investment.
LIHTC Investments. See Section 3.1(b).
LIHTC Property. A multi-family affordable housing real estate property located
in the United States that provides low income housing tax credits to investors
under the Code.
Line of Business or Lines of Business. See Section 10.6.2.
Loan Documents. This Credit Agreement, any Notes, the Letters of Credit, the
Guaranties, the Pledge Agreements, the Other Security Documents, the Fee Letter,
the Intercompany Subordination Agreement, the Omnibus Ratification and Amendment
Agreement, any Derivative Agreement between a Borrower or Guarantor and a Lender
or an Affiliate of a Lender relating to any portion of the Loans, and any other
agreement between or among a Borrower and/or any Guarantor or Pledged Entity,
and the Administrative Agent and/or any Lender relating to fee arrangements, or
any other agreement, instrument or writing between or among such parties

 

21



--------------------------------------------------------------------------------



 



pursuant to, ancillary to or contemplated by this Credit Agreement, in each case
as amended or restated from time to time.
Loan Party. Any of the Borrowers, the Guarantors or the Pledged Entities.
Loans. Collectively, the Revolving Loans and the Term Loan.
Management Agreement. The Management Agreement, dated on or about the Closing
Date, by and among Island Centerline Manager LLC, a Delaware limited liability
company, CHC and CCG, as the same may be amended, modified, restated or
supplemented from time to time.
Management-Owned Entities. Collectively, Centerline GP Holdings LLC, Centerline
GP Dispositions LLC, CCL Dispositions II LLC and CCL Acquisitions II LLC.
Material Adverse Effect. A material adverse effect on (i) the properties,
assets, financial condition, operations or business of each of the Borrowers and
Guarantors, and their Subsidiaries, taken as a whole, (ii) the ability of either
Borrower or any Guarantor to fully and timely pay or perform its obligations
under the Loan Documents, (iii) the legality, validity, binding effect or
enforceability against either Borrower or any Guarantor of a Loan Document to
which it is a party, or (iv) the rights, remedies and benefits available to, or
conferred upon, the Administrative Agent or any other Creditor Party under any
Loan Document.
Maturity Dates. Collectively, the Revolver Maturity Date and the Term Loan
Maturity Date.
Maximum Drawing Amount. The maximum aggregate amount that the beneficiaries may
at any time draw under outstanding Letters of Credit issued for the account of a
Borrower, as such aggregate amount may be reduced from time to time by draws
under such Letters of Credit or otherwise pursuant to the terms of such Letters
of Credit.
Measurement Date. See the definition of Total Debt/Consolidated EBITDA Ratio.
Merrill. Merrill Lynch Capital Services Inc., a Delaware corporation.
Merrill Agreements. The Master Assignment, Stabilization, Assignment Allocation,
Services and Asset Management Agreement, dated on or about the Closing Date,
among CHC, CCG, CAHA, Guaranteed Manager, Guaranteed Holdings, CMC, and
Guaranteed Manager II and each of the agreements executed in connection
therewith, including, but not limited to (a) the Receivables Assignment and
Assumption Agreement, by and among CHC, CCG Guaranteed Manager II and Guaranteed
Holdings (the “Merrill Receivables Assignment and Assumption Agreement”),
(b) the Transaction Assignment Agreement, among CCG, CHC, Guaranteed Holdings
and Merrill, (c) the ISDA 1992 form (Multicurrency - Cross Border) Master
Agreement, among Guaranteed Holdings and Merrill and the Schedule, Credit
Support Annexes and Confirmations thereto and (d) the Reaffirmation of Guarantee
by CHC in favor of Merrill (the “Reaffirmation of Guarantee”), as such
agreements may be amended, modified, restated or supplemented from time to time.

 

22



--------------------------------------------------------------------------------



 



Merrill Receivables Assignment and Assumption Agreement. See the definition of
Merrill Agreements.
Moody’s. Moody’s Investors Service, Inc. and its successors.
Multiemployer Plan. Any multiemployer plan within the meaning of Section 3(37)
of ERISA maintained or contributed to by either Borrower, any Guarantor or any
ERISA Affiliate.
Natixis. Natixis Financial Products Inc., a Delaware corporation.
Natixis Agreements. The Master Novation, Stabilization, Assignment, Servicing
and Asset Management Agreement, dated on or about the Closing Date, by and among
CHC, CCG, CAHA, Guaranteed Manager, CFin Holdings, CMC and Natixis, and each of
the other agreements executed in connection therewith, including, but not
limited to (a) the Receivables Assignment and Assumption Agreement by and among
CHC, CCG, CAHA, Guaranteed Manager, CFin Holdings and each of the Credit
Enhanced Funds, Credit Enhanced Partnership General Partners and Special Limited
Partners listed on Exhibit A thereto (the “Natixis Receivables Assignment and
Assumption Agreement”), (b) the Senior Secured Credit Agreement between CFin
Holdings and Natixis, (c) the Novation Agreement, dated on or about the Closing
Date, among CCG, CFin Holdings and Natixis, and (d) the ISDA 1992 form
(Multicurrency — Cross Border) Master Agreement between CFin Holdings and
Natixis and the Schedule, Credit Support Annexes and Confirmations thereto, as
such agreements may be amended, modified, restated or supplemented from time to
time.
Natixis Receivables Assignment and Assumption Agreement. See the definition of
Natixis Agreements.
Negative Covenants and Financial Covenants. The covenants of the Borrowers and
the Guarantors set forth in Section 10.
Newco Loan Agreement. That certain Term Loan Agreement, dated as of the date
hereof, among Newco, the guarantors named therein, the Administrative Agent and
the Lenders, as amended or restated from time to time.
New Lending Office. See Section 6.2.4.
New Letters of Credit. Letters of Credit issued by the Issuing Bank pursuant to
the terms of Section 5 from and after the Closing Date.
Non-Compete Agreement. Sections 6.10 and 6.11 of that certain Purchase and Sale
Agreement, of even date herewith, entered into among CHC, certain of its
Subsidiaries and Newco, in connection with the Island Recapitalization.
Non-U.S. Lender. See Section 6.2.4.

 

23



--------------------------------------------------------------------------------



 



Notes. Any Revolving Notes and any Term Notes as a Lender may request from time
to time pursuant to Section 2.1.3 or Section 2.2.2, as the case may be.
Obligations. All indebtedness, obligations and liabilities of the Borrowers, any
of the Guarantors and their respective Subsidiaries to any of the Lenders, the
Issuing Bank, the Administrative Agent or any of their Affiliates, individually
or collectively, existing on the date of this Credit Agreement or arising
thereafter, direct or indirect, joint or several, absolute or contingent,
matured or unmatured, liquidated or unliquidated, secured or unsecured, arising
by contract, operation of law or otherwise, arising or incurred under this
Credit Agreement or any of the other Loan Documents, including, without
limitation, under any Derivative Agreement between a Borrower or Guarantor and
any Lender or Lender’s Affiliate relating to any portion of the Loans, or
Reimbursement Obligations incurred or any of the Letters of Credit or other
instruments at any time evidencing any thereof.
Omnibus Ratification and Amendment Agreement. That certain Omnibus Ratification
and Amendment Agreement, of even date herewith, among CHC, CCG, those Persons
listed as Guarantors on Schedule A attached thereto, those Person listed as
pledgors on Schedule A attached thereto, those Persons listed as subordinating
creditors on Schedule A attached thereto, those Persons listed as Lenders on
Schedule A attached thereto and the Administrative Agent.
Omnibus Release and Termination Agreement. That certain Omnibus Release and
Termination Agreement, of even date herewith, among the Persons listed as
terminating parties on Schedule A attached thereto, the Administrative Agent and
those Persons listed as Lenders on Schedule A attached thereto.
Original Agreement. See the second paragraph of this Credit Agreement.
Other Collateral. All of the collateral described in the Other Security
Documents.
Other Security Documents. Collectively: (a) the security agreements, pledge
agreements and other documents and agreements described on Schedule 1; and
(b) each security agreement executed and delivered after the date hereof (each
of which shall be in form and substance reasonably satisfactory to the
Administrative Agent) by a Subsidiary in accordance with Section 9.20; pursuant
to which, among other things, Liens on the Other Collateral are granted, in each
case, as amended or restated from time to time.
Other Taxes. See Section 6.2.2.
Outstanding or outstanding. With respect to the Loans, the aggregate unpaid
principal thereof as of any date of determination.
Participant. See Section 17.4.
PBGC. The Pension Benefit Guaranty Corporation created by Section 4002 of ERISA
and any successor entity or entities having similar responsibilities.

 

24



--------------------------------------------------------------------------------



 



Permitted Indebtedness. See Section 10.3.
Permitted Liens. See Section 10.1.
Permitted Refinancing. With respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Permitted Indebtedness of
such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Permitted Indebtedness so modified, refinanced, refunded,
renewed or extended except by an amount equal to unpaid accrued interest and
premium thereon plus any other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such modification, refinancing,
refunding, renewal or extension and by an amount equal to any existing
commitments unutilized thereunder or as otherwise permitted pursuant to
Section 10.3, (b) such modification, refinancing, refunding, renewal or
extension has a final maturity date equal to or later than the maturity date of
the Permitted Indebtedness being modified, refinanced, refunded, renewed or
extended, (c) if the Permitted Indebtedness being modified, refinanced,
refunded, renewed or extended is subordinated in right of payment to the
Obligations, such modification, refinancing, refunding, renewal or extension is
subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders, in the Administrative Agent’s reasonable judgment, as
those contained in the documentation governing the Permitted Indebtedness being
modified, refinanced, refunded, renewed or extended, taken as a whole, (d) the
terms and conditions (including, if applicable, as to collateral) of any such
modified, refinanced, refunded, renewed or extended Permitted Indebtedness are
not materially less favorable to the Borrower and the Guarantors or the Lenders
than the terms and conditions of the Permitted Indebtedness being modified,
refinanced, refunded, renewed or extended, and (e) such modification,
refinancing, refunding, renewal or extension is incurred by the Person or
Persons who are the obligors on the Permitted Indebtedness being modified,
refinanced, refunded, renewed or extended.
Person. Any natural person, corporation, limited liability company, trust, joint
venture, association, company, partnership, Governmental Authority or other
entity.
Platform. See Section 25.4.
Pledge Agreements. Collectively: (a) the pledge agreements and other documents
and agreements described on Schedule 1; and (b) each pledge agreement executed
and delivered after the date hereof (each of which shall be in form and
substance reasonably satisfactory to the Administrative Agent) by the holder(s)
of the Capital Stock of a Subsidiary in accordance with Section 9.20; pursuant
to which, among other things, Liens on the Equity Collateral are granted, in
each case, as amended or restated from time to time.
Prior Fiscal Quarter. See the definition of Total Debt/Consolidated EBITDA
Ratio.
Pro Forma Leverage Test. In order to determine
(a) whether certain Indebtedness constitutes Permitted Indebtedness pursuant to
Section 10.3,

 

25



--------------------------------------------------------------------------------



 



(b) whether certain mergers or consolidations are permitted pursuant to Section
10.5.1, or
(c) whether certain acquisitions are permitted pursuant to Section 10.6.3,
the Total Debt/Consolidated EBITDA Ratio for CHC as of the Measurement Date,
after giving pro forma effect to such Indebtedness, merger, consolidation or
acquisition, shall not exceed 5.0 to 1.0.
Projected Consolidated EBITDA. The amount set forth on Schedule 4.2.3 with
respect to each Fiscal Year ending during the term of this Credit Agreement,
commencing with the Fiscal Year ending on December 31, 2011.
Public Lender. See Section 25.4.
Reaffirmation of Guarantee. See definition of Merrill Agreements.
Register. See Section 17.3.
Regulation D. Regulation D of the Board of Governors of the Federal Reserve
System as from time to time in effect and any successor or other regulation or
official interpretation of said Board of Governors relating to reserve
requirements applicable to member banks of the Federal Reserve System.
Reimbursement Obligation. See Section 5.2.
Related Loan. The loan by the Lenders of $5,000,000 to TRCLP Affordable
Acquisitions LLC, a wholly-owned Subsidiary of The Related Companies, in
connection with, and as contemplated by, the Island Recapitalization.
Related Parties. With respect to any specified Person, such Person’s Affiliates
and the respective equityholders, directors, trustees, officers, employees,
agents, attorneys, representatives and advisors of such Person and such Person’s
Affiliates.
Required Lenders. Any Lender or combination of two or more Lenders holding at
least 66.67% of the Total Commitment (as the Commitment for each Lender is
reflected on Schedule 2).
Reserve Percentage. The maximum aggregate reserve requirement (including all
basic, supplemental, marginal and other reserves) which is imposed on member
banks of the Federal Reserve System against “Eurocurrency Liabilities” as
defined in Regulation D.
Revolver. The credit facility pursuant to which Revolving Loans are made and
Letters of Credit are issued as contemplated by the terms of this Credit
Agreement.
Revolver Maturity Date. March 4, 2015, subject to acceleration under Section
11.2.1.
Revolving Credit Lender. Each Lender whose Revolving Loan Commitment and
Revolving Loan Commitment Percentage is greater than zero.

 

26



--------------------------------------------------------------------------------



 



Revolving Credit Limit. The aggregate of all Revolving Loan Commitments from
time to time under this Credit Agreement, as may be reduced from time to time
pursuant to the terms of this Credit Agreement. As of the date hereof, the
Revolving Credit Limit equals $36,981,200. In addition, in the event that any
Existing Letter of Credit is terminated or expires, or the amount remaining
available to be drawn under any Existing Letter of Credit is reduced, the
outstanding principal balance of the Revolving Credit Limit shall be reduced
dollar for dollar. Promptly in the event of any reduction in the Revolving
Credit Limit, the Administrative Agent will provide written notice to the
Borrowers, the Guarantors and the Lenders of the decrease in the Revolving
Credit Limit and the Total Credit Amount then occurring. From time to time as
the Administrative Agent provides notice of any such decrease, the
Administrative Agent will also provide a revised Schedule 2 pursuant to
Section 17.3 reflecting the updated Revolving Loan Commitments and the then
applicable Revolving Credit Limit.
Revolving Exposure. At any time, the sum of the outstanding amount of all
Revolving Loans, plus the Maximum Drawing Amount, plus, without duplication, all
Unpaid Reimbursement Obligations.
Revolving Loan Account. See Section 17.3.
Revolving Loan Commitment. Each Revolving Credit Lender’s share of the
obligation of such Lender to make Revolving Loans and participate in Letters of
Credit in an aggregate principal and/or face amount not to exceed the amount set
forth under the heading Revolving Loan Commitment opposite such Lender’s name on
Schedule 2 or in the Assignment and Acceptance pursuant to which such Lender
became a party hereto, as the same may be (a) reduced from time to time pursuant
to Section 2.4;or (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 17.2.
Revolving Loan Commitment Percentage. With respect to each Revolving Credit
Lender, the percentage set forth opposite its name on Schedule 2.
Revolving Loan Request. See Section 2.1.5(a).
Revolving Loans. The revolving credit loans made by the Revolving Credit Lenders
to the Borrowers pursuant to Section 2.1.
Revolving Note. See Section 2.1.3.
S&P. Standard & Poor’s Rating Services, a division of The McGraw-Hill Companies,
Inc.
SCUs. Special Common Units issued by CCC entitling the holders thereof to a
Preferred Return (as defined in CCC’s Amended and Restated Operating Agreement
dated November 17, 2003, as amended).
SEC. The United States Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of the United States
Securities and Exchange Commission.

 

27



--------------------------------------------------------------------------------



 



Servicing Agreements. Those certain Servicing Agreements, each between CSL and
CAHA, on the one hand, and either CMC, CMP or other Loan Parties, each dated on
or about the date hereof, pursuant to which CSL and CAHA performs servicing or
sub-servicing for such Loan Party.
Solvent. A Person is Solvent if the present fair saleable value of such Person’s
assets is greater than the amount that will be required to pay such Person’s
probable liability on its existing debts as they become absolute and matured.
Subordinated Debt. Any of the Borrowers’ Indebtedness for borrowed money
subordinated to the payment and performance of the Obligations upon terms and
conditions reasonably acceptable to the Administrative Agent. Such Indebtedness
will be acceptable to the Administrative Agent, and therefore will constitute
Subordinated Debt, if such Indebtedness is not secured by any interest in the
Collateral and provides in writing that (a) that payments with respect to such
Indebtedness are prohibited during the existence of either or both of (i) a
Default in any Obligation requiring the payment of money or (ii) any Event of
Default, and (b) that the holder of such Indebtedness shall have agreed, for the
benefit of the Lenders, to refrain from pursuing any rights or remedies with
respect to such Indebtedness or with respect to any collateral or security
therefor (other than the filing of any appropriate proof of claim) until such
time as the Obligations have been fully and indefeasibly paid and performed.
Subsidiary. Any corporation, association, trust, partnership, limited liability
company or other business entity of which the designated parent shall at any
time own directly or indirectly through a Subsidiary or Subsidiaries at least a
majority (by number of votes) of the outstanding Voting Stock.
Supplemental Loans. Loans made to the LIHTC Properties or to the
Centerline-Sponsored Funds which are made in connection with making operating or
capital protective advances in the form of documented or undocumented so-called
“supplemental loans” or “voluntary loans” in the ordinary course of business
consistent with past practices.
Target Person. See definition of Consolidated Net Income.
Tax Distribution. Any Distribution made to any holder of any Capital Stock in
CHC in an amount equal to the product of (a) CHC’s taxable income, if any,
allocated to such holder, times (b) the then applicable highest federal and New
York State, and New York City income tax rates.
Taxes. All present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
Term Loan. The term loan advanced by the Term Loan Lenders to the Borrowers
pursuant to Section 2.2.
Term Loan Account. See Section 17.3.

 

28



--------------------------------------------------------------------------------



 



Term Loan Commitment. As to each Term Loan Lender, the portion of the Term Loan
advanced by such Term Loan Lender as set forth on Schedule 2, or in the
Assignment and Acceptance pursuant to which such Lender assumed its Term Loan
Commitment, as applicable, as the same may be reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 17.2.
Term Loan Commitment Percentage. With respect to each Term Loan Lender, the
percentage set forth opposite its name on Schedule 2.
Term Loan Lender. Each Lender whose Term Loan Commitment and Term Loan
Commitment Percentage is greater than zero.
Term Loan Limit. The aggregate of all Term Loan Commitments from time to time
under this Credit Agreement, as may be reduced from time to time pursuant to
Section 4.2. As of the date hereof, the Term Loan Limit equals $137,500,000.00.
Term Loan Maturity Date. March 3, 2017, subject to acceleration under Section
11.2.1.
Term Note. See Section 2.2.2.
The Related Companies. The Related Companies, L.P., a New York limited
partnership.
The Related Companies Group. Consists of The Related Companies and all of its
Affiliates other than the Centerline Group.
Timex Contribution Agreement. Contribution Agreement, dated as of December 17,
2002, by and among certain of the Loan Parties and The Related Companies, among
others, pursuant to which CHC acquired its platform for the syndication of LIHTC
Investments.
Total Commitment. The sum of the Commitments of the Lenders, as in effect from
time to time.
Total Credit Amount. The aggregate of the Revolving Credit Limit and the Term
Loan Limit, from time to time. As of the date hereof, the Total Credit Limit
equals $174,481,200. The Total Credit Amount is subject to decrease pursuant to
the definition of Revolving Credit Limit, Section 2.4 and Section 4.2.
Total Debt. The sum (without duplication) of the outstanding principal of
(a) Revolving Loans, plus
(b) the Term Loan, plus
(c) Subordinated Debt of the Borrowers, the Guarantors or any of the Pledged
Entities (other than Indebtedness of EIT, to the extent that such Indebtedness
is otherwise permitted hereunder), plus

 

29



--------------------------------------------------------------------------------



 



(d) all other Indebtedness described in the following clauses of the definition
of Indebtedness: (a) through (h), (i) (to the extent not constituting Permitted
Indebtedness) and (j), plus
(e) Indebtedness of the Excluded Entities to the extent that such Indebtedness
does not constitute Permitted Indebtedness, plus
(f) without duplication, any Contingent Liabilities incurred in connection with
or relating to any of the foregoing.
Notwithstanding anything to the contrary contained herein, (i) Indebtedness
associated with any general partnership interests held by special purpose
entities that are Subsidiaries of CHC shall be included in the calculation of
“Total Debt” only to the extent of any recourse to any of the Loan Parties; and
(ii) the following Indebtedness shall be excluded from the definition of Total
Debt: (1) any Indebtedness constituting Permitted Indebtedness pursuant to
clauses (e), (g), (h), (k) through (o) and (r) of Section 10.3.1 and
Section 10.3.2, (2) that certain promissory note made by CHC, in principal face
amount of $20,000,000, made by CHC payable to the order of Centerline Guarantor
LLC, (3) CHC’s $75,000,000 DUS risk-share guaranty for the benefit of Fannie
Mae, (4) accrued loss share reserve(s) for the benefit of Fannie Mae and Freddie
Mac, (5) any put obligations related to the preferred Capital Stock of CHC set
forth on item 2 of Schedule 8.5.4, (6) the CHC/CCG Guaranty, and (7) CHC’s
guarantee and indemnification obligations arising under the Reaffirmation of
Guarantee.
Total Debt/Consolidated EBITDA Ratio. The ratio calculated by dividing Total
Debt by Consolidated EBITDA. In connection with calculating such ratio for
purposes of determining (a) whether certain Indebtedness constitutes Permitted
Indebtedness pursuant to Section 10.3, (b) whether certain mergers or
consolidations are permitted pursuant to Section 10.5.1, or (c) whether certain
acquisitions are permitted pursuant to Section 10.6.3;
(y) Total Debt shall be measured as of the date such Indebtedness is to be
incurred or such merger, consolidation or investment is to be consummated (the
“Measurement Date”), and
(z) CHC’s Consolidated EBITDA shall be measured for the twelve month period
ending on the last day of the Fiscal Quarter for which CHC is obligated to have
provided financial statements pursuant to Section 9.5.1(a) or (b) immediately
preceding such Measurement Date (the “Prior Fiscal Quarter”).
Type. As to all or any portion of any Revolving Loan or the Term Loan, its
nature as a Base Rate Loan or LIBOR Rate Loan.
Uniform Customs. See Section 5.1.4.
United States. United States of America.

 

30



--------------------------------------------------------------------------------



 



Unpaid Reimbursement Obligation. The Reimbursement Obligations for which the
Borrowers do not reimburse the Administrative Agent and the Lenders on the date
specified in, and in accordance with, Section 5.2.
Unused Facility Fee. See Section 2.1.2.
Valid Business Impediment. The existence of any (a) valid legal prohibition or
regulatory condition, (b) contractual impediment required for the ongoing
profitable operation of such Person, or (c) circumstance in which a consent
cannot be obtained after reasonable effort, that would (in any such event)
prevent to any extent such Person from providing a Guaranty, an all asset Lien,
a Lien on a specific asset or a pledge of Capital Stock, as applicable. In
addition, a Valid Business Impediment shall also exist, solely for purposes of
determining, under Sections 3.1(b) and 9.19, whether Centerline Investor LP or
Centerline Investor LP II is permitted to make a LIHTC Investment instead of
Centerline LIHTC Sub, if (x) the LIHTC Project which is the subject of the LIHTC
Investment is to be funded with exempt bond financing which would not be a
qualified bond under Section 147(a)(1) of the Code, or any successor provision
thereto, by virtue of Centerline LIHTC Sub being deemed to be a “substantial
user” of the Project (as such term is used in regulations promulgated under the
Code) or (y) if the LIHTC Project which is the subject of the LIHTC Investment
is not treated as having an eligible basis greater than zero under Section
42(d)(A)(i) of the Code solely by virtue of the LIHTC Project being purchased
from a person who would be deemed to be a related person for purposes of
Section 42(d)(2)(B)(iii) of the Code by reason of Centerline LIHTC Sub being a
partner of the purchaser.
Voting Stock. Capital Stock of any class or classes (however designated), the
holders of which are at the time entitled, as such holders, to vote for the
election of the directors (or persons performing similar functions) of the
corporation, association, trust, partnership, limited liability company or other
business entity involved, whether or not the right so to vote exists by reason
of the happening of a contingency.
1.2 Rules of Interpretation.
(a) Unless otherwise expressly indicated, a reference to any document or
agreement shall include such document or agreement as amended, modified,
restated, ratified or supplemented from time to time in accordance with its
terms and the terms of this Credit Agreement.
(b) The singular includes the plural and the plural includes the singular.
(c) Unless otherwise expressly indicated, a reference to any law or regulation
includes any amendment or modification to, or replacement of, such law or
regulation.
(d) A reference to any Person includes its permitted successors and permitted
assigns.
(e) Accounting terms not otherwise defined herein have the meanings assigned to
them by GAAP applied on a consistent basis by the accounting entity to which
they refer.

 

31



--------------------------------------------------------------------------------



 



(f) The words “include,” “includes” and “including” are not limiting.
(g) All terms not specifically defined herein or by GAAP, which terms are
defined in the Uniform Commercial Code as in effect in the State of New York,
have the meanings assigned to them therein, with the term “instrument” being
that term as defined under Article 9 of the Uniform Commercial Code.
(h) Reference to a particular “Section” refers to that section of this Credit
Agreement unless otherwise indicated. Reference to a particular “Exhibit” or
“Schedule” refers to that Exhibit or Schedule, as applicable, to this Credit
Agreement.
(i) The words “herein,” “hereof,” “hereunder” and words of like import shall
refer to this Credit Agreement as a whole and not to any particular section or
subdivision of this Credit Agreement.
(j) Unless otherwise expressly indicated, in the computation of periods of time
from a specified date to a later specified date, the word “from” means “from and
including,” the words “to” and “until” each mean “to but excluding,” and the
word “through” means “to and including.”
(k) This Credit Agreement and the other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are, however, cumulative and are to be
performed in accordance with the terms thereof.
(l) This Credit Agreement and the other Loan Documents are the result of
negotiation among, and have been reviewed by counsel to, among others, the
Administrative Agent, the Lenders, the Guarantors and the Borrowers and are the
product of discussions and negotiations among all parties. Accordingly, this
Credit Agreement and the other Loan Documents are not intended to be construed
against any party merely on account of such party’s involvement in the
preparation of such documents.
(m) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrowers or the Required Lenders shall so request, the Administrative Agent,
the Lenders, the Borrowers and the Guarantors shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrowers shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Credit Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.
2. REVOLVING LOANS AND TERM LOAN.
2.1 Revolving Loans.

 

32



--------------------------------------------------------------------------------



 



2.1.1 Commitments to Make Revolving Loans. Subject to the terms and conditions
of this Credit Agreement, each Revolving Credit Lender agrees, severally and not
jointly, to make Revolving Loans to the Borrowers from time to time during the
period commencing on the Closing Date and ending on the Revolver Maturity Date,
during which period the Borrowers may borrow, repay and re-borrow in accordance
with the terms of this Credit Agreement, an amount equal to the then applicable
Revolving Loan Commitment of each Revolving Credit Lender; provided, however,
that the Borrowers shall not be permitted to borrow Revolving Loans hereunder to
the extent that (a) such borrowing would cause the total Revolving Exposure to
exceed the Revolving Credit Limit, or (b) a Default has occurred and is
continuing or would otherwise be caused by such borrowing. In the event that
such borrowing would cause the total Revolving Exposure to exceed the Revolving
Credit Limit, the Borrowers agree that such event shall be an Event of Default
unless the Borrowers shall, within two (2) Business Days after notice of such
excess from the Administrative Agent, pay cash to the Administrative Agent in
such amount as shall be necessary to eliminate such excess.
2.1.2 Unused Facility Fee. The Borrowers agree to pay to the Administrative
Agent for the pro rata benefit of the Lenders in accordance with their
respective Revolving Loan Commitment Percentages a fee (the “Unused Facility
Fee”) calculated as follows:
(a) The Unused Facility Fee will accrue at the rate of 0.25% per annum (based on
a 360 day year and actual number of days elapsed) times the Daily Unused Amount
(as defined below).
(b) The Unused Facility Fee as calculated under this Section for each day of
such Fiscal Quarter shall be payable quarterly in arrears on the first day of
each Fiscal Quarter for the immediately preceding Fiscal Quarter commencing on
the first such date following the date hereof, with a final payment on the
Revolver Maturity Date or any earlier date on which the Revolving Loan
Commitments shall terminate.
(c) For purposes of the forgoing, the “Daily Unused Amount” shall mean (i) the
Revolving Credit Limit, minus (ii) the actual principal outstanding balance of
Revolving Loans determined on a daily basis, minus (iii) the applicable Maximum
Drawing Amount determined on a daily basis.
2.1.3 Revolving Notes. At the request from time to time of any Revolving Credit
Lender, such Lender’s portion of the Revolving Loan Commitment shall be
evidenced by a separate promissory note made by the Borrowers payable to the
order of such Lender in substantially the form of Exhibit 2.1.3 (each a
“Revolving Note”), dated as of the date hereof (or such other date on which such
Lender may become a Revolving Credit Lender in accordance with Section 17) and
completed with appropriate insertions. Any such Revolving Note shall be payable
to the order of such Lender in a principal face amount equal to such Lender’s
Revolving Loan Commitment and representing the joint and several obligations of
the Borrowers to pay to such Lender such principal amount or, if less, the
outstanding amount of all Revolving Loans actually made by such Lender as
reflected from time to time in the Revolving Loan Account, plus interest accrued
thereon, as set forth below.

 

33



--------------------------------------------------------------------------------



 



2.1.4 Interest on Revolving Loans. Except as otherwise provided in Section 6.12:
(a) Each Revolving Loan which is a Base Rate Loan shall bear interest for each
day such Revolving Loan is outstanding at the rate per annum equal to the Base
Rate plus the Applicable Margin as in effect from time to time applicable to
Revolving Loans that are Base Rate Loans.
(b) Each Revolving Loan which is a LIBOR Rate Loan shall bear interest for the
period commencing with the Drawdown Date thereof and ending on the last day of
the Interest Period with respect thereto at the rate per annum equal to the
LIBOR Rate determined for such Interest Period plus the Applicable Margin as in
effect from time to time applicable to Revolving Loans that are LIBOR Rate
Loans.
(c) The Borrowers promise to pay interest on each Revolving Loan in arrears on
each Interest Payment Date with respect thereto.
2.1.5 Requests for Revolving Loans.
(a) The Borrowers shall give to the Administrative Agent written notice in the
form of Exhibit 2.1.5 of each Revolving Loan requested hereunder (a “Revolving
Loan Request”) by no later than 1:00 p.m. Boston time no less than (a) one
(1) Business Day prior to the proposed Drawdown Date of any Base Rate Loan and
(b) three (3) Business Days prior to the proposed Drawdown Date of any LIBOR
Rate Loan. Each such notice shall specify (i) the principal amount of the
Revolving Loan requested, (ii) the proposed Drawdown Date of such Revolving
Loan, (iii) the Type of such Revolving Loan and (iv) the Interest Period for
such Revolving Loan that is to be a LIBOR Rate Loan. In addition, any Revolving
Loan Request delivered in connection with a LIHTC Investment pursuant to
Section 3.1(b)(i) shall be accompanied by a certificate of an officer of CHC
certifying that the applicable LIHTC Property’s satisfaction of the investment
criteria set forth on Schedule 9.19. Promptly upon receipt of any Revolving Loan
Request, the Administrative Agent shall notify each of the Lenders thereof. Each
Revolving Loan Request shall be irrevocable and binding on the Borrowers and
shall obligate the Borrowers to accept the Revolving Loan requested from such
Lenders on the proposed Drawdown Date. Each Revolving Loan Request with respect
to a Base Rate Loan shall be in a minimum aggregate amount of $500,000 and
integral multiples of $100,000 in excess thereof and each Revolving Loan Request
with respect to a LIBOR Rate Loan shall be in a minimum aggregate amount of
$1,000,000 and integral multiples of $100,000 in excess thereof.
(b) Each Revolving Loan that is advanced under this Credit Agreement shall be
made by all of the Revolving Credit Lenders simultaneously and proportionately
to their respective Revolving Loan Commitment Percentages, it being understood
that no Revolving Credit Lender shall be responsible for any default by any
other Revolving Credit Lender in such Delinquent Lender’s obligation to make a
Revolving Loan requested hereunder nor shall the Revolving Loan Commitment of
any Lender to make any Revolving Loan be increased or decreased as a result of a
default by a Delinquent Lender in the Delinquent Lender’s obligation to make a
Revolving Loan requested hereunder. No later than

 

34



--------------------------------------------------------------------------------



 



4:00 p.m. Boston time on the date that the Administrative Agent receives a
Revolving Loan Request, the Administrative Agent shall notify each Revolving
Credit Lender of such Revolving Loan request. Each Revolving Credit Lender shall
make the amount of its Revolving Loan available to the Administrative Agent, in
same day funds, at the office of the Administrative Agent located at 225
Franklin Street, Boston, Massachusetts, not later than 1:00 p.m. Boston time on
the date on which the Revolving Loan is to be made.
(c) Except as provided in Section 5.3 with respect to Revolving Loans to be used
to reimburse the Administrative Agent or Issuing Bank for the amount of any
drawing under a Letter of Credit, upon satisfaction or waiver of the conditions
precedent specified in Section 7, the Administrative Agent shall make the
proceeds of such Revolving Loan available to the Borrowers by causing an amount
of same day funds equal to the proceeds of such Revolving Loan received by the
Administrative Agent from the Revolving Credit Lenders to be credited to the
account of the Borrowers at the Administrative Agent.
(d) Unless the Administrative Agent shall have been notified by any Revolving
Credit Lender prior to the date on which a Revolving Loan is to be advanced that
such Revolving Credit Lender does not intend to make available to the
Administrative Agent the amount of such Revolving Credit Lender’s Revolving Loan
requested on such date, the Administrative Agent may assume that such Revolving
Credit Lender will make such amount available to the Administrative Agent on
such date and that the Administrative Agent may, in its sole discretion, but
shall not be obligated to, make available to the Borrowers a corresponding
amount on the date of such advance. If such corresponding amount is not in fact
made available to the Administrative Agent by such Revolving Credit Lender, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Delinquent Lender together with (i) interest thereon, for each
day from the advance of such Revolving Loan until the date such amount is paid
to the Administrative Agent, at the greater of the rate of interest accruing on
such Revolving Loan or a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus (ii) any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing. If such Delinquent Lender
does not pay such corresponding amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent shall promptly notify the Borrowers
and the Borrowers shall immediately pay such corresponding amount to the
Administrative Agent together with interest thereon, for each day such Revolving
Loan is outstanding, at the rate payable under this Credit Agreement with
respect to such Revolving Loan (provided that, except to the extent otherwise
prohibited in this Agreement, the Borrower may instead immediately borrow
additional Revolving Loans such that, after giving effect to an additional
failure by such Delinquent Lender to fund, the Borrower has borrowed the full
amount set forth in the applicable Revolving Loan Request, and, if applicable,
the Administrative Agent is reimbursed for any amounts advanced by it on behalf
of such Delinquent Lender).
(e) Nothing in this Section shall be deemed to relieve any Delinquent Lender
from its obligation to fulfill its Revolving Loan Commitment hereunder, to
prejudice any rights that the Borrowers may have against any Delinquent Lender
as a result of any default by such Delinquent Lender hereunder, or to require
the Borrowers to pay more than the rate of interest otherwise applicable to the
principal amounts outstanding.

 

35



--------------------------------------------------------------------------------



 



2.2 Term Loan.
2.2.1 Commitments to Make Term Loan. Subject to the terms and conditions set
forth in the Original Agreement, each Lender has loaned to the Borrowers the
amount of its Term Loan Commitment Percentage of the Term Loan outstanding as of
the Closing Date. On the Closing Date the total outstanding principal amount of
the Term Loan shall be $137,500,000.00. Any principal of the Term Loan repaid
may not be reborrowed.
2.2.2 Term Notes. At the request from time to time of any Term Loan Lender, such
Lender’s portion of the Term Loan shall be evidenced by a separate promissory
note made by the Borrowers payable to the order of such Lender in substantially
the form of Exhibit 2.2.2 (each a “Term Note”), dated the Closing Date (or such
other date on which such Lender may become a Term Loan Lender in accordance with
Section 17) and completed with appropriate insertions. Any such Term Note shall
be payable to the order of such Lender in a principal face amount equal to such
Lender’s Term Loan Commitment and representing the joint and several obligations
of the Borrowers to pay to such Lender such principal amount or, if less, the
outstanding amount of the Term Loan actually made by such Lender as reflected
from time to time in the Term Loan Account, plus interest accrued thereon, as
set forth below.
2.2.3 Interest on Term Loan. Except as otherwise provided in Section 6.12:
(a) To the extent that all or any portion of the Term Loan bears interest at the
Base Rate, the Term Loan or such portion shall bear interest at the rate per
annum equal to the Base Rate plus the Applicable Margin as in effect from time
to time applicable to all or any portion of the Term Loan bearing interest at
the Base Rate.
(b) To the extent that all or any portion of the Term Loan bears interest at the
LIBOR Rate, the Term Loan or such portion shall bear interest during the
applicable Interest Period at the rate per annum equal to the LIBOR Rate
determined for such Interest Period plus the Applicable Margin as in effect from
time to time applicable to all or any portion of the Term Loan bearing interest
at the LIBOR Rate.
(c) The Borrowers promise to pay interest on the Term Loan or any portion
thereof in arrears on each Interest Payment Date with respect thereto.
2.3 Types of Loans: Conversion and Continuation Options.
2.3.1 Conversion to Different Type of Loan. The Borrowers may elect from time to
time, by giving the Administrative Agent written notice in the form of
Exhibit 2.3.1 by 1:00 p.m. Boston time, to convert any portion of the
outstanding Loans to a Loan of another Type, provided that (a) with respect to
any such conversion of a LIBOR Rate Loan to a Base Rate Loan, the Borrowers
shall give the Administrative Agent at least one (1) Business Day’s prior
written notice of such election; (b) with respect to any such conversion of a
Base Rate Loan to a LIBOR Rate Loan, the Borrowers shall give the Administrative
Agent at least three (3) Business Days’ prior written notice of such election;
(c) with respect to any such conversion of a LIBOR Rate Loan into a Base Rate
Loan, such conversion shall only be made on the last day of the Interest Period
with respect thereto unless the Borrowers pay breakage fees to the extent
required pursuant to Section 6.11, and (d) no outstanding portion of the Loans
may be converted

 

36



--------------------------------------------------------------------------------



 



into, or continued as, a LIBOR Rate Loan when any Default has occurred and is
continuing. Promptly upon the receipt of any such election, the Administrative
Agent shall notify the Lenders thereof. On the date on which such conversion is
being made, each Lender shall take such action as is necessary to transfer its
Commitment Percentage of such portion of the outstanding Loans to its Domestic
Lending Office or its LIBOR Lending Office, as the case may be. All or any part
of outstanding Loans of any Type may be converted into another Type as provided
herein, provided that any partial conversion with respect to an outstanding
portion of the Loans shall be in an aggregate principal amount of $1,000,000 or
whole multiples of $100,000 in excess thereof. Each Conversion Request by the
Borrowers relating to the conversion of any portion of the Loans to a LIBOR Rate
Loan shall be irrevocable.
2.3.2 Continuation of Type of Loan. Any portion of the Loans of any Type may be
continued as the same Type upon the expiration of an Interest Period with
respect thereto by the Borrowers giving to the Administrative Agent written
notice in the form of Exhibit 2.3.1 by 1:00 p.m. Boston time, to continue any
portion of the outstanding Loans as such Type; provided that no LIBOR Rate Loan
may be continued as such when any Default has occurred and is continuing, but
shall be automatically converted to a Base Rate Loan on the last day of the
first Interest Period relating thereto ending during the continuance of any
Default of which officers of the Administrative Agent active upon the Borrowers’
account have actual knowledge. In the event that the Borrowers fail to provide
any notice with respect to the continuation of any LIBOR Rate Loan, then such
LIBOR Rate Loan shall be automatically converted to a Base Rate Loan on the last
day of the Interest Period relating thereto. The Administrative Agent shall
notify the Lenders thereof promptly when any such automatic conversion
contemplated by this Section is scheduled to occur.
2.3.3 LIBOR Rate Loans. Any conversion to or from LIBOR Rate Loans shall be in
such amounts and be made pursuant to such elections so that, after giving effect
thereto, the aggregate principal amount of all LIBOR Rate Loans having the same
Interest Period shall not be less than $1,000,000 or whole multiples of $100,000
in excess thereof. No more than eight (8) LIBOR Rate Loans having different
Interest Periods may be outstanding at any time.
2.3.4 Notification by Borrowers. The Borrowers shall notify the Administrative
Agent, such notice to be irrevocable, at least three (3) Business Days prior to
the Drawdown Date of any portion of the Loans if all or any portion of the Loans
is to bear interest at the LIBOR Rate. After any portion of the Loans has
initially been made, the provisions of Sections 2.3.1 and 2.3.2 shall apply
mutatis mutandis with respect to such portion of the Loans so that the Borrowers
may have the same interest rate options with respect to such portion of the
Loans outstanding from time to time.
2.3.5 Amounts, Etc. Any portion of the Loan bearing interest at the LIBOR Rate
relating to any Interest Period shall be in the amount of $1,000,000 or an
integral multiple of $100,000 in excess thereof. No Interest Period relating to
the Term Loan or any portion thereof bearing interest at the LIBOR Rate shall
extend beyond the date on which a regularly scheduled installment payment of the
principal of the Term Loan is to be made unless a portion of the Term Loan at
least equal to such installment payment has an Interest Period ending on such
date or is then bearing interest at the Base Rate.

 

37



--------------------------------------------------------------------------------



 



2.4 Reduction of Commitments.
2.4.1 Elective Reduction of Commitments. The Borrowers shall have the right,
without premium or penalty (except as otherwise set forth herein), at any time
and from time to time upon at least three (3) Business Days prior written notice
to the Administrative Agent to reduce by $3,000,000, or integral multiples of
$1,000,000 in excess thereof, or to terminate entirely the Revolving Credit
Limit in excess of the then outstanding Revolving Exposure; provided, however,
that the Revolving Credit Limit may not be reduced below $10,000,000 unless all
Revolving Loans and all other Obligations relating thereto are paid and
performed in full, all Letters of Credit are terminated, replaced or secured by
Cash Collateral in accordance with Section 5.2, and the Revolving Credit Limit
is reduced to zero.
2.4.2 Pro Rata Reductions in Commitments. In the event of any reduction pursuant
to Section 2.4.1, the Revolving Loan Commitments of the Lenders shall be either
(i) reduced pro rata in accordance with their respective Revolving Loan
Commitment Percentages of the amount so reduced, or (ii) as the case may be,
terminated. Promptly after receiving any notice from the Borrowers delivered
pursuant to Section 2.4.1, the Administrative Agent will notify the Lenders of
the substance thereof. Upon the effective date of any such reduction or
termination, the Borrowers shall pay to the Administrative Agent for the
respective pro rata accounts of such Lenders the full amount of any Unused
Facility Fee then accrued on the amount of the reduction. No reduction or
termination of the Revolving Loan Commitments may be reinstated. Upon any
reduction or termination of the aggregate Revolving Loan Commitments pursuant to
this Section, the Administrative Agent will unilaterally revise, and will
circulate to the Borrowers and each of the Lenders, a revised Schedule 2
reflecting such reduction or termination.
3. USE OF PROCEEDS
3.1 Use of Proceeds. The proceeds of the Revolving Loans and the Term Loan shall
be used solely and exclusively for the following purposes:
(a) Use of Term Loan. The proceeds of the Term Loan that are fully advanced as
of the Closing Date shall be repaid in full in accordance with the terms of this
Credit Agreement, and may not be reborrowed. The proceeds of the Term Loan shall
be used solely to pay in full or in part, or to refinance, the credit facilities
outstanding under the Original Agreement.
(b) Use of Revolving Loans. From the Closing Date through the Revolver Maturity
Date, the proceeds of Revolving Loans equal to an aggregate outstanding balance
of up to $25,000,000 may be borrowed, repaid and reborrowed from time to time
and may be used entirely (i) for investments by Centerline LIHTC Sub or, in the
event of a Valid Business Impediment to Centerline LIHTC Sub making such
investment, Centerline Investor LP or Centerline Investor LP II (“LIHTC
Investments”) and (ii) for the Borrowers’, Guarantors’ and Pledged Entities’
general corporate purposes.
4. REPAYMENT OF REVOLVING LOANS AND TERM LOAN.
4.1 Revolving Loans.

 

38



--------------------------------------------------------------------------------



 



4.1.1 Maturity. The Borrowers promise to pay on the Revolver Maturity Date, and
there shall become absolutely due and payable on the Revolver Maturity Date, all
of the Revolving Loans outstanding on such date, together with any and all
accrued and unpaid interest thereon and all other fees and other amounts and
Obligations then accrued and outstanding with respect thereto.
4.1.2 Repayments of Revolving Loans for LIHTC Investments. With respect to any
LIHTC Advance Amount advanced in order to fund any LIHTC Investments in a
particular LIHTC Property, the Borrowers shall repay such LIHTC Advance Amount
on the earlier to occur of (a) such date as the LIHTC Investments in such LIHTC
Property (or such LIHTC Property itself ) are sold, transferred or otherwise
disposed of, and (b) 180 days after the first Revolving Loan was made with
respect to such LIHTC Property.
4.1.3 Optional Repayments of Revolving Loans. The Borrowers shall have the
right, at their election, to repay all or any portion of the outstanding
Revolving Loans, at any time without penalty or premium; provided that any full
or partial prepayment of the outstanding amount of any portions of the Revolving
Loans that are LIBOR Rate Loans may be made only on the last day of the Interest
Period relating thereto (unless breakage costs are paid by the Borrowers
pursuant to Section 6.11). The Borrowers shall provide to the Administrative
Agent, no later than 12:00 p.m. Boston time, at least three (3) Business Days
prior written notice of any proposed prepayment of any LIBOR Rate Loans pursuant
to this Section, specifying the proposed date of prepayment and the principal
amount to be prepaid. Any prepayment of a portion of the then outstanding
Revolving Loans shall be applied, in the absence of instruction by the
Borrowers, (a) first, to prepay all outstanding fees and interest accrued to the
date or prepayment on the amount being prepaid, (b) second, to the principal of
such Revolving Loans which are Base Rate Loans, and (c) third, to the principal
of such Revolving Loans which are LIBOR Rate Loans. Each partial prepayment
shall be allocated among the Lenders, in proportion to their respective
Revolving Loan Commitment Percentages, to the respective unpaid principal amount
of each such Lender’s outstanding portion of the Revolving Loans as reflected in
the Revolving Loan Account.
4.2 Amortization of Term Loan. The entire outstanding principal balance of the
Term Loan, along with all interest thereon and any other Obligations relating
thereto, shall be absolutely due and payable in full on the Term Loan Maturity
Date.
4.2.1 Mandatory Quarterly Amortization. Commencing with the first such payment
to be due and payable on December 30, 2011, and ending with the last such
payment to be due and payable on December 30, 2016, a portion of the then
outstanding principal balance of the Term Loan equal to $2,976,190 shall be due
and payable on the last Business Day of each Fiscal Quarter following the date
hereof.
4.2.2 Mandatory Prepayments from Excess Sale Proceeds, Casualty Events and
Distributions from Excluded Entities. Concurrently with the receipt by CHC or
any of its Subsidiaries of:
(a) any Excess Sale Proceeds during the term of this Credit Agreement;

 

39



--------------------------------------------------------------------------------



 



(b) net cash proceeds from Casualty Events which have not been utilized by CHC
or such Subsidiary to repair or replace the property so damaged, destroyed or
taken within one hundred eighty (180) days of receipt of such proceeds (or
within 365 days of such receipt if a contract for such utilization is executed
and delivered within 180 days of such Casualty Event);
(c) any Excluded Entity Distributions;
(d) any amounts released to a Loan Party or the Administrative Agent from the
escrow account established under the Escrow Agreement;
the Borrowers shall pay to the Administrative Agent for the respective accounts
of the Lenders an amount equal to 100% of such proceeds or Distributions, to be
applied in the manner set forth in Section 4.2.4; provided, however, the terms
of this Section 4.2.2 may be waived by the Required Lenders.
4.2.3 Additional Mandatory Prepayments from Consolidated EBITDA. Commencing with
the Fiscal Year ending on December 31, 2011 and with respect to each Fiscal Year
ending thereafter until the Term Loan Maturity Date, the Borrowers shall prepay
the then outstanding principal balance of the Term Loan in an amount equal to
75% of the excess, if any, of (a) Consolidated EBITDA for such Fiscal Year, over
(b) 130% of the Projected Consolidated EBITDA for such Fiscal Year; provided,
that, in order to avoid double-counting, receipts which are applied to prepay
the Loans pursuant to Section 4.2.2 that are included in Consolidated EBITDA for
the relevant Fiscal Year shall be excluded from Consolidated EBITDA for purpose
of calculating any mandatory prepayment required pursuant to this Section 4.2.3.
The amount to be paid pursuant to this Section shall be due and payable one
Business Day following the earlier to occur of (y) the day on which the audited
financial statements of CHC with respect to the Fiscal Year for which
Consolidated EBITDA is determined are delivered to the Administrative Agent
pursuant to Section 9.5.1(a), and (z) the date on which such audited financial
statements are required to be so delivered to the Administrative Agent pursuant
to Section 9.5.1(a).
4.2.4 Application of Mandatory Repayments. Provided there is not then
outstanding any Event of Default, all payments made pursuant to Section 4.2.2
and Section 4.2.3 shall be applied (a) first, to prepay or pay all outstanding
fees and interest accrued to the date of prepayment on the amount being prepaid,
(b) second, to the outstanding principal amount of the Balloon which are Base
Rate Loans, (c) third, to the outstanding principal amount of the Balloon which
are LIBOR Rate Loans, and (d) fourth, after such time as the amount of the
Balloon and all other Obligations relating thereto have been paid in their
entirety, to prepay quarterly amortization payments due pursuant to
Section 4.2.1 in inverse order of maturity. Such payments shall be made pro rata
among the Lenders in accordance with their respective Term Loan Commitment
Percentages. Any such payments shall permanently reduce the Term Loan Limit and
the related Term Loan Commitments.
4.2.5 Optional Prepayments of Term Loan. The Borrowers shall have the right at
any time to prepay the Term Loan on or before the Term Loan Maturity Date, as a
whole or in part, without premium or penalty; provided that the minimum optional
prepayment amount shall equal or exceed $1,000,000, upon not less than one
(1) Business Day with respect to Base

 

40



--------------------------------------------------------------------------------



 



Rate Loans and three (3) Business Days with respect to LIBOR Rate Loans prior
written notice to the Administrative Agent; provided further that (a) no portion
of the Term Loan bearing interest at the LIBOR Rate may be prepaid pursuant to
this Section except on the last day of the Interest Period relating thereto
(unless breakage costs are paid by the Borrowers pursuant to Section 6.11) and
(b) each partial prepayment shall be allocated among the Lenders, in proportion
to their respective Term Loan Commitment Percentages, to the respective unpaid
principal amount of each such Lender’s outstanding portion of the Term Loan as
reflected in the Term Loan Account. Any optional prepayment of principal of the
Term Loan pursuant to this Section shall be accompanied by payment in full of
all interest accrued to the date of prepayment on the amount being prepaid and,
during such time as there is no Default outstanding, shall be applied to the
remaining scheduled installments of the Term Loan or to the Balloon as the
Borrowers may direct, on a pro rata basis among the Lenders. No amount prepaid
with respect to the Term Loan may be reborrowed.
5. LETTERS OF CREDIT.
5.1 Letter of Credit Commitments.
5.1.1 Existing Letters of Credit. Listed on Schedule 5 are all the Existing
Letters of Credit.
5.1.2 Commitment to Issue Letters of Credit. Subject to the terms and conditions
hereof and the execution and delivery by the Borrowers of a letter of credit
application on the Issuing Bank’s customary form (a “Letter of Credit
Application”), the Issuing Bank on behalf of the Revolving Credit Lenders and in
reliance upon the agreement of such Lenders set forth in Section 5.1.5 and upon
the representations and warranties of the Borrowers contained herein, agrees to
issue, extend and renew for the account of the Borrowers one or more New Letters
of Credit, in such form as may be requested from time to time by one of the
Borrowers and agreed to by the Issuing Bank; and the Administrative Agent (if
different than the Issuing Bank) shall, on behalf of the Revolving Credit
Lenders and in reliance upon the agreement of such Lenders set forth in
Section 5.1.5 and upon the representations and warranties of the Borrowers
contained herein, agrees to enter into an LC Guaranty to support the
Reimbursement Obligations of the Borrowers with respect to all Letters of Credit
outstanding from time to time (an “LC Guaranty”); provided, however, that after
giving effect to such request, (i) the sum of the aggregate Maximum Drawing
Amount on all New Letters of Credit and all Unpaid Reimbursement Obligations
with respect to New Letters of Credit shall not exceed $10,000,000 at any one
time, and (ii) the Revolving Exposure shall not exceed the Revolving Credit
Limit at such time.
5.1.3 Letter of Credit Applications. Each Letter of Credit Application shall be
completed to the reasonable satisfaction of the Administrative Agent and the
Issuing Bank. In the event that any provision of any Letter of Credit
Application shall be inconsistent with any provision of this Credit Agreement,
then the provisions of this Credit Agreement shall, to the extent of any such
inconsistency, govern.
5.1.4 Terms of Letters of Credit. Each Letter of Credit shall, among other
things, (a) provide for the payment of sight drafts for honor thereunder when
presented in

 

41



--------------------------------------------------------------------------------



 



accordance with the terms thereof and when accompanied by the documents
described therein, and (b) have an expiration date no later than the date which
is thirty (30) days (or, if the Letter of Credit is confirmed by a confirmer or
otherwise provides for one or more nominated persons, sixty (60) days) prior to
the Revolver Maturity Date. Subject to clause (b) above, each Letter of Credit
shall expire (without giving effect to any extension thereof by reason of an
interruption of business) at or prior to the close of business 365 days, in the
case of standby Letters of Credit, or 180 days, in the case of documentary
Letters of Credit, after the date of the issuance of such Letter of Credit (or,
in the case of any renewal or extension thereof, 365 days or 180 days, as
applicable, after such renewal or extension); provided that the Issuing Bank
shall, upon request of the Borrowers, agree to extend, renew or issue any such
standby Letter of Credit providing for automatic extensions thereof to a date
not later than 365 days beyond its current expiration date (or such longer
period as may be agreed to by the Issuing Bank) (provided that in no event shall
such period up to or longer than 365 days extend beyond the date referred to in
clause (b) above); and provided further that any such automatic extension of a
Letter of Credit must permit the Issuing Bank to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day in each such twelve-month period to be agreed (but not less
than 30 days prior to the then-current expiration date) upon at the time such
Letter of Credit is extended, renewed or issued. Each Letter of Credit so
issued, extended or renewed shall be subject to the Uniform Customs and Practice
for Documentary Credits (1993 Revision), International Chamber of Commerce
Publication No. 500 or any successor version thereto adopted by the Issuing Bank
in the ordinary course of its business as a letter of credit issuer and in
effect at the time of issuance of such Letter of Credit (the “Uniform Customs”)
or, in the case of a standby Letter of Credit, either the Uniform Customs or the
International Standby Practices (ISP98), International Chamber of Commerce
Publication No. 590, or any successor code of standby letter of credit practices
among banks adopted by the Issuing Bank in the ordinary course of its business
as a standby letter of credit issuer and in effect at the time of issuance of
such Letter of Credit. No Letter of Credit shall be for less than $500,000.00
(unless otherwise agreed to by the Issuing Bank) and there shall be no more than
ten (10) Letters of Credit outstanding at any one time.
5.1.5 Letter of Credit Participation of Lenders. Each Revolving Credit Lender
severally, but not jointly, agrees that it shall be absolutely liable, without
regard to the occurrence of any Default or any other condition precedent
whatsoever, to the extent of such Lender’s Revolving Loan Commitment Percentage,
to reimburse the Administrative Agent on demand for the amount of each draft
paid by the Issuing Bank under each Letter of Credit and, if applicable, each
payment made by the Administrative Agent to the Issuing Bank under any LC
Guaranty relating to any Letter of Credit issued for the account of either of
the Borrowers to the extent that such amount is not reimbursed by the Borrowers
pursuant to Section 5.2 (such agreement by a Lender being called herein the
“Letter of Credit Participation” of such Lender).
5.1.6 Participations of Lenders. Each such payment made by a Revolving Credit
Lender shall, unless the applicable Reimbursement Obligation has been otherwise
funded as a Revolving Loan bearing interest at the Base Rate pursuant to
Section 5.2, be treated as the purchase by such Revolving Credit Lender of a
participating interest in the Borrowers’ Reimbursement Obligation under
Section 5.2 in an amount equal to such payment. To that

 

42



--------------------------------------------------------------------------------



 



extent, each Revolving Credit Lender shall share in accordance with its
respective Revolving Loan Commitment Percentage, in any interest which accrues
pursuant to Section 5.2.
5.2 Reimbursement Obligation of the Borrowers. In order to induce the
Administrative Agent to cause the Issuing Bank to issue, extend and renew each
Letter of Credit, the Borrowers agree to reimburse or pay to the Administrative
Agent for the account of the Administrative Agent and/or the Issuing Bank or (as
the case may be) the Lenders, with respect to each Letter of Credit issued,
extended or renewed for either of the Borrowers’ account, within two
(2) Business Days after notice from the Administrative Agent or the Issuing Bank
that any draft presented under such Letter of Credit is honored by the Issuing
Bank, or the Issuing Bank or the Administrative Agent otherwise makes a payment
with respect thereto or the Administrative Agent makes any payment under any LC
Guaranty, (a) the amount paid by the Issuing Bank or the Administrative Agent
under or with respect to such Letter of Credit, and (b) the amount of any taxes,
fees, charges or other costs and expenses whatsoever reasonably incurred by the
Issuing Bank or Administrative Agent or any Lender (without duplication of any
amounts paid by the Borrowers pursuant to Section 6.2, and other than Excluded
Taxes) in connection with any payment made by the Issuing Bank, Administrative
Agent or any Lender under, or with respect to, such Letter of Credit
(collectively, the “Reimbursement Obligations”); provided that, regardless of
whether the conditions to borrowing set forth herein are then satisfied, payment
of each Reimbursement Obligation by the Borrowers under this Section shall be
made through the automatic funding of a Revolving Loan bearing interest at the
Base Rate applicable to Revolving Loans in an amount equal to the amount of such
Reimbursement Obligation, and the Borrowers hereby irrevocably authorize and
direct the Administrative Agent and Issuing Bank to take such actions as may be
necessary to effectuate such automatic funding of any such Base Rate Loans.
Notwithstanding the foregoing, upon the reduction (but not termination) of the
Revolving Credit Limit to an amount less than the then outstanding Revolving
Exposure at such time as the then applicable Maximum Drawing Amount is greater
than zero, the Borrowers shall within two (2) Business Days provide cash or Cash
Equivalents to the Administrative Agent in an amount equal to the lesser of
(i) the excess of the Revolving Exposure over the Revolving Credit Limit, and
(ii) such Maximum Drawing Amount, which amount shall be held by the
Administrative Agent for the benefit of the Lenders and the Administrative Agent
as cash collateral for all Reimbursement Obligations, and upon the reduction of
the Revolving Credit Limit to zero, or the acceleration of the Reimbursement
Obligations with respect to all Letters of Credit issued for the account of the
Borrowers in accordance with Section 11.2.1, the Borrowers shall immediately
provide cash or Cash Equivalents to the Administrative Agent in an amount equal
to the then Maximum Drawing Amount on all Letters of Credit, which amount shall
be held by the Administrative Agent, for the benefit of the Lenders and the
Administrative Agent, as cash collateral for all Reimbursement Obligations (all
such cash collateral to be provided pursuant to this sentence, collectively, the
“Cash Collateral”).
Each such payment shall be made to the Administrative Agent at the
Administrative Agent’s Office in immediately available funds. Interest on any
and all amounts remaining unpaid by the Borrowers under this Section at any time
from the date such amounts become due and payable (whether as stated in this
Section, by acceleration or otherwise) until payment in full (whether before or
after judgment) shall be payable to the Administrative Agent on demand and shall
accrue interest at the Default Rate.

 

43



--------------------------------------------------------------------------------



 



5.3 Letter of Credit Payments. If any draft shall be presented or other demand
for payment shall be made under any Letter of Credit, the Administrative Agent
shall notify the Borrowers of the date and amount of the draft presented or
demand for payment and of the date and time when it expects to pay such draft or
honor such demand for payment. If the Borrowers fail to reimburse the
Administrative Agent as provided in Section 5.2 on or before the date that such
draft is paid or other payment is made by the Issuing Bank or the Administrative
Agent or, as a result of the applicable borrowing limits described therein being
exceeded such Reimbursement Obligations are not satisfied by the making of a
Revolving Loan bearing interest at the Base Rate applicable to Revolving Loans,
the Administrative Agent may at any time thereafter notify the Revolving Credit
Lenders of the amount of any such Unpaid Reimbursement Obligation. No later than
2:00 p.m. Boston time on the Business Day next following the receipt of such
notice, each such Revolving Credit Lender shall make available to the
Administrative Agent, at the Administrative Agent’s Office, in immediately
available funds, such Revolving Credit Lender’s Revolving Loan Commitment
Percentage of such Unpaid Reimbursement Obligation, together with an amount
equal to the product of (a) the average, computed for the period referred to in
clause (c) below, of the weighted average interest rate paid by the
Administrative Agent for federal funds acquired by the Administrative Agent
during each day included in such period, times (b) the amount equal to such
Lender’s Revolving Loan Commitment Percentage of such Unpaid Reimbursement
Obligation, times (c) a fraction, the numerator of which is the number of days
that elapse from and including the date the Issuing Bank or the Administrative
Agent paid the draft presented for honor or otherwise made payment to the date
on which such Lender’s Revolving Loan Commitment Percentage of such Unpaid
Reimbursement Obligation shall become immediately available to the
Administrative Agent, and the denominator of which is 360. The responsibility of
the Issuing Bank and the Administrative Agent to the Borrowers and the Lenders
shall be only to determine that the documents (including each draft) delivered
under each Letter of Credit in connection with such presentment shall be in
conformity in all material respects with such Letter of Credit.
5.4 Obligations Absolute. The Borrowers’ obligations under this Section shall be
joint, several, absolute and unconditional under any and all circumstances and
irrespective of the occurrence of any Default or any condition precedent
whatsoever or any setoff, counterclaim or defense to payment which either
Borrower may have or have had against the Issuing Bank or the Administrative
Agent, any Lender or any beneficiary of a Letter of Credit. The Borrowers
further agree with the Administrative Agent and the Lenders that none of the
Issuing Bank, the Administrative Agent and the Lenders shall be responsible for,
and the Borrowers’ Reimbursement Obligations under Section 5.2 shall not be
affected by, among other things, the validity or genuineness of documents or of
any endorsements thereon, even if such documents should in fact prove to be in
any or all respects invalid, fraudulent or forged, or any dispute between or
among the Borrowers, the beneficiary of any Letter of Credit or any financing
institution or other party to which any Letter of Credit may be transferred or
any claims or defenses whatsoever of either Borrower against the beneficiary of
any Letter of Credit or any such transferee. None of the Issuing Bank, the
Administrative Agent and the Lenders shall be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit. The
Borrowers agree that any action taken or omitted by the Issuing Bank, the
Administrative Agent or any Lender under or in connection with each Letter of
Credit and the related drafts and documents, if done in good faith and in the
absence of gross negligence or willful misconduct, shall be binding

 

44



--------------------------------------------------------------------------------



 



upon the Borrowers and the Guarantors and shall not result in any liability on
the part of the Issuing Bank, the Administrative Agent or any Lender to the
Borrowers or Guarantors.
5.5 Reliance by Issuer. To the extent not inconsistent with Section 5.4, the
Issuing Bank and the Administrative Agent shall be entitled to rely, and shall
be fully protected in relying upon, any Letter of Credit, draft, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document reasonably believed by such Person to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and upon advice
and statements of legal counsel, independent accountants and other experts
selected by the Issuing Bank or the Administrative Agent.
5.6 Letter of Credit Fees. The Borrowers shall pay the following fees in respect
of each Letter of Credit (the “Letter of Credit Fees”): (a) to the
Administrative Agent, a per annum fee in an amount equal to (i) during such time
as there is outstanding no Event of Default, 3.00% times the Maximum Drawing
Amount of each such Letter of Credit, and (ii) during such time as there exists
an Event of Default, the rate provided in Section 6.12 (to the fullest extent
permitted by applicable law), which Letter of Credit Fees shall be for the
accounts of the Lenders in accordance with their respective Revolving Loan
Commitment Percentages; and (b) to the Issuing Bank, for the account of the
Issuing Bank as a fronting fee, a per annum fee in an amount equal to 0.125%
times the Maximum Drawing Amount of each Letter of Credit. The Letter of Credit
Fees shall be paid quarterly in arrears on the first Business Day of each Fiscal
Quarter for the immediately preceding Fiscal Quarter. In respect of each Letter
of Credit issued for the account of either Borrower, the Borrowers shall also
pay to the Issuing Bank for the Issuing Bank’s own account, at such other time
or times as such charges are customarily made by the Issuing Bank, the Issuing
Bank’s customary issuance, amendment, negotiation, payment or document
examination and other administrative fees as in effect and applicable from time
to time.
6. CERTAIN GENERAL PROVISIONS.
6.1 Payments to Administrative Agent. All payments of principal and interest on
any outstanding portion of the Loans and all Reimbursement Obligations, Fees and
any other amounts due hereunder or under any of the other Loan Documents (unless
the provisions of this Credit Agreement or another Loan Document require
otherwise) shall be made on the due date thereof to the Administrative Agent in
Dollars for the respective accounts of the Creditor Parties, by wire transfer of
immediately available funds, at the Administrative Agent’s Office or at such
other place as the Administrative Agent may from time to time designate, in each
case no later than 12:00 p.m. Boston time.
6.2 No Offsets, Taxes Etc.
6.2.1 No Offsets. Any and all payments by the Borrowers or Guarantors hereunder
or under any of the other Loan Documents shall be made free and clear of and
without deduction or withholding for any and all present or future Taxes, unless
such Taxes are required by law or the administration thereof to be deducted or
withheld (all such Taxes, excluding the Excluded Taxes and Other Taxes, being
referred to herein as “Covered Taxes”). If the

 

45



--------------------------------------------------------------------------------



 



Borrowers or Guarantors shall be required by law or the administration thereof
to deduct or withhold any Covered Taxes from or in respect of any sum payable
hereunder or under any other Loan Document, (a) the sum payable shall be
increased as may be necessary so that after making all required deductions or
withholdings (including deductions or withholdings applicable to additional
amounts paid under this paragraph), the applicable Creditor Parties receive an
amount equal to the sum they would have received if no such deduction or
withholding had been made; (b) the Borrowers and Guarantors shall make such
deductions or withholdings; and (c) the Borrowers and Guarantors shall pay the
full amount deducted or withheld to the relevant taxation or other authority in
accordance with applicable law.
6.2.2 Other Taxes. The Borrowers and Guarantors agree to pay, in a timely manner
and in accordance with all applicable law, any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies (all such taxes, charges and levies being herein referred to as “Other
Taxes”) imposed by any jurisdiction (or any political subdivision or taxing
authority thereof or therein) which arise from any payment made by the Borrowers
or Guarantors hereunder or under any of the other Loan Documents or from the
execution, delivery or registration of, or otherwise with respect to, this
Credit Agreement or any of the other Loan Documents.
6.2.3 Indemnification. The Borrowers and Guarantors agree to indemnify each of
the Creditor Parties for the full amount of Covered Taxes or Other Taxes not
deducted, withheld and paid by the Borrowers or Guarantors in accordance with
Sections 6.2.1 and 6.2.2 on amounts payable by the Borrowers and Guarantors
under this Section which are paid by any of the Creditor Parties and any
liability (including penalties and interest arising therefrom or with respect
thereto, other than penalties and interest attributable solely to the gross
negligence or willful misconduct of such Creditor Parties, as applicable)
arising therefrom or with respect thereto, whether or not any such Covered Taxes
or Other Taxes were correctly or legally asserted. Payment under this
indemnification shall be made within fifteen (15) days from the date a Creditor
Party makes written demand therefor. A certificate as to the amount of such
Covered Taxes or Other Taxes and evidence of payment thereof submitted to the
Borrowers and Guarantors shall be conclusive, absent manifest error, of the
amount due from the Borrowers or Guarantors to such Creditor Party.
6.2.4 Non-U.S. Lenders. Each Creditor Party that is organized under the laws of
a jurisdiction outside the United States (a “Non-U.S. Lender”) agrees that it
shall, no later than the Closing Date (or, in the case of a Creditor Party which
becomes a party hereto pursuant to this Credit Agreement after the Closing Date,
on or prior to the date upon which such Creditor Party becomes a party hereto),
and from time to time thereafter upon the reasonable request of the Borrowers
(but only if such Non-U.S. Lender or beneficial owner is legally entitled to do
so) deliver to the Borrowers and the Administrative Agent two properly completed
and duly executed copies of either United States Internal Revenue Service Form
W-8BEN, W-8ECI or W-8IMY or any subsequent versions thereof or successors
thereto, or any other form prescribed by applicable law as a basis for claiming
exemption from (or reduction in) United States federal withholding tax together
with such supplementary documentation as may be prescribed by applicable law, in
each case claiming complete exemption from, or reduced rate of, United States
federal withholding tax and payments of interest hereunder. In addition, in the
case of a Non-U.S. Lender claiming exemption from United States federal
withholding tax under Section

 

46



--------------------------------------------------------------------------------



 



871(h) or Section 881(c) of the Code, such Non-U.S. Lender (to the extent
legally entitled to do so) shall deliver a certificate, in substantially the
same form as Exhibit 6.2.4, to the Borrowers and the Administrative Agent,
certifying that such Non-U.S. Lender or beneficial owner is not (A) a bank for
purposes of Section 881(c)(3)(A) of the Code, (B) a 10-percent shareholder of
any of the Borrowers within the meaning of Section 881(c)(3)(B) of the Code, and
(C) a “controlled foreign corporation” described in Section 881(c)(3)(C) of the
Code. Each Non-U.S. Lender (i) agrees that it shall promptly notify the
Borrowers and the Administrative Agent in the event any such representation
provided pursuant to this Section is no longer accurate and (ii) agrees that it
will deliver updated versions of the foregoing, as applicable, whenever any of
the previous certifications provided herein has become inaccurate in any
material respect, together with such other forms as may be required in order to
confirm or establish the entitlement of such Creditor Party to a continued
exemption from or reduction in United States withholding tax with respect to
payments under this Credit Agreement. All forms provided in this Section shall
be delivered by each Non-U.S. Lender to the Borrowers and the Administrative
Agent on or before the date it becomes a party to this Credit Agreement and on
or before the date, if any, such Non-U.S. Lender changes its applicable lending
office by designating a different lending office (a “New Lending Office”).
6.2.5 U.S. Lenders. Any Creditor Party that is not a Non-U.S. Lender and that
may not be treated as an exempt recipient based on the indicators described in
Treasury Regulation Section 1.6049-4(c)(1)(ii) shall deliver to the Borrowers on
or prior to the date on which such Creditor Party becomes a Creditor Party under
this Credit Agreement (and from time to time thereafter as prescribed by
applicable law or upon the reasonable request of the Borrowers), two duly
executed and properly completed copies of United States Internal Revenue Service
Form W-9, or any successor form that such Creditor Party is entitled to provide
at such time in order to comply with United States back-up withholding
requirements. Notwithstanding any other provision in this Section, no amount
shall be required to be paid to a Creditor Party under this Section with respect
to backup withholding if there has been a notified underreporting pursuant to
Section 3406(a)(1)(C) of the Code (or similar provision or successor provision)
with respect to such Creditor Party.
6.2.6 Pre-Existing Withholding Requirements. The Borrowers and Guarantors shall
not be required to indemnify any Non-U.S. Lender, or pay any additional amounts
to any Non-U.S. Lender, in respect of United States federal withholding tax
pursuant to this Credit Agreement to the extent that the obligation to withhold
amounts with respect to United States federal withholding tax existed on the
date such Non-U.S. Lender became a party to this Credit Agreement or, with
respect to payments to a New Lending Office, the date such Non-U.S. Lender
designated such New Lending Office with respect to the Loans; provided, however,
that this clause shall not apply to the extent (i) the indemnity payment or
additional amounts any transferee or assignee of any Creditor Party, or any
Creditor Party through a New Lending Office, would be entitled to receive
(without regard to this clause (i)) do not exceed the indemnity payment or
additional amounts that the Person making the assignment or transfer to such
transferee or assignee, or Creditor Party making the designation of such New
Lending Office, would have been entitled to receive in the absence of such
assignment, transfer or designation, or (ii) the obligation to pay such
additional amounts would not have arisen but for a failure by such Non-U.S.
Lender to comply with the provisions of Section 6.2.4.

 

47



--------------------------------------------------------------------------------



 



6.2.7 Mitigation. Any Creditor Party claiming any indemnity payment or
additional payment amounts payable pursuant to this Section shall use reasonable
efforts (consistent with legal and regulatory restrictions), at the Borrowers’
and Guarantors’ expense, (a) to file any certificate or document reasonably
requested in writing by the Borrowers, or (b) to change the jurisdiction of its
applicable lending office if the making of such a filing or change (i) would
avoid the need for or reduce the amount of any such indemnity payment or
additional amount which may thereafter accrue, (ii) would not require such
Creditor Party to disclose any information such Creditor Party deems
confidential and (iii) would not, in the sole determination of such Creditor
Party, be otherwise disadvantageous to such Creditor Party.
6.2.8 Refunds. If any Creditor Party (including a transferee) determines in its
sole discretion that it is entitled to claim a refund from a Governmental
Authority in respect of Covered Taxes or Other Taxes with respect to which any
of the Borrowers or Guarantors has paid additional amounts pursuant to this
Section, it will promptly notify the applicable Borrower or Guarantor of the
availability of such refund claim and shall, within twenty (20) days after
receipt of a written request by such Borrower or Guarantor, make a claim to the
Governmental Authority for such refund at such Borrower’s or Guarantor’s
expense. If any Creditor Party receives a refund (including a refund made
pursuant to the preceding sentence) in respect of any Covered Taxes or Other
Taxes with respect to which a Borrower or Guarantor has paid additional amounts
pursuant to this Section, such Creditor Party shall within ten (10) Business
Days from the date of the receipt pay over such refund (solely to the extent of
such Borrower’s or Guarantor’s payment, plus a pro rata portion of any interest
paid by the relevant Governmental Authority with respect to such refund) to such
Borrower or Guarantor, net of all out of pocket expenses of such Creditor Party
incurred in connection with obtaining such refund, including reasonable
attorneys fees; provided, however, that such Borrower or Guarantor, upon the
request of such Creditor Party, agrees to repay the amount paid over to such
Borrower or Guarantor (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to the applicable Creditor Party in the
event such Creditor Party is required to repay such refund to such Governmental
Authority. This Section shall not be construed to require any Creditor Party to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to a Borrower, a Guarantor or any other Person.
Notwithstanding anything to the contrary, in no event will any Creditor Party be
required to pay any amount under this Section the payment of which would place
such Creditor Party in a less favorable net after-tax position than such
Creditor Party would have been in if the additional amounts giving rise to such
refund of any Covered Taxes or Other Taxes had never been paid.
6.2.9 Evidence of Payment. The Borrowers and Guarantors shall furnish to the
Administrative Agent and each of the Creditor Parties the original or a
certified copy of a receipt evidencing any payment of Covered Taxes or Other
Taxes made by the Borrowers or Guarantors as soon as such receipt becomes
available.
6.2.10 Survival. The provisions of this Section shall survive the termination of
this Credit Agreement and repayment of all Obligations for a period of one year.
6.3 Computations. All computations of interest on Loans, any Fees or any other
amount due hereunder shall, unless otherwise expressly provided herein, be based
on a 365/366-day year for all Base Rate Loans, and a 360-day year for all other
purposes, and paid for the actual

 

48



--------------------------------------------------------------------------------



 



number of days elapsed. Except as otherwise provided in the definition of the
term “Interest Period” with respect to LIBOR Rate Loans, whenever a payment
hereunder or under any of the other Loan Documents becomes due on a day that is
not a Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and interest and fees shall accrue during such
extension.
6.4 Interest Limitation. Notwithstanding any other term of this Credit Agreement
or any other document referred to herein or therein, the maximum amount of
interest which may be charged to or collected from any Person liable hereunder
by the Lenders shall be absolutely limited to, and shall in no event exceed, the
maximum amount of interest which could lawfully be charged or collected under
applicable law (including, to the extent applicable, the provisions of
Section 5197 of the Revised Statutes of the United States, as amended or 12
U.S.C. Section 85, as amended), so that the maximum of all amounts constituting
interest under applicable law, howsoever computed, shall never exceed as to any
Person liable therefor such lawful maximum, and any term of this Credit
Agreement or any other document referred to herein or therein which could be
construed as providing for interest in excess of such lawful maximum, shall be
and hereby is made expressly subject to and modified by the provisions of this
paragraph.
6.5 Inability to Determine LIBOR Rate. In the event, prior to the commencement
of any Interest Period relating to any LIBOR Rate Loan, the Administrative Agent
shall in good faith determine or be notified by the Required Lenders that
(a) adequate and reasonable methods do not exist for ascertaining the LIBOR Rate
that would otherwise determine the rate of interest to be applicable to any
LIBOR Rate Loan during any Interest Period or (b) the LIBOR Rate determined or
to be determined for such Interest Period will not adequately and fairly reflect
the cost to the Lenders of making or maintaining their LIBOR Rate Loans during
such period, the Administrative Agent shall forthwith give notice of such
determination (which shall be conclusive and binding on the Borrowers and the
Lenders) to the Borrowers and the Lenders. In such event (i) any Revolving Loan
Request or Conversion Request with respect to LIBOR Rate Loans shall be
automatically withdrawn and shall be deemed a request for Base Rate Loans,
(ii) each LIBOR Rate Loan will automatically, on the last day of the then
current Interest Period relating thereto, become a Base Rate Loan and (iii) the
obligations of the Lenders to make LIBOR Rate Loans shall be suspended until the
Administrative Agent or the Required Lenders determine that the circumstances
giving rise to such suspension no longer exist, whereupon the Administrative
Agent or, as the case may be, the Administrative Agent upon the instruction of
the Required Lenders, shall so notify the Borrowers and the Lenders.
6.6 Illegality. Notwithstanding any other provisions herein, if any present or
future law, regulation, treaty or directive or in the interpretation or
application thereof shall make it unlawful for any Lender to (i) make or
maintain LIBOR Rate Loans, or (ii) perform its obligations in respect of any
LIBOR Rate Loan, such Lender shall forthwith give notice of such circumstances
to the Borrowers, the Administrative Agent and the other Lenders and thereupon
(a) the commitment of such Lender to make LIBOR Rate Loans or convert any
outstanding portion of the Loans of another Type to LIBOR Rate Loans shall
forthwith be suspended, and (b) such Lender’s Loans then outstanding as LIBOR
Rate Loans if any such Loans exist, shall be converted automatically to Base
Rate Loans on the last day of each Interest Period applicable to such LIBOR Rate
Loans or within such earlier period as may be required by law. The Borrowers
hereby agree promptly to pay to the Administrative Agent for the account of such
Lender, upon

 

49



--------------------------------------------------------------------------------



 



demand by such Lender, any additional amounts necessary to compensate such
Lender for any costs incurred by such Lender in making any conversion in
accordance with this Section, including any interest or fees payable by such
Lender to lenders of funds obtained by it in order to make or maintain its LIBOR
Rate Loans hereunder.
6.7 Additional Costs, Etc. If any present or future applicable law, which
expression, as used herein, includes statutes, rules and regulations thereunder
and interpretations thereof by any Governmental Authority charged with the
administration or the interpretation thereof and requests, directives,
instructions and notices at any time or from time to time hereafter made upon or
otherwise issued to any Creditor Party by any central bank or other fiscal,
monetary or other authority (whether or not having the force of law), shall:
6.7.1 Taxes. subject any Creditor Party to any Tax or withholding of any nature
with respect to this Credit Agreement, the other Loan Documents, any Letters of
Credit, such Creditor Party’s Commitment or the LIBOR Rate Loans, or change in
the basis of taxation of payments to such Creditor Party (other than Taxes,
levies, imposts, charges, fees, deductions or withholdings covered by
Section 6.2 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Creditor Party), or
6.7.2 Reserves. impose or increase or render applicable (other than to the
extent specifically provided for elsewhere in this Credit Agreement) any special
deposit, reserve, assessment, liquidity, capital adequacy or other similar
requirements (whether or not having the force of law) against assets held by, or
deposits in or for the account of, or loans by, or letters of credit issued by,
or commitments of an office of any Creditor Party), or
6.7.3 Other Costs. impose on any Creditor Party any other conditions or
requirements with respect to this Credit Agreement, the other Loan Documents,
such Lender’s Commitment, any Letters of Credit or the LIBOR Rate Loans, and the
result of any of the foregoing is:
(a) to increase the cost to any Creditor Party of making, funding, issuing,
renewing, extending or maintaining any of the LIBOR Rate Loans, such Commitment,
any Letter of Credit, or
(b) to reduce the amount of principal, interest, Reimbursement Obligation or
other amount payable to such Creditor Party hereunder on account of such
Commitment, any Letter of Credit or any outstanding portion of the Loans, or
(c) to require such Creditor Party to make any payment or to forego any interest
or Reimbursement Obligation or other sum payable hereunder, the amount of which
payment or foregone interest or Reimbursement Obligation or other sum is
calculated by reference to the gross amount of any sum receivable or deemed
received by such Creditor Party from the Borrowers hereunder,
then, and in each such case, the Borrowers will, upon demand made by such
Creditor Party at any time and from time to time and as often as the occasion
therefor may arise, pay to such Creditor Party such additional amounts as will
be sufficient to compensate such Creditor Party for such additional cost,
reduction, payment or foregone interest or Reimbursement Obligation or

 

50



--------------------------------------------------------------------------------



 



other sum upon presentation by such Creditor Party of a certificate in
accordance with Section 6.9; provided that the Borrowers shall not be liable to
any Creditor Party for costs incurred more than one hundred eighty (180) days
prior to receipt by the Borrowers of such certificate from such Creditor Party,
as applicable, unless such costs were incurred prior to such 180-day period
solely as a result of such present or future applicable law being retroactive to
a date which occurred prior to such 180-day period.
6.8 Capital Adequacy. If after the date hereof any Creditor Party determines
that (i) the adoption of or change in any law, governmental rule, regulation,
policy, guideline or directive (whether or not having the force of law)
regarding capital requirements for banks or bank holding companies or any change
in the interpretation or application thereof by a court or Governmental
Authority with appropriate jurisdiction, or (ii) compliance by such Creditor
Party or any corporation controlling such Creditor Party with any law,
governmental rule, regulation, policy, guideline or directive (whether or not
having the force of law) of any such entity regarding capital adequacy, has the
effect of reducing the return on such Creditor Party’s Commitment with respect
to any outstanding portion of the Loans to a level below that which such
Creditor Party could have achieved but for such adoption, change or compliance
(taking into consideration such Creditor Party’s then existing policies with
respect to capital adequacy and assuming full utilization of such entity’s
capital) by any amount deemed by such Creditor Party to be material, then such
Creditor Party may notify the Borrowers of such fact upon presentation of a
certificate in accordance with Section 6.9. To the extent that the amount of
such reduction in the return on capital is not reflected in the Base Rate, the
Borrowers and such Creditor Party shall thereafter attempt to negotiate in good
faith, within thirty (30) days of the day on which the Borrowers receive such
notice, an adjustment to the compensation payable hereunder which will
adequately compensate such Creditor Party in light of these circumstances. If
the Borrowers and such Creditor Party are unable to agree to such adjustment
within thirty (30) days of the date on which the Borrowers receive such notice,
then commencing on the date of such notice (but not earlier than the effective
date of any such increased capital requirement), the fees payable hereunder
shall increase by an amount that will, in such Creditor Party’s reasonable
determination, provide adequate compensation; provided that the Borrowers shall
not be liable to any Creditor Party for costs incurred more than one hundred
eighty (180) days prior to receipt by the Borrowers of such notice. Each
Creditor Party shall allocate such cost increases among its customers in good
faith and on an equitable basis.
6.9 Certificate. A certificate setting forth any additional amounts payable
pursuant to Section 6.7 or Section 6.8 and a reasonably detailed explanation of
such amounts which are due, submitted by any Creditor Party to the Borrowers,
shall be prima facie evidence in the absence of manifest error that such amounts
are due and owing.
6.10 Mitigation Obligations; Replacement of Lenders.
6.10.1 Designation of a Different Lending Office. If any Lender requests
compensation, or the Borrowers are required to pay any additional amounts to or
for the benefit of such Lender, pursuant to Section 6.6, Section 6.7 or
Section 6.8, or if any Lender gives a notice pursuant to Section 6.6, then such
Lender shall use reasonable efforts to designate a different Domestic Lending
Office or LIBOR Lending Office for funding or booking any portion of its
outstanding Loans hereunder or to assign its rights and obligations hereunder to
another of

 

51



--------------------------------------------------------------------------------



 



its offices, branches or Affiliates, if, in the judgment of such Lender, such
designation or assignment (a) would eliminate or reduce amounts compensable or
payable pursuant to Section 6.6, Section 6.7 or Section 6.8, as the case may be,
in the future, or eliminate the need for the notice pursuant to Section 6.6 as
applicable, and (b) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrowers hereby agree to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
6.10.2 Survival. All of the Borrower’s Obligations under Section 6.7,
Section 6.8, Section 6.9 and this Section shall survive termination of the
Commitments and repayment of all other Obligations hereunder.
6.11 Indemnity. The Borrowers agree to indemnify the Administrative Agent and
each Lender and to hold each of them harmless from and against any loss, cost or
expense that such Person may sustain or incur as a consequence of (a) default by
the Borrowers in payment of the principal amount of or any interest on any LIBOR
Rate Loans as and when due and payable, including any such loss or expense
arising from interest or fees payable by such Lender to lenders of funds
obtained by it in order to maintain its LIBOR Rate Loans, (b) default by the
Borrowers in making a borrowing or conversion after a Borrower has given (or is
deemed to have given) a Revolving Loan Request or a notice (in the case of all
or any portion of the Loans pursuant to Section 2.3.4) or a Conversion Request
relating thereto in accordance with Section 2.3.1 or 2.3.2 or (c) the making of
any payment of a LIBOR Rate Loan or the making of any conversion of any such
outstanding portion of the Loans to a Base Rate Loan on a day that is not the
last day of the applicable Interest Period with respect thereto, including
interest or fees payable by such Lender to lenders of funds obtained by it in
order to maintain any such LIBOR Rate Loans.
6.12 Interest and Fees After Event of Default. At the Administrative Agent’s
discretion or upon written request of the Required Lenders, upon the occurrence
and during the continuance of an Event of Default, the Borrowers shall pay
interest on the principal amount of all outstanding Obligations (other than
Letter of Credit Fees) at a fluctuating interest rate per annum at all times
equal to the Default Rate, and Letter of Credit Fees at a rate equal to 2% above
the otherwise applicable fee, to the fullest extent permitted by applicable
laws.
6.13 Replacement of Lenders. (a) If any Lender requests compensation, or the
Borrowers are required to pay any additional amount to or for the benefit of
such Lender, pursuant to Section 6.6, Section 6.7 or Section 6.8, or if any
Lender gives a notice pursuant to Section 6.7, (b) if any Lender is a Delinquent
Lender; or (c) if any Lender refuses to consent, or unreasonably withholds,
conditions or delays its consent, pursuant to Section 23.1.1 or Section 23.1.2;
then the Borrowers may, at their sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 17), all of its interests, rights and
obligations under this Credit Agreement and the other Loan Documents to an
Eligible Assignee that shall assume such obligations; provided that:
(i) the Borrowers shall have paid to the Administrative Agent the processing and
recordation fee specified in Section 17.2.2;

 

52



--------------------------------------------------------------------------------



 



(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of all Loans made by it, accrued interest thereon, accrued
fees and all other amounts payable hereunder and under the other Loan Documents
(including any amounts under Section 6.6, Section 6.7 or Section 6.8) from the
Eligible Assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrowers (in the case of all other amounts);
(iii) such assignment does not conflict with any applicable laws; and
(iv) A Lender shall not be required to make any such assignment or delegation
pursuant to this Section if, prior to the consummation of such assignment, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrowers to require such assignment and delegation cease to apply.
7. CONDITIONS PRECEDENT
The Lenders’ willingness to execute and deliver this Credit Agreement, and to
make Revolving Loans and the Term Loan, and for the Issuing Bank to consider
extending or renewing any of the Existing Letters of Credit or issuing any New
Letters of Credit, are subject to the satisfaction or waiver (in each Lender’s
unrestricted discretion) of the following conditions precedent; provided that
the execution and delivery by a Lender of this Credit Agreement shall be deemed
to constitute the agreement of such Lender that the conditions precedent to the
initial borrowings hereunder have been satisfied:
7.1 Documents. The Creditor Parties shall have received each of the following,
in form and substance reasonably satisfactory to such Creditor Parties and their
respective counsel:
(a) Counterparts of this Credit Agreement, and the other Loan Documents required
to be executed and delivered contemporaneously with this Credit Agreement,
including, without limitation, those documents reflected on the Closing
Checklist attached to this Credit Agreement as Exhibit 7.1, duly executed and
delivered by each of the parties thereto;
(b) Such other documents, agreements and instruments and the completion of all
actions as the Creditor Parties may reasonably request.
7.2 Other Conditions Precedent to advancing any portion of the Loans.
(a) No Default shall have occurred and be continuing as of the Closing Date or
the date of the making of a portion of the Loans or would exist immediately
after giving effect thereto.
(b) All warranties and representations made by or on behalf of either of the
Borrowers or any of the Guarantors to any of the Creditor Parties pursuant to
the Loan Documents shall be true and accurate in all material respects.

 

53



--------------------------------------------------------------------------------



 



(c) The Creditor Parties reasonably shall be satisfied that the Pledge
Agreements and Other Security Documents create or will create, as security for
the Obligations, a valid and enforceable perfected first priority security
interest in and Lien upon all of the Equity Collateral and Other Collateral
described therein in favor of the Administrative Agent, on behalf of the
Creditor Parties, subject to no other Liens, other than such Liens as are
permitted pursuant to the terms of the Pledge Agreements or Other Security
Documents and Permitted Liens.
(d) The Required Lenders shall, in their good faith judgment, be satisfied that,
other than for those matters set forth on Schedule 8.2, no litigation, action,
suit, investigation or other arbitral, administrative or judicial proceeding
shall be pending or threatened which could reasonably be expected to result in a
Material Adverse Effect.
(e) the Borrowers and the Guarantors shall have received all approvals, consents
and waivers, and shall have made or given all necessary filings and notices as
shall be required to consummate the transactions contemplated hereby without the
occurrence of any default under, conflict with or violation of (1) any
Applicable Law or (2) any agreement, document or instrument to which any such
Person is a party or by which any of them or their respective properties is
bound, except for such approvals, consents, waivers, filings and notices the
receipt, making or giving of which would not reasonably be likely to have a
Material Adverse Effect.
(f) The Borrowers shall have paid the Administrative Agent, for the ratable
benefit of the Lenders, where applicable, such amounts as shall be due under the
Fee Letter and shall have paid all other amounts required on or prior to such
borrowing date to be paid hereunder.
8. REPRESENTATIONS AND WARRANTIES
In order to induce the Creditor Parties to enter into this Credit Agreement and
to make the Loans, each of the Borrowers, and each of the Guarantors, jointly
and severally, represent and warrant to the Administrative Agent, the Issuing
Bank and the Lenders as follows:
8.1 Financial Information. Pro forma consolidated financial statements of each
Borrower and a pro forma consolidating balance sheet and income statement for
CHC, as of and for the fiscal quarter ended most recently prior to the date
hereof, have been delivered to the Creditor Parties and, have been prepared in
good faith based on assumptions believed by the Borrowers to be reasonable as of
the date of delivery thereof, and fairly present in all material respects the
financial condition of each Borrower, each Guarantor and each Pledged Entity as
of such date, on a pro forma basis after giving effect to the transactions
contemplated to occur on the Closing Date.
8.2 Litigation. Except as set forth on Schedule 8.2, there are no actions,
suits, proceedings or investigations of any kind pending or, to the knowledge of
either Borrower or any Guarantors, threatened, against any of them or their
respective Subsidiaries, before any court, tribunal or administrative agency or
board that, if adversely determined, would reasonably be expected to, either in
any case or in the aggregate, have a Material Adverse Effect, or result in any
substantial liability not adequately covered by insurance, or for which adequate
reserves are

 

54



--------------------------------------------------------------------------------



 



not maintained on the balance sheet of such Person, or which question the
validity of this Credit Agreement or any of the other Loan Documents, or any
action taken or to be taken pursuant hereto or thereto.
8.3 Good Title and No Liens. The Borrowers, the Guarantors and the Pledged
Entities are the lawful owners of their respective assets and are and will be
the lawful owners of such assets, free and clear of all liens and encumbrances
of any nature whatsoever other than (i) as permitted in conjunction with this
Credit Agreement, (ii) liens and encumbrances securing other Indebtedness
incurred in connection with the conduct of business by such Persons in the
ordinary course of their respective businesses consistent with past practices
and listed on Schedule 8.3, (iii) liens and encumbrances which are being
released, terminated or discharged with the proceeds of the Term Loan or
(iv) Permitted Liens.
8.4 Franchise, Patents, Copyrights, Etc. Each of the Borrowers and each of the
Guarantors possess all franchises, patents, copyrights, trademarks, trade names,
licenses and permits, and rights in respect of the foregoing, required for the
conduct of its business substantially as now conducted, without known conflict
with any rights of others, except to the extent the failure to own or have the
same would not be reasonably expected to have a Material Adverse Effect.
8.5 Entity Matters.
8.5.1 Organization. Each of the Borrowers, each Guarantor and each of the
Pledged Entities:
(a) is the type of business entity, formed in the jurisdiction, and qualified to
do business in the jurisdictions, as set forth on Schedule 8.5.1.
(b) that purports to be a Delaware statutory trust, is a duly organized validly
existing statutory trust in good standing under the laws of the State of
Delaware and is duly qualified in each jurisdiction where the nature of its
business is such that qualification is required, except where failure to be so
qualified would not result in a Material Adverse Effect, and has all requisite
power and authority to conduct its business and to own its property as now
conducted or owned and as contemplated by this Credit Agreement.
(c) that purports to be a corporation, is a duly organized validly existing
corporation in good standing under the laws of the jurisdiction set forth on
Schedule 8.5.1 and is duly qualified in the jurisdiction where the nature of its
business is such that qualification is required, except where failure to be so
qualified would not result in a Material Adverse Effect, and has all requisite
power and authority to conduct its business and to own its property as now
conducted or owned and as contemplated by this Credit Agreement.
(d) that purports to be a limited liability company, is a duly organized validly
existing limited liability company in good standing under the laws of the
jurisdiction set forth on Schedule 8.5.1 and is duly qualified in the
jurisdiction where the nature of its business is such that qualification is
required, except where failure to be so qualified would not result in a Material
Adverse Effect, and has all requisite power and authority to conduct its
business and to own its property as now conducted or owned and as contemplated
by this Credit Agreement.

 

55



--------------------------------------------------------------------------------



 



8.5.2 Ownership. The ownership of the Capital Stock of CCG, each of the
Guarantors and each of the Pledged Entities is set forth on Schedule 8.5.2. True
and complete copies of each of the Governing Documents for each such Person is
listed on Schedule 8.5.2 and have been furnished to the Administrative Agent by
the Borrowers and the Guarantors. The Borrowers and the Guarantors further
represent and warrant that Schedule 8.5.2 sets forth all of the information
required to be set forth thereon with respect to all of their respective
Subsidiaries that are either (i) a Borrower, a Guarantor or a Pledged Entity, or
(ii) an entity that generates net income or holds net assets equal to or greater
than 5% of CHC’s Consolidated Net Income or consolidated net assets.
8.5.3 Taxpayer Identification Numbers. The taxpayer identification numbers and
state organizational numbers (if applicable) of each Borrower, each Guarantor
and each Pledged Entity are accurately stated in Schedule 8.5.3.
8.5.4 Equity Interests. The Borrowers and the Guarantors are each the owner,
free and clear of all liens and encumbrances (other than those created in favor
of the Administrative Agent pursuant to the Loan Documents), of the Capital
Stock which they purport to own of each of their respective Subsidiaries
required to be listed on Schedule 8.5.2. All shares of such Capital Stock
constituting corporate shares have been validly issued and are fully paid and
nonassessable, all shares or units of such Capital Stock constituting equity in
other forms of entities (e.g. statutory trusts, limited liability companies or
partnerships) are not subject to any calls or assessments, no rights to
subscribe to any additional Capital Stock of any such Person have been granted,
and no options, warrants, or similar rights are outstanding, except as set forth
on Schedule 8.5.4.
CHC may unilaterally, from time to time, revise the Schedules referenced in this
Section 8.5 by providing such revised Schedule to the Administrative Agent, so
as to reflect the addition or removal of Subsidiaries that meet or no longer
meet the criteria set forth above or other changed circumstances; provided that
the right to modify such Schedules shall in no event diminish or otherwise
affect the Loan Parties’ obligations under the other provisions of this Credit
Agreement (including, without limitation, under Sections 9 and 10 hereof).
8.6 Authorization. The execution and delivery of this Credit Agreement and the
other Loan Documents to which each Borrower or any Guarantor is to become a
party and the performance by such Persons of the transactions contemplated
hereby and thereby; including, without limitation, the consummation of (a) the
restructuring of the Indebtedness under the Original Agreement, (b) the ARCap
Transaction, and (c) the other transactions contemplated by, and incidental to,
the Island Recapitalization; (i) are within the authority of each Borrower and
each Guarantor, as applicable, (ii) have been duly authorized by all necessary
corporate, trust or limited liability company action, as applicable, (iii) do
not conflict with, result in any breach or contravention of or require any
consent, waiver, authorization or approval under any legal requirement to which
any such Person is subject or any judgment, order, writ, injunction, license or
permit applicable to any such Person, as applicable, and (iv) do not conflict
with any provision of any such Person’s Governing Documents or any Contractual
Obligation of any such Person, as applicable, except, in each case described in
this Section 8.6, where such conflict would not have a Material Adverse Effect.

 

56



--------------------------------------------------------------------------------



 



8.7 Valid and Binding. Each of the Loan Documents constitutes the legal, valid
and binding obligation of each of the Borrowers and the Guarantors party
thereto, enforceable against each such Person in accordance with the respective
terms thereof, subject to bankruptcy, insolvency and similar laws of general
application affecting the rights and remedies of creditors generally and, with
respect to the availability of the remedies of specific enforcement and other
equitable remedies, subject to the discretion of the court before which any
proceeding therefor may be brought.
8.8 Deferred Compensation and ERISA. Except as could not, individually or in the
aggregate, be reasonably expected to have a Material Adverse Effect, the
Borrowers, the Guarantors, the Pledged Entities and each ERISA Affiliate are in
material compliance with all applicable provisions and requirements of ERISA and
the regulations and published interpretations thereunder with respect to each
Employee Benefit Plan, and have performed all their material obligations under
each Employee Benefit Plan. No ERISA Event has occurred or is reasonably
expected to occur except ERISA Events that, individually or in the aggregate,
could not reasonably be expected to result in a liability of any Borrower,
Guarantor, Pledged Entity or ERISA Affiliate in excess of $1,000,000. Except to
the extent required under Section 4980B of the Code, no Employee Benefit Plan
provides health or welfare benefits (through the purchase of insurance or
otherwise) for any retired or former employees of any Borrower, Guarantor,
Pledged Entity or ERISA Affiliate. No Employee Benefit Plan that is a group
health plan within the meaning of Part 6 of Title I of ERISA is self-insured or
provides benefits by any means other the purchase of insurance. None of the
Borrowers, Guarantors, Pledged Entities or any ERISA Affiliates has any
Guaranteed Pension Plan except as may be designated to the Lender in writing by
the Borrowers from time to time. As of the most recent valuation date for each
Guaranteed Pension Plan, the amount of unfunded benefit liabilities (as defined
in Section 4001(a)(18) of ERISA), individually or in the aggregate of all
Guaranteed Pension Plans (excluding for purposes of such computation any Pension
Plans with respect to which assets exceed benefit liabilities), does not exceed
$1,000,000; and no “Reportable Event” within the meaning of Section 4043 of
ERISA has occurred with respect to any Guaranteed Pension Plan. The granting of
any portion of the Loans, the performance by the Borrowers and the Guarantors of
their respective obligations under the Loan Documents and the Borrowers’, the
Guarantors’ and the Pledged Entities’ conducting of their respective operations
do not and will not violate any provisions of ERISA or any Employee Benefit
Plan.
8.9 No Materially Adverse Contracts, Etc. Except as set forth on Schedule 8.9,
neither Borrower nor any Guarantor or any Pledged Entity, and none of their
respective Subsidiaries, is subject to, or in breach or default under, any
charter, corporate or other legal restriction, or any judgment, decree, order,
rule or regulation, that has or is expected in the future to have, or where such
breach or default has or is expected to have, a Material Adverse Effect. Except
as set forth on Schedule 8.9, neither Borrower nor any Guarantor or any Pledged
Entity, and none of their respective Subsidiaries, is a party to, or in breach
or default under, any contract or agreement that has or is expected to have, or
where such breach or default has or is expected to have, any Material Adverse
Effect.
8.10 Compliance With Other Instruments, Laws, Etc. Neither Borrower nor any
Guarantor or any Pledged Entity, and none of their respective Subsidiaries, is
in violation of any provision of its Governing Documents, or any Contractual
Obligations or any legal requirements,

 

57



--------------------------------------------------------------------------------



 



including, without limitation, with respect to any leverage limitations, or any
environmental, hazardous substance or regulatory matter, in any of the foregoing
cases in a manner that could reasonably be expected to result in the imposition
of substantial penalties or result in a Material Adverse Effect.
8.11 Tax Status. The Borrowers, the Guarantors, the Pledged Entities and their
respective Subsidiaries (a) have filed all federal and state income and all
other material tax returns, reports and declarations required by any
jurisdiction to which such Person is subject, except for any inadvertent and
immaterial failures to file, and (b) have paid all federal, state and other
material Taxes shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and by appropriate
proceedings for which appropriate reserves have been taken and are being
maintained in accordance with GAAP. Except for Taxes being contested as provided
in clause (b) above, there are no unpaid Taxes in any material amount claimed to
be due in writing by the taxing authority of any jurisdiction, and such Persons
know of no basis for any such claim.
8.12 Holding Company and Investment Company Acts. Neither Borrower nor any
Guarantor or any Pledged Entity, and none of their respective Subsidiaries, is a
“holding company,” or an “affiliate” of a “holding company,” as such terms are
defined in the Public Utility Holding Company Act of 2005; nor are any such
Persons an “investment company,” or an “affiliated company” or a “principal
underwriter” of an “investment company,” as such terms are defined in the
Investment Company Act of 1940.
8.13 Certain Transactions. Except as set forth on Schedule 8.13, as of the date
of this Credit Agreement, none of the Related Parties of either Borrower, any
Guarantor, any Pledged Entity or any of their respective Subsidiaries is
presently a party to any transaction with any such Persons (other than (a) for
services as employees, officers, trustees, agents, attorneys, representatives,
advisors or directors; (b) transactions (i) with fund entities which are
consolidated on the books of any such Person solely because of the application
of FASB Accounting Standards Codification Topic 810 or other similar accounting
pronouncements, and (ii) with public investment funds that would have been so
consolidated under FASB Accounting Standards Codification Topic 810 or other
similar accounting pronouncements, except for the rights of the investors in
such funds to remove the general partners of such funds without cause; (c) such
transactions between or among one or more members of The Related Companies
Group, on the one hand, and the Centerline Group, on the other hand, or other
transactions in which a member of the Related Companies Group purchases LIHTC
Investments (or the LIHTC Property associated with the same) from a
Centerline-Sponsored Fund, each upon terms and conditions no less advantageous
to the Centerline Group than would be available on an arm’s length basis with a
Person who is not an Affiliate; (d) such transactions with Island and its
subsidiaries and controlled Affiliates which are not otherwise prohibited by
this Agreement and are upon terms and conditions no less advantageous to the
Centerline Group than would be available on an arm’s length basis with a Person
who is not an Affiliate; or (e) such transactions with Newco and its
subsidiaries and Affiliates which are not otherwise prohibited by this Agreement
and are upon terms and conditions no less advantageous to the Centerline Group
than would be available on an arm’s length basis with a Person who is not an
Affiliate), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
trustee,

 

58



--------------------------------------------------------------------------------



 



director or such employee or any corporation, partnership, trust or other entity
in which any officer, trustee, director, or any such employee has a substantial
interest or is an officer, director, trustee or partner.
8.14 Loan Documents. All of the representations and warranties of the Borrowers
and the Guarantors made in the Loan Documents are true and correct in all
material respects as of the date when made or deemed made thereunder or under
this Credit Agreement.
8.15 Regulations U and X. No portion of the Loans is to be used for the purpose
of purchasing or carrying any “margin security” or “margin stock” as such terms
are used in Regulations U and X of the Board of Governors of the Federal Reserve
System, 12 C.F.R. Parts 221 and 224.
8.16 Solvency. Taking into account the Obligations hereunder, the Borrowers, the
Guarantors, the Pledged Entities and their respective Subsidiaries (excluding
the Excluded Entities) are on a consolidated basis, taken as a whole, Solvent.
8.17 No Material Change; No Default. There has been no (i) events or
circumstances that could reasonably be expected to have a Material Adverse
Effect (except as set forth on Schedule 8.17), or (ii) Change in Control, in
each case since the date of the Borrowers’ and Guarantors’ last financial
statements most recently delivered to the Administrative Agent; and there is not
currently outstanding any Default.
8.18 Insurance. Each of the Borrowers, each of the Guarantors and each of the
Pledged Entities maintains in full force and effect such insurance with
financially sound and reputable insurers with respect to such Person’s
properties and business, against such casualties, liabilities and contingencies,
as are in accordance with the general practices of reasonably prudent businesses
engaged in similar activities in similar geographic areas and in amounts,
containing such terms and in such forms as are reasonable and prudent in the
ordinary course of such Persons’ business.
8.19 Use of Proceeds. The Borrowers will use the proceeds of the Loans and will
request the issuance of Letters of Credit only for the purposes and uses
specified in Section 3.
8.20 Labor Matters. Except as could not, individually or in the aggregate, be
reasonably expected to have a Material Adverse Effect:
8.20.1 As of the date hereof, there are no strikes, lockouts or slow downs
against either Borrower, any Guarantor or Pledged Entity or any of their
respective Subsidiaries pending or, to the knowledge of the Borrowers and
Guarantors, threatened;
8.20.2 The hours worked by and payments made to employees of any such Persons
have not been in violation in any material respect with the federal Fair Labor
Standards Act or any other applicable federal, state, local or foreign law
dealing with such matters and all payments due from such Persons, or for which
any claim may be made against any of such Persons, on account of wages and
employee health and welfare insurance and other benefits have been paid or
accrued as a liability on the books of such Persons; and

 

59



--------------------------------------------------------------------------------



 



8.20.3 The consummation of the transactions contemplated by this Credit
Agreement, including, without limitation, in connection with the Island
Recapitalization, will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which either Borrower, any Guarantor or Pledged Entity, or any of their
respective Subsidiaries, is bound.
8.21 Exchange Listing. Intentionally deleted.
8.22 No Broker or Finder. Neither Borrower nor any Guarantor or any other Person
acting on their behalf, has dealt with any broker, finder or other Person who or
which may be entitled to a broker’s or finder’s fee, or other compensation,
payable by the Creditor Parties or the Administrative Agent in connection with
the Loans, the execution and delivery of the Loan Documents, the consummation of
the transactions contemplated hereby, and the performance of the Obligations.
8.23 LIHTC Investments. All LIHTC Investments made with funds provided by any of
the Persons included in the Centerline Group as of the Closing Date have been
made by Centerline Investor LP or Centerline Investors LP II. All LIHTC
Investments in which either Centerline Investor LP or Centerline LP II holds an
interest as of the Closing Date are listed on Schedule 8.23. Schedule 8.23 will
be revised from time to time in accordance with the terms of this Credit
Agreement in order to list all LIHTC Investments in which Centerline LIHTC Sub,
Centerline Investor LP or Centerline LP II holds an interest as of the date of
such revision.
8.24 Non-Spinnaker Bonds. Neither CHC nor any of its Subsidiaries owns all or
any portion of any mortgage revenue bond except as set forth on Schedule 8.24.
8.25 Supplemental Loans. As of the Closing Date, the aggregate principal balance
of all Supplemental Loans outstanding does not exceed $26,150,000 (excluding any
Supplemental Loans outstanding in connection with the Merrill Agreements and the
Natixis Agreements) and there are outstanding no Supplemental Loans in
connection with (a) any LIHTC Properties or Centerline-Sponsored Funds that has
CFin as the provider of either a direct or back-to-back credit default swap; or
(b) any debt with respect to which CFin is providing any credit enhancement
(LIHTC Properties or Centerline-Sponsored Funds described in the foregoing
clause (a) and any debt described in the foregoing clause (b), collectively, the
“CFin Enhanced Projects”).
8.26 [Intentionally Omitted]
8.27 Island Recapitalization. The Island Recapitalization has been completed in
all material respects (with it being understood that certain of the transactions
to be consummated pursuant to the Natixis Agreements and the Merrill Agreements
are contemplated to occur, pursuant to the express terms of the Natixis
Agreements and the Merrill Agreements, respectively, after the Closing Date).
8.28 Information True, Complete and Not Misleading. All of the factual
information provided by or on behalf of the Borrowers or the Guarantors that is
contained or referred to in this Section 8 and in the Schedules to this Credit
Agreement, and in the certificates and opinions furnished to the Administrative
Agent or the Lenders by or on behalf of the Borrowers and the

 

60



--------------------------------------------------------------------------------



 



Guarantors in connection with this Credit Agreement or any other Loan Document,
is true, accurate and complete in all material respects, and omits no material
fact necessary to make the same, in light of the circumstances when made, not
misleading.
9. AFFIRMATIVE COVENANTS
For so long as this Credit Agreement is in effect, and until such time as all of
the Obligations have been indefeasibly fully paid and performed, unless the
Creditor Parties shall otherwise consent in the manner provided for in
Section 23, the Borrowers and the Guarantors shall comply, jointly and
severally, and shall cause all of their Subsidiaries to comply, with the
following covenants:
9.1 Punctual Payment. The Borrowers will duly and punctually pay or cause to be
paid the principal and interest on the Loans and all interest, fees and other
Obligations provided for in this Credit Agreement or any other Loan Document,
all in accordance with the terms of this Credit Agreement and the other Loan
Documents.
9.2 Maintenance of Location and Office. Each Borrower and each Guarantor will
maintain (i) its jurisdiction of formation in the jurisdiction indicated on
Schedule 8.5.1, and its chief executive office in New York, New York, or at such
other jurisdiction or place in the United States as such Borrower or Guarantor
shall designate by not less than thirty (30) days prior written notice to the
Administrative Agent.
9.3 Organizational Number. Neither Borrower, nor any Guarantor or Pledged
Entity, will change its organizational number or taxpayer identification number,
except upon thirty (30) days prior written notice to the Administrative Agent.
9.4 Records and Accounts. Each Borrower and each Guarantor will keep, and cause
each of their respective Subsidiaries to keep, true and accurate records and
books of account in which full, true and correct entries will be made in
accordance with GAAP.
9.5 Delivery of Financial Statements and Notices.
9.5.1 Financial Statements, Reports, Etc. Each Borrower and Guarantor will
furnish, or shall cause each of the Affiliates specifically enumerated hereafter
to furnish, to the Administrative Agent (in form and substance reasonably
acceptable to the Administrative Agent), either physically or through electronic
delivery, and the Administrative Agent will promptly furnish to each Lender, the
following:
(a) Within:

  (i)   ninety (90) days after the end of each Fiscal Year with respect to CHC
and CCG,     (ii)   one hundred five (105) days after the end of each Fiscal
Year with respect to EIT, EIT II (if and to the extent that EIT II prepares such
financial statements), CMC and CMP,

 

61



--------------------------------------------------------------------------------



 



  (iii)   one hundred twenty (120) days after the end of each Fiscal Year with
respect to each guaranteed Centerline-Sponsored Fund (the “Guaranteed Funds”)
but only to the extent that such financial statements of a Guaranteed Fund are
delivered to any of the Centerline Group’s investors, and     (iv)   one hundred
twenty (120) days after the end of each Fiscal Year with respect to CFin, CFin
Holdings (but only to the extent such financial statements are delivered to
Natixis), and Guaranteed Holdings (but only to the extent such financial
statements are delivered to Merrill),

its consolidated balance sheet, income statement, statement of equity and cash
flow statement, and, with respect to CHC and CCG, consolidating balance sheet
and related statement of income showing the financial condition of each such
Person and its consolidated Subsidiaries as of the close of such Fiscal Year and
the results of its operations and the operations of such Subsidiaries during
such year, together with comparative figures for the immediately preceding
Fiscal Year. The consolidating statements shall include separate figures for
CAHA. Such balance sheets and related statements referred to above (other than
with respect to CCG) shall be audited by Deloitte & Touche LLP or other
independent public accountants of recognized national standing reasonably
acceptable to the Administrative Agent (which consent shall not be unreasonably
withheld or delayed), and shall be accompanied by an opinion of such accountants
(which opinion shall not be qualified in any material respect), to the effect
that such consolidated financial statements fairly present the financial
condition and results of operations of such Person and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied. In addition, such audited statements shall be accompanied by unaudited
equity statements and cash flow statements of CAHA, excluding the partnerships
it controls and consolidates, certified as true and correct by CHC’s chief
financial officer;
(b) within forty-five (45) days with respect to CHC, and within sixty (60) days
with respect to CCG, EIT, EIT II (if and to the extent that EIT II prepares such
financial statements), CMC, CMP, the Guaranteed Funds (but only to the extent
such financial statements are delivered to any of the Centerline Group’s
investors), CFin, CFin Holdings (but only to the extent such financial
statements are delivered to Natixis) and Guaranteed Holdings (but only to the
extent such financial statements are delivered to Merrill), after the end of
each of the first three Fiscal Quarters of each Fiscal Year, each such Person’s
consolidated balance sheet, income statement, statement of equity and cash flow
statement, and, with respect to CCG and CHC, consolidating balance sheet and
related statement of income showing the financial condition of such Person and
its consolidated Subsidiaries as of the close of such Fiscal Quarter and the
results of its operations and the operations of such Subsidiaries during such
Fiscal Quarter and the then elapsed portion of the Fiscal Year, and comparative
figures for the same periods in the immediately preceding Fiscal Year, all
unaudited and certified by such Person’s chief financial officer as fairly
presenting the financial condition and results of operations of such Person and
its consolidated Subsidiaries on a consolidated (and, in the case of CCG and
CHC, a consolidating) basis in accordance with GAAP consistently applied,
subject to normal year-end audit adjustments. The consolidating statement shall
include separate figures for CAHA. In addition, such statements shall be
accompanied by unaudited equity statements and cash flow statements of CAHA,
excluding the partnerships it controls and consolidates, certified as true and
correct by CHC’s chief financial officer;

 

62



--------------------------------------------------------------------------------



 



(c) concurrently with any delivery of financial statements with respect to CHC
under clause (a) or (b) above, a certificate substantially in the form of
Exhibit 9.5.1(c) (a “Compliance Certificate”) of CHC’s chief financial officer
opining and certifying (i) that no Default has occurred or, if a Default has
occurred, specifying the nature and extent thereof and any corrective action
taken or proposed to be taken with respect thereto and (ii) setting forth
computations in reasonable detail satisfactory to the Administrative Agent
demonstrating compliance with the covenants contained in Sections 10.13 and
10.14 and, (x) setting forth the Borrowers’ calculation of Consolidated EBITDA,
Fixed Charges and Total Debt, (y) certifying that there has been no change in
the business activities, assets or liabilities of any Person likely to result,
in the good faith and reasonable judgment of CHC’s chief financial officer, in a
Material Adverse Effect, or if there has been any such change, describing such
change in reasonable detail, and (z) certifying that the Borrowers, the
Guarantors and the Pledged Entities are in compliance with Section 10.11;
(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by such Persons
with the SEC, or with any national securities exchange, or distributed to its
shareholders, partners or members, as the case may be. In the event that CHC is
no longer required to file periodic and other reports to the SEC, the Borrowers
shall provide from time to time such statements and reports as CHC would have
been required to file on a so-called Form 8-K if it were still required to file
such statements and reports with the SEC;
(e) promptly after the receipt thereof by any such Person or any Subsidiary, a
copy of any “management letter” received by any such Person from its certified
public accountants, and the management’s response thereto;
(f) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of such Persons or any of
their Subsidiaries, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request; including, without
limitation, if so requested, a reasonably detailed consolidated budget
reflecting CHC and its Subsidiaries in the aggregate as well as reflecting each
of the separate businesses included in such consolidated group;
(g) documents required to be delivered pursuant to Section 9.5.1(a), (b) or (d)
(to the extent any such documents are included in materials otherwise filed with
the SEC) which may be delivered electronically and, if so delivered, shall be
deemed to have been delivered on the date (i) on which such Person posts such
documents, or provides a link thereto, on such Person’s website on the internet;
or (ii) on which such documents are posted on such Person’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent);
(h) within fifteen (15) days after any sale of assets producing Excess Sale
Proceeds (or amounts that, in the absence of the “basket” contained in the
definition of such term, would constitute Excess Sale Proceeds), a report
reflecting the sale price, detailed expenses and detailed accounting of Excess
Sale Proceeds, if any, for such sale;

 

63



--------------------------------------------------------------------------------



 



(i) within forty-five (45) days after the end of each Fiscal Quarter of CHC,
commencing with the Fiscal Quarter ending March 31, 2010, a detailed report
setting forth (i) the collection by any member of the Centerline Group, during
such Fiscal Quarter, of any Fund Deferred Fees, Expense Reimbursements or
Supplemental Loan repayments under voluntary loans, protective advances and
accounts payable advances, together with a breakdown of how and to which third
parties outside of the Centerline Group such collected funds were distributed,
and (ii) the advance by any member of the Centerline Group during such Fiscal
Quarter of any Supplemental Loans or amounts to cover expenses of
Centerline-Sponsored Funds;
(j) a copy of Fannie Mae’s DUS watch list for mortgage loans serviced by CMC,
including, without limitation, information on loans that have matured or are in
default, and special servicing action plans related to the same, upon the
earlier to occur of (i) promptly after the such reports are delivered to Fannie
Mae, or (ii) such time as such reports are required to be delivered to Fannie
Mae;
(k) a copy of Freddie Mac’s Risk Share watch list for mortgage loans serviced by
CMP, including, without limitation, information on loans that have matured or
are in default, upon the earlier to occur of (i) promptly after the such reports
are delivered to Freddie Mac, or (ii) such time as such reports are required to
be delivered to Freddie Mac;
(l) from time to time as the Administrative Agent may request in its discretion
at reasonable intervals, reports of all revenue or other amounts of any kind
received or accrued by any of the Management-Owned Entities during the time
period specified in such request, including, without limitation, Management
Proceeds, such reports to include the amount, source and disposition, if any, of
such revenues and other amounts Funds; and
(m) On or before the fifteenth day following the end of each calendar month
after the Closing Date, the Borrowers shall provide to the Administrative Agent
a revised version of Schedule 8.23 which shall describe all LIHTC Investments
currently in place as of the last day of the immediately preceding calendar
month.
9.5.2 Notices. With reasonable promptness, but in all events within five
(5) Business Days after the Person described below has actual knowledge thereof:
(a) Defaults. Each Borrower and each Guarantor will, and will cause each of
their respective Subsidiaries to notify the Administrative Agent in writing of
the occurrence of any act, event or condition which constitutes a Default under
any of the Loan Documents, such notice to include a written statement of any
remedial or curative actions which such Person proposes to undertake to cure or
remedy any such Default before it becomes an Event of Default.
(b) Collateral. Each Borrower and each Guarantor will, and will cause each of
their respective Subsidiaries to give notice to the Administrative Agent in
writing of any events or circumstances relating to (i) the Equity Collateral
that materially adversely affects the rights of the Administrative Agent or any
other Creditor Parties with respect thereto; and (ii) any other Collateral that
materially adversely affects the value of the Collateral, taken as

 

64



--------------------------------------------------------------------------------



 



a whole, or rights of the Administrative Agent or any other Creditor Parties to
exercise remedies with respect thereto provided for under any of the Loan
Documents, other than (in any such case described in this clause (ii))
conditions or events which are generally applicable to the industries in which
the Loan Parties operate.
(c) Litigation. Each Borrower and each Guarantor will, and will cause each of
their respective Subsidiaries to, give notice to the Administrative Agent in
writing of any litigation or proceedings threatened or any pending litigation
and proceedings affecting any such Person that, if adversely determined, could
reasonably be expected to result in liabilities in excess of $2,000,000, or with
respect to any of the foregoing Persons, that could reasonably be expected to
have a Material Adverse Effect, and stating the nature and status of such
litigation or proceedings. Each Borrower and each Guarantor will, and will cause
each of their respective Subsidiaries to, give notice to the Administrative
Agent in writing in form and detail reasonably satisfactory to the
Administrative Agent of any judgment, final or otherwise, against such Persons
in excess of $2,000,000. Notwithstanding the foregoing, the parties hereto agree
that the litigation listed on Schedule 8.2 shall be excluded from the notice
provisions of this Section.
(d) Change in Credit Rating. Each Borrower and each Guarantor will, and will
cause each of their respective Subsidiaries to, give notice to the
Administrative Agent in writing of (i) any change in any such Person’s credit
rating, or the credit rating pertaining to any debt obligations of any such
Person; or (ii) any change in the servicer rating of CSL, CAHA or any of their
Affiliates party to the Servicing Agreements; in either case as determined by
Moody’s, S&P or any other nationally recognized rating service from time to
time.
(e) Management. The Borrowers and Guarantors will provide to the Administrative
Agent prompt notice in the event that (a) the employment of (i) any of their
respective officers or other members of senior management who is a reporting
person for purposes of Section 16 of the United States Securities and Exchange
Act of 1934, or (ii) any of Island’s officers or other members of senior
management actively involved in performing services under the Management
Agreement as the functional equivalent of such a reporting person, has been
terminated or will be terminating.
(f) Material Adverse Change. Each Borrower and each Guarantor will, and will
cause each of its Subsidiaries to, give notice to the Administrative Agent in
writing of any events or circumstances that in the good faith judgment of the
Borrowers is reasonably likely to cause a Material Adverse Effect, other than
events or circumstances which are generally applicable to the industries in
which the Loan Parties operate.
(g) Certain Agreements. The Borrower and Guarantors will provide to the
Administrative Agent prompt notice in the event of any breach or default under
the Management Agreement, the Servicing Agreements or the Non-Compete Agreement
of which the Borrower or any Guarantor has knowledge.
(h) Regulatory Status with Agencies. The Borrowers and Guarantors will provide
to the Administrative Agent prompt notice in the event such Borrower or

 

65



--------------------------------------------------------------------------------



 



Guarantor has actual knowledge that Fannie Mae, Freddie Mac or FHA has, or is
reasonably likely to, adversely change the regulatory or license status of CMC
or CMP.
(i) Notice to Lenders. The Administrative Agent will promptly furnish to each
Lender a copy of each notice received by the Administrative Agent under this
Section 9.5.2.
(j) Sale of LIHTC Properties to The Related Companies Group. The Borrowers and
the Guarantors shall furnish prompt notice to the Administrative Agent if and
when any Centerline-Sponsored Fund or any Affiliate of the Borrowers enters into
a purchase and sale agreement with The Related Companies Group or any of its
Affiliates with respect to a LIHTC Investment, a LIHTC Property or an equity
interest in a LIHTC Property.
9.5.3 True, Accurate and Complete Financial Statements. All financial statements
furnished hereunder shall be true, accurate and complete in all material
respects and shall fairly present in all material respects the financial
condition of such Persons as of the date thereof.
9.5.4 Revisions to Schedule 8.5.2. The Borrowers and Guarantors shall provide
from time to time all information as the Administrative Agent may reasonably
request regarding any Subsidiaries listed on Schedule 8.5.2; provided, however,
that, with respect to proprietary or confidential information that may be
requested from time to time, the confidentiality of any such information shall
be maintained in accordance with the terms of Section 25.
9.6 Existence; Conduct of Business.
9.6.1 Statutory Trusts. Each of the Borrowers, the Guarantors and the Pledged
Entities, if any, that are organized as statutory trusts (see Schedule 8.5.1)
will (a) do or cause to be done all things necessary to preserve and keep in
full force and effect its existence as a Delaware statutory trust, (b) preserve
and keep in full force all of its rights and franchises, except where such
failure would not have a material adverse effect on the business, assets or
condition, financial or otherwise, of such Person, and (c) only engage in the
Lines of Business and as contemplated by its Governing Documents.
9.6.2 Corporations. Each of the Borrowers, the Guarantors and the Pledged
Entities, if any, that are organized as corporations (see Schedule 8.5.1) will
(a) do or cause to be done all things necessary to preserve and keep in full
force and effect its existence as a Delaware corporation, (b) preserve and keep
in full force all of its rights and franchises, except where such failure would
not have a material adverse effect on the respective business, assets or
condition, financial or otherwise, of such Person, and (c) only engage in the
Lines of Business and as contemplated by its Governing Documents.
9.6.3 Limited Liability Companies. Each of the Borrowers, the Guarantors and the
Pledged Entities, if any, that are organized as limited liability companies (see
Schedule 8.5.1) will (a) do or cause to be done all things necessary to preserve
and keep in full force and effect such Person’s existence as a Delaware limited
liability company, (b) preserve and keep in full force all of such Person’s
rights and franchises, except where such failure would not have a

 

66



--------------------------------------------------------------------------------



 



material adverse effect on the business, assets or condition, financial or
otherwise, of such Person, and (c) only engage in the Lines of Business and as
contemplated by such Person’s Governing Documents.
Notwithstanding anything to the contrary contained in this Section 9.6 and in
Section 22, the Borrowers and their respective Subsidiaries may from time to
time liquidate Subsidiaries, or merge or consolidate Subsidiaries into or with
other Subsidiaries, so long as (in any such case) such liquidation, merger or
consolidation is not prohibited by Section 10.5.
9.7 Insurance. Each of the Borrowers, each of the Guarantors, each of the
Pledged Entities and their respective Subsidiaries shall maintain with respect
to its business operations, and shall cause each of their respective
Subsidiaries to maintain, with financially sound and reputable insurers,
insurance with respect to such properties and its business against such
casualties, liabilities and contingencies as shall be in accordance with the
general practices of reasonably prudent businesses engaged in similar activities
in similar geographic areas and in amounts, containing such terms, in such
forms, covering such risks and for such periods as may be reasonably acceptable
to the Administrative Agent. At the Administrative Agent’s request from time to
time, the Borrowers and Guarantors shall provide a comprehensive or partial list
(as requested) of all such policies and true, correct and complete copies of
some or all such policies, as may be requested.
9.8 Taxes. The Borrowers and each Guarantor and Pledged Entity will, and will
cause each of their Subsidiaries to, duly pay and discharge, or cause to be paid
and discharged, before the same shall become overdue, all Taxes imposed upon it
and its real properties, sales and activities, or any part thereof, or upon the
income or profits therefrom, except for those Taxes which any such Person is
contesting in good faith by appropriate proceedings and with respect to which
appropriate reserves have been established and are being maintained in
accordance with GAAP.
9.9 Compliance with Laws, Contracts, Licenses, and Permits. Each Borrower, each
Guarantor and each Pledged Entity will, and will cause each of their respective
Subsidiaries to, comply with (a) all applicable legal requirements now or
hereafter in effect wherever its business is conducted, (b) the provisions of
its Governing Documents, and (c) all of its Contractual Obligations (except
during any period where such compliance is not permitted by the terms of this
Credit Agreement), except to the extent the failure to comply with any of the
foregoing would not be reasonably expected to result in a Material Adverse
Effect. If at any time while any Obligation is outstanding, any authorization,
consent, permit or license from any Governmental Authority, Freddie Mac, Fannie
Mae, FHA or similar agencies or other third party consents, approvals, or
notifications, shall become necessary or required in order that any such Person
may fulfill any of its respective Obligations under any of the Loan Documents,
such Person will promptly take or cause to be taken all reasonable steps within
its respective power to obtain such authorization, consent, permit or license,
or other third party consents, and to provide such notifications, and furnish
the Administrative Agent with evidence thereof.
9.10 Indemnification Against Payment of Brokers’ Fees. Each Borrower and each
Guarantor agrees to defend, indemnify and hold harmless the Administrative Agent
and each other Creditor Party from and against any and all liabilities, damages,
penalties, costs, and

 

67



--------------------------------------------------------------------------------



 



expenses, relating in any manner to any brokerage or finder’s fees in respect of
any portion of the Loans (except as resulting from any arrangements or
agreements made with any broker or finder by the Administrative Agent or another
Creditor Party).
9.11 Fiscal Year. The fiscal year of each Borrower and each Guarantor (and each
of their Subsidiaries) presently ends on December 31 of each year. If any of the
Borrowers, the Guarantors or their Subsidiaries shall change their fiscal year
end, such Person shall promptly furnish the Administrative Agent with thirty
(30) days prior written notice thereof.
9.12 Place for Records; Inspection. The Borrowers, the Guarantors and the
Pledged Entities shall maintain all of their business records at the address
specified in Section 18. Upon reasonable notice and at reasonable times during
normal business hours, the Administrative Agent and, during such time as there
is outstanding any Default with respect to which notice, if any is required
under Section 11.1.2, has been given, each Lender shall have the right to
examine each Borrower’s, each of the Guarantor’s, and each Pledged Entity’s
property and make copies of and abstracts from each such Person’s books of
account, correspondence and other records and to discuss their respective
financial and other affairs with any of their respective senior officers and any
accountants hired by any such Person, it being agreed that the Administrative
Agent and each Lender receiving any such information shall hold such information
in confidence in accordance with the provisions of Section 25. Any transferee of
any portion of the Loans or any holder of a participation interest in the Loans
shall be entitled to deal with such information in the same manner and in
connection with any subsequent transfer of its interest in the Loans or of
further participation interests therein; provided, however, that the
Administrative Agent, or any Lender, transferee, holder or participant shall be
bound by the confidentiality provisions of Section 25. The Administrative Agent
and Lenders shall give the Borrowers the opportunity to participate in any
discussions with the Borrowers’ accountants; provided, however, that
(a) providing any such opportunity shall not unreasonably hinder or delay such
discussions, and (b) no such opportunity shall be required to be provided during
such time as there is in existence an Event of Default.
9.13 Replacement Documentation. Upon receipt of an affidavit of an officer of
the Administrative Agent or a Lender as to the loss, theft, destruction or
mutilation of any Note, or as to any other Loan Document which is not of public
record, and, in the case of any such loss, theft, destruction or mutilation,
upon surrender and cancellation of such Note or other Loan Document, each
Borrower and each Guarantor will promptly issue, in lieu thereof, a replacement
Note or other Loan Document which shall be, as applicable, in the same principal
amount thereof and otherwise of like tenor.
9.14 Further Assurances. Each Borrower and each Guarantor will cooperate with,
and will cause each of its Subsidiaries to cooperate with, the Administrative
Agent and execute such further instruments and documents as the Administrative
Agent shall reasonably request to carry out to the Administrative Agent’s
reasonable satisfaction the transactions contemplated by this Credit Agreement
and the other Loan Documents.
9.15 Guaranties. Each of the Guarantors shall at all times comply with the terms
and conditions of its respective Guaranty.

 

68



--------------------------------------------------------------------------------



 



9.16 Additional Information. Without derogating the Borrowers’ obligations
hereunder, and each Guarantor’s obligations pursuant hereto and to its
respective Guaranties, each Borrower and each Guarantor will promptly supply the
Administrative Agent with such additional information relating to this Credit
Agreement and the other Loan Documents and the performance of the Obligations
contemplated hereby and thereby as the Administrative Agent may hereafter
reasonably request from time to time.
9.17 EIT Preferred Shares Covenants. EIT shall maintain, with no material
modifications, all covenants applicable to and binding upon EIT Preferred
Shares.
9.18 Ownership of CCG, Guarantors and Pledged Entities.
(a) Holding Trust shall hold at all times, beneficially and of record, (i) 100%
of the EIT Common Shares and voting control of EIT, on a fully diluted basis,
assuming the conversion of all convertible securities, the granting of all
authorized options and equity awards and the exercise of all options, warrants,
subscription rights, preemptive rights and other similar rights, (ii) 100% of
the Capital Stock of SPV I, and (iii) 100% of the Capital Stock of SPV II.
(b) Holding Trust and EIT shall not issue any additional Capital Stock or any
rights or instruments convertible into Capital Stock.
(c) CHC shall hold at all times, beneficially and of record, (i) all of the
Capital Stock of CCG and (ii) 100% of the Common Shares of Beneficial Interest
of Holding Trust and Holding Trust II (as defined in the Governing Documents of
Holding Trust and Holding Trust II, respectively).
(d) CCG shall hold at all times, beneficially and of record, (i) all of the
Common Units of CCC (as defined in the Governing Documents of CCC), (ii) 1% of
the Capital Stock of CAHA, (iii) all of the Capital Stock of CMC, CMP, CM
Investor LLC and Guaranteed Holdings, and (iv) until the conditions set forth in
Section 9.21 have been satisfied all of the Capital Stock of Centerline Finance
Corporation, Centerline Credit Management LLC and Centerline A/C Investors LLC.
(e) CCC shall hold at all times, beneficially and of record, 99% of the Capital
Stock of CAHA.
(f) CCG shall maintain at all times direct ownership of at least 90% of the
voting and common equity interests in the Capital Stock of CFin Holdings.
(g) CFin Holdings shall maintain at all times direct ownership of 100% of the
voting and common equity interests in the Capital Stock of CFin.
(h) CAHA shall hold at all times, beneficially and of record not less than
(i) 49% of the Capital Stock of Centerline Investor LP, (ii) 49% of the Capital
Stock of CCL Dispositions II LLC, (iii) 49% of the Capital Stock of CCL
Acquisitions II LLC, (iv) 100% of the Capital Stock of Centerline LIHTC Sub; and
(v) 100% of the Capital Stock of Centerline Manager LLC.

 

69



--------------------------------------------------------------------------------



 



(i) Centerline GP Holdings LLC shall hold at all times, beneficially and of
record, (i) all of the Capital Stock of Centerline Investor LP not held by CAHA,
and (ii) 100% of the Capital Stock of Centerline Investor LP II.
(j) Holding Trust II shall hold at all times, beneficially and of record, all of
the Capital Stock of EIT II.
(k) Until the conditions set forth in Section 9.21 have been satisfied,
(i) Centerline A/C Investors LLC shall hold at all times, beneficially and of
record, 100% of the Capital Stock of Centerline Investors I LLC, (ii) Centerline
Investors I LLC shall hold at all times, beneficially and of record, 100% of the
Capital Stock of Centerline REIT Inc., and (iii) Centerline REIT Inc. shall hold
at all times, beneficially and of record, 100% of the Capital Stock of ARCap
2004 RR3 Resecuritization Inc. and ARCap 2005 RR5 Resecuritization Inc.
9.19 LIHTC Investments. The Borrowers and Guarantors shall cause all LIHTC
Investments that are made from funds provided by CHC or its Subsidiaries to be
made by Centerline LIHTC Sub, or, in the event of a Valid Business Impediment,
Centerline Investor LP or Centerline Investor LP II. Each LIHTC Investment shall
satisfy all of the investment criteria set forth on Schedule 9.19.
9.20 New Subsidiaries. Contemporaneously with or prior to the formation or
acquisition of a Subsidiary, the Borrowers and Guarantors shall (a) cause each
Subsidiary of the Borrowers or the Guarantors formed or acquired after the date
hereof to grant an all asset Lien to the Administrative Agent, for the benefit
of the Lenders, (which Lien shall have first priority status except as provided
in Section 10.1.11 below), (b) cause each such Subsidiary to execute and deliver
an unlimited guaranty of the Obligations, and (c) cause all Capital Stock in
such new Subsidiary owned by such Borrower or any of its Subsidiaries to be
pledged to the Administrative Agent, in each case by executing and delivering,
or causing to be executed and delivered, a security agreement, guaranty and
pledge agreement in form and substance reasonably satisfactory to the
Administrative Agent. Each such new Subsidiary shall thereafter be a Guarantor
(or in the event such Subsidiary cannot become a Guarantor because of a Valid
Business Impediment, a Pledged Entity) hereunder. Notwithstanding the foregoing
provisions of this Section 9.20, no such grant of an all asset Lien or Lien on a
specific asset, execution of a guaranty or pledge of Capital Stock shall be
required if, and solely to the extent that, a Valid Business Impediment is
applicable to such grant, guaranty or pledge. Notwithstanding the foregoing, the
Administrative Agent shall not take a security interest in those assets as to
which the Administrative Agent shall determine, in its reasonable discretion,
that the cost of obtaining such Lien (including any mortgage, stamp, intangibles
or other similar tax, title insurance or similar items) is excessive in relation
to the benefit to the Creditor Parties of the security afforded thereby.
9.21 Dissolving Subsidiaries. As soon as reasonably practicable after the
Closing Date, the Borrowers agree to, and will, (a) cause all of the Dissolving
Subsidiaries to Distribute all of their respective assets to a Borrower or a
Guarantor, (b) dissolve or cause to be dissolved all of the Dissolving
Subsidiaries, and (c) deliver to the Administrative Agent evidence of such
Distributions and dissolutions in form and substance reasonably satisfactory to
the Administrative Agent.

 

70



--------------------------------------------------------------------------------



 



10. NEGATIVE COVENANTS; FINANCIAL COVENANTS
For so long as this Credit Agreement is in effect, and until such time as all of
the Obligations have been indefeasibly fully paid and performed, unless the
Creditor Parties shall otherwise consent to the extent and in the manner set
forth in Section 23, the Borrowers and the Guarantors shall comply, jointly and
severally, with the following covenants:
10.1 Liens. The Borrowers and Guarantors shall not create, incur, suffer or
assume, and they shall not permit or suffer any Pledged Entity creating,
incurring, suffering or assuming, any Lien upon or with respect to any of such
Person’s assets, including, without limitation, any Capital Stock, except such
Persons may create, incur or assume the following Liens (collectively,
“Permitted Liens”):
10.1.1 Affordable Housing Syndications.
(a) Liens on Capital Stock owned by Centerline LIHTC Sub, Centerline Investor
LP, Centerline Investor LP II or Centerline SLP LLC, granted by such Person in
connection with a LIHTC Investment to secure capital contribution obligations in
the ordinary course of CHC’s Subsidiaries’ multi-family affordable housing
business;
(b) Liens arising in the ordinary course of CHC’s Subsidiaries’ multi-family
affordable housing business on general partner or managing member interests in
Centerline-Sponsored Funds, consisting of the right to remove such general
partners or managing members in order to secure obligations of such general
partners or managing members to (i) the respective Centerline-Sponsored Funds,
(ii) investors in such Centerline-Sponsored Funds, or (iii) Natixis or Merrill
with respect to certain Guaranteed Funds;
10.1.2 Governmental Charges. Liens or charges for current Taxes which are not
delinquent or remain payable without penalty, or the validity of which is being
contested in good faith and by appropriate proceedings upon stay of execution of
the enforcement thereof; provided that the obligor with respect thereto shall
have set aside on its books and shall maintain adequate reserves for their
payments in conformity with GAAP;
10.1.3 Liens Contemplated Hereby. Liens in favor of the Administrative Agent, on
behalf of the Lenders, pursuant to and as contemplated by the terms hereof and
by the terms of the other Loan Documents;
10.1.4 Mortgage Warehouse Lines. Liens pursuant to any mortgage warehouse line
of credit constituting Permitted Indebtedness pursuant to Section 10.3.1(h)
(provided that (i) no Lien in connection with any mortgage warehouse line of
credit gives rise to any interest in any collateral other than any mortgages
financed with the proceeds of such line of credit (and with respect to which the
Administrative Agent and the Lenders hereby disclaim any Lien), and
(ii) underlying mortgage loans made under such warehouse lines shall be entered
into pursuant to unconditional purchase commitments (subject to program
deliverable and other requirements arising in the ordinary course of business
consistent with past practices) from Fannie Mae, Freddie Mac or FHA, or other
investors acceptable to the mortgage warehouse lender, on terms and conditions
consistent with the mortgage warehouse line of credit utilized by CMC on the
date hereof);

 

71



--------------------------------------------------------------------------------



 



10.1.5 Bond Warehouse Lines. Liens pursuant to any bond warehouse line of credit
constituting Permitted Indebtedness pursuant to Section 10.3.1(i) (provided that
(i) no Lien in connection with any bond warehouse line of credit gives rise to
any interest in any collateral other than any bonds financed with the proceeds
of such line of credit (and with respect to which the Administrative Agent and
the Lenders hereby disclaim any Lien), provided that bonds acquired under such
warehouse lines shall be entered into pursuant to purchase commitments (subject
to deliverable and other requirements arising in the ordinary course of business
consistent with market practices) from investors acceptable to the bond
warehouse lender, on terms and conditions consistent with market practices);
10.1.6 Existing Liens. Liens existing on the date hereof and listed on Schedule
8.3 and any renewal, replacement, modification or extension thereof; provided
that (i) the Lien does not extend to any additional property other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed by indebtedness permitted by Section 10.3, and
(B) proceeds and products thereof, and (ii) the modification, replacement,
renewal, extension or refinancing of the obligations secured or benefited by
such Liens (if such obligations constitute Indebtedness) is in connection with a
Permitted Refinancing;
10.1.7 Mechanics Liens, etc. Landlords’, carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s, suppliers’, brokers’ or other like statutory Liens
arising in the ordinary course of business which are not overdue for a period of
more than thirty (30) days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;
10.1.8 Pledges & Deposits. Liens (including pledges and deposits) incurred in
the ordinary course of business in connection with workers’ compensation,
unemployment insurance and other social security legislation and other similar
obligations incurred in the ordinary course of business, other than any Lien
imposed by ERISA;
10.1.9 Bids. Liens (including pledges and deposits) incurred to secure the
performance of bids, trade contracts, governmental contracts, tenders, and
leases (other than Indebtedness), statutory obligations, surety, appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
10.1.10 Easements. Easements, rights-of-way, restrictions, reservations,
covenants, conditions, encroachments, other minor defects or irregularities of
title, and other similar encumbrances affecting real property (including
encumbrances consisting of zoning restrictions, easements, licenses and
restrictions on the use of real property or minor imperfections in title
thereto) which, in the aggregate, are not substantial in amount, and which do
not in any case materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of the
applicable Person;
10.1.11 Judgments. Liens securing judgments for the payment of money not
constituting an Event of Default under Section 11.1.7;

 

72



--------------------------------------------------------------------------------



 



10.1.12 Purchase Money. Liens securing Indebtedness that constitutes Permitted
Indebtedness pursuant to Section 10.3.1(b); provided that (i) such Liens do not
at any time encumber any property other than the property financed by such
Indebtedness, and (ii) the Indebtedness secured thereby does not (at the time
such Indebtedness is incurred) exceed the cost of the property being acquired on
the date of acquisition (unless such Indebtedness does not provide the creditor
with recourse to the Borrowers or their respective Subsidiaries on account of
any deficiency);
10.1.13 Precautionary UCC Financing Statements. The interest of a lessor under
Liens arising from precautionary UCC financing statement filings regarding
leases (other than Indebtedness) entered into by such Persons in the ordinary
course of business;
10.1.14 Bankers’ Liens. Liens (a) of a collection bank arising under
Section 4-210 of the Uniform Commercial Code on the items in the course of
collection and (b) that are contractual or statutory set-off rights arising in
the ordinary course of business with financial institutions or bankers’ Liens on
deposits of cash in favor of banks or other depository institutions, solely to
the extent incurred in connection with the maintenance of such deposit accounts
in the ordinary course of business;
10.1.15 Licenses. Any interest or title of a licensor, lessor or sublessor under
any license or lease agreement pertaining to real property pursuant to which
rights are granted to such Persons;
10.1.16 Public Utilities. Deposits or pledges in favor of public or private
utility companies arising in the ordinary course of business and not out of any
extraordinary transaction;
10.1.17 Bond Transaction. Liens of Freddie Mac in connection with the Bond
Transaction;
10.1.18 New Subsidiaries/Asset Acquisitions. Liens (a) on any asset or property
of a Person at the time such Person becomes a Subsidiary of any Borrower in
accordance with the terms of Section 9.20 or any Guarantor is merged into or
consolidated with or into any Borrower or any Guarantor in accordance with the
terms of Section 10.5.1 and any modifications, replacements, renewals or
extensions thereof in connection with a Permitted Refinancing of the related
Indebtedness, and (b) existing on any asset prior to the acquisition thereof by
any Borrower or any Guarantor in accordance with the terms of Section 10.6.3 and
any modifications, replacements, renewals or extensions thereof in connection
with a Permitted Refinancing of the related Indebtedness, and in the case of
each of clause (a) and (b) above, not created in contemplation of such event;
10.1.19 Investment and Dispositions; Cash Earned Money Deposits. Liens (i)(a) on
advances of cash or Cash Equivalents in favor of the seller of any property to
be acquired in an investment permitted pursuant to Section 10.6.3 to be applied
against the purchase price for such investment and (b) consisting of an
agreement to dispose of any property in a disposition permitted under
Section 10.5.3, in each case under this clause (i), solely to the extent such
investment or disposition, as the case may be, would have been permitted on the
date of the

 

73



--------------------------------------------------------------------------------



 



creation of such Lien and (ii) cash earnest money deposits made by CHC or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
permitted under this Credit Agreement;
10.1.20 Debt Liens. Liens on the property of any Borrower, Guarantor or Pledged
Entity securing secured Indebtedness constituting Permitted Indebtedness
pursuant to clauses (g) and (q) of Section 10.3.1;
10.1.21 Insurance Premium Financing Liens: Liens on insurance proceeds under
insurance policies for which the premiums have been financed as contemplated by
Section 10.3.1(c); and
10.1.22 Receivables Assignment and Assumption Agreement Liens. Liens in favor of
(a) CFin Holdings pursuant to the Natixis Receivables Assignment and Assumption
Agreement and (b) Guaranteed Holdings pursuant to the Merrill Receivables
Assignment and Assumption Agreement, but solely to the extent that such Liens
arise for precautionary purposes in case the transfers and assignments described
in the Natixis Receivables Assignment and Assumption Agreement and the Merrill
Receivables Assignment and Assumption Agreement are deemed not to be true sales.
10.2 Negative Pledge and Double Negative Pledge.
10.2.1 Negative Pledge. The Borrowers shall not grant, create, or suffer to be
granted or created, any Lien (other than any Liens in favor of the
Administrative Agent) on the Capital Stock directly or indirectly held by it of
(a) CMC and CMP, (b) from and after such time as the Natixis Agreements have
been executed and delivered, and to the extent required therein, Guaranteed
Manager, or (c) from and after such time as the Merrill Agreements have been
executed and delivered, and to the extent required therein, Guaranteed Manager
II.
10.2.2 Double Negative Pledge. Other than pursuant to the terms of this Credit
Agreement, in no event shall the Borrowers agree with, or become obligated to,
or permit or suffer any of their Subsidiaries agreeing or becoming obligated to,
any other Person (other than Fannie Mae and Freddie Mac with respect to CMC and
CMP) to refrain from granting or creating a Lien on the Capital Stock of CMC,
CMP, Guaranteed Manager or Guaranteed Manager II; provided, however, that
neither the Natixis Agreements nor the Merrill Agreements shall prohibit any
granting of a Lien on the Capital Stock of CMC or CMP to the Administrative
Agent for the benefit of the Lenders.
10.3 Indebtedness. The Borrowers and Guarantors shall not incur, assume or
become obligated with respect to, or permit or suffer any Pledged Entity
incurring, assuming or becoming obligated with respect to, directly or
indirectly, any Indebtedness (on a consolidated and individual basis) except
such Persons may incur, assume or become obligated with respect to the following
Indebtedness (collectively, “Permitted Indebtedness”):
10.3.1 Types of Permitted Indebtedness and Persons to whom they Apply. Set forth
below is a list of each type of Permitted Indebtedness with a description of
which entities may incur, without duplication, the particular type of Permitted
Indebtedness:

 

74



--------------------------------------------------------------------------------



 



(a) The Borrowers, Guarantors and Pledged Entities may have outstanding
Indebtedness existing on the date of this Credit Agreement, listed and
described, but only to the extent so listed and described and only with respect
to the Person disclosed to be liable with respect to each such specific
Indebtedness on Schedule 10.3.1 and any Permitted Refinancing thereof;
(b) Each of the Borrowers, the Guarantors and the Pledged Entities may incur
Indebtedness for borrowed money on a recourse or non-recourse basis if and to
the extent that such Indebtedness is either (i) unsecured, (ii) non-recourse
Indebtedness or Indebtedness secured only by other Permitted Liens (with respect
to Indebtedness owed to unrelated third parties), or (iii) Subordinated Debt;
provided that after giving pro forma effect to the incurrence of any such
Indebtedness described in clauses (i) and (iii) above the Pro Forma Leverage
Test shall be satisfied. Indebtedness shall be considered to be on a
non-recourse basis where the creditor has recourse against the debtor only to
the extent and with respect to specific assets financed by such Indebtedness,
and on account of fraud and other enumerated bad acts;
(c) Each of the Borrowers, the Guarantors and the Pledged Entities may incur
Indebtedness for the financing of insurance premiums where (i) the sole
collateral for such financing is a security interest in the proceeds of such
insurance, and (ii) such insurance is required to be in place pursuant to the
terms of Section 9.7;
(d) Subject to satisfaction of the Pro Forma Leverage Test with respect to
Indebtedness owed to Affiliates which are not a Loan Party, the Borrowers, the
Guarantors and the Pledged Entities may incur Indebtedness consisting of
obligations owed by a Borrower, Guarantor or a Pledged Entity to any of their
respective Affiliates; provided, however, that if any such Affiliate is not a
Borrower or a Guarantor, such Indebtedness must be subordinated to the
Obligations in accordance with the Intercompany Subordination Agreement upon
terms and conditions satisfactory to the Administrative Agent (provided further,
however, that any such Indebtedness, regardless of when it is incurred, need not
be subject to the Intercompany Subordination Agreement if it arises out of tax
credit transactions between or among one or more members of The Related
Companies Group, on the one hand, and the Centerline Group, on the other hand,
entered into in the ordinary course of business upon terms and conditions no
less advantageous to the Centerline Group than would be available on an arm’s
length basis with a Person who is not an Affiliate);
(e) The Borrowers, the Guarantors and the Pledged Entities may incur
Indebtedness for Taxes to the extent that payment thereof shall at the time not
be required to be made in accordance with Section 9.8;
(f) Each of the Borrowers and the Guarantors shall be jointly and severally
liable for and may incur the Obligations;
(g) Each of the Borrowers, the Guarantors and the Pledged Entities may incur
Indebtedness consisting of cash management charges, or arising out of ACH
services, and other Indebtedness in respect of overdraft protection and similar
arrangements, in each case, incurred in the ordinary course of business
consistent with such entity’s past practices;

 

75



--------------------------------------------------------------------------------



 



(h) Each of CMC and CMP may incur Indebtedness in respect of mortgage warehouse
lines of credit; provided that underlying mortgage loans made under such
warehouse lines shall be entered into pursuant to unconditional purchase
commitments from Fannie Mae, Freddie Mac or FHA, or other investors acceptable
to the mortgage warehouse lender, on terms and conditions consistent with the
mortgage warehouse line of credit utilized by CMC on the date hereof;
(i) Subject to satisfaction of the Pro Forma Leverage Test, the Pledged Entities
may incur Indebtedness in respect of bond warehouse lines of credit; provided
that underlying bonds warehoused thereon shall be issued pursuant to purchase
commitments from investors acceptable to the Administrative Agent in its
reasonable discretion; provided that any investor with prior commitments from
Holding Trust shall be deemed to be reasonably acceptable to the Administrative
Agent;
(j) Subject to satisfaction of the Pro Forma Leverage Test, each new direct or
indirect Subsidiary becoming a Guarantor or Pledged Entity after the date hereof
may be liable for any Indebtedness that exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary;
(k) Each of the Borrowers, the Guarantors and the Pledged Entities may incur
Indebtedness which may be deemed to exist pursuant to any guaranties of
commercial office space leases incurred by a different Borrower, Guarantor or
Pledged Entity in the ordinary course of business consistent with past practices
for such Person undertaking such Indebtedness;
(l) Each of the Borrowers may incur Indebtedness consisting of unsecured
promissory notes issued to current or former directors, consultants, managers,
officer and employees or their spouses or estates of any of its Subsidiaries to
purchase or redeem Capital Stock of CHC (other than any more than a de minimus
amount of such Indebtedness on account of SCU’s), issued to such director,
consultants, manager, officer or employee in the ordinary course of business
consistent with past practices for such Person undertaking such Indebtedness;
(m) Each of CHC, CCG, CAHA, CFin Holdings, Guaranteed Holdings, CMC, CMP and
Centerline Finance Corporation may incur Indebtedness in respect of workers’
compensation claims;
(n) Each of the Borrowers, Guarantors and Pledged Entities may incur unsecured
Indebtedness consisting of incentive, non-compete, consulting, deferred
compensation, employment, or other similar arrangements or co-investment
programs for employees, entered in the ordinary course of business consistent
with market standards;
(o) Each of Holding Trust, SPV I, SPV II and CHC, may incur Indebtedness in
connection with the Bond Transaction; provided, however, such Indebtedness shall
be Permitted Indebtedness solely if and to the extent that such Indebtedness
results from circumstances or events beyond the control of either Borrower or
any of their Subsidiaries (except, with respect to this proviso, SPV I may incur
Indebtedness arising under the Bond Transaction in the event CMC elects to
foreclose in its capacity as special servicer under the Bond Transaction);

 

76



--------------------------------------------------------------------------------



 



(p) Each of the Borrowers, Guarantors and Pledged Entities may incur Contingent
Liabilities solely to the extent that such Contingent Liabilities are incurred
in the ordinary course of business consistent with past practices and market
practices and arising solely out of (i) risk-sharing arrangements with Fannie
Mae and Freddie Mac with respect to mortgage loan originations on multifamily
properties and (ii) Contingent Liabilities where the primary obligor is a
different Borrower, Guarantor or Pledged Entity and where such primary
obligations constitute Permitted Indebtedness;
(q) Each of the Borrowers, Guarantors and Pledged Entities may incur
Indebtedness pursuant to Derivative Agreements entered into (i) by the Borrowers
in connection with the Obligations, or (ii) by the Borrowers, Guarantors and
Pledged Entities, as the case may be, with respect to their own Indebtedness for
borrowed money permitted by Section 10.3.1(b), in the ordinary course of
business and not for speculation;
(r) CHC and CCC may incur Indebtedness on account of accrued Distributions that
are not paid pursuant to Section 10.7 to the extent such accruals constitute
Indebtedness;
(s) CHC and CCG may incur Indebtedness on account of the CHC/CCG Guaranty;
(t) CHC may incur Indebtedness on account of guarantee and indemnification
obligations arising under the Reaffirmation of Guarantee;
10.3.2 CHC. CHC may incur, without duplication:
(a) Indebtedness to Fannie Mae, Freddie Mac, GNMA, FHA or other parties with
whom CHC or its Subsidiaries originate, sell, repurchase or service mortgage
loans, to the extent directly relating to or arising out of such origination,
sale, repurchase, or servicing in the ordinary course of business;
(b) Indebtedness secured by real property acquired upon foreclosure of
mortgages, to the extent directly related to such real property, not in excess
of the fair market value thereof, and reasonably expected by CHC to be recovered
from the sale or other disposition of the subject real property;
10.4 EIT. Notwithstanding any other provision of this Credit Agreement or any
other Loan Document, EIT will incur no Indebtedness of any kind other than
accrued and unpaid obligations to holders of the EIT Preferred Shares existing
on the Closing Date to the extent permitted under Section 9.17. Prior to the
completion of the EIT II Transfer, EIT shall own no assets other than (a) the
EIT Notes; and (b) those certain Freddie Mac Enhanced A Certificates issued to
EIT in connection with the Bond Transaction; and EIT shall have outstanding no
Indebtedness other than liabilities to the holders of the EIT Preferred Shares
which liabilities are effectively economically defeased by such Freddie Mac
Enhanced A Certificates.
10.5 Merger; Ownership Interests; Sale of Assets; Liquidations. The Borrowers
and Guarantors shall not, and shall not permit or suffer any of the Pledged
Entities to, with respect to each such Person:

 

77



--------------------------------------------------------------------------------



 



10.5.1 Mergers, Consolidations and Asset Sales. Merge into or consolidate with
any other Person or permit any other Person to merge into or consolidate with
it, or sell, transfer, lease or otherwise dispose of (in one transaction or in a
series of transactions) all or substantially all of the assets (whether now
owned or hereafter acquired) of such Person; provided, however that (i) as long
as there is no Default for which notice, if required, has been given is then
outstanding, (ii) where at least one of the parties to the merger or
consolidation is a Loan Party, the surviving Person in any such merger or
consolidation is the Equal or Higher Order Loan Party and (iii) such merger or
consolidation could not reasonably be expected to cause a Material Adverse
Effect:
(a) the Borrowers, the Guarantors and the Pledged Entities may cause other
Persons (other than an Excluded Entity) to merge into or consolidate with a
Borrower, a Guarantor or a Pledged Entity (including in connection with an
investment permitted pursuant to Section 10.6.2 or an acquisition permitted
pursuant to Section 10.6.3); provided, that after giving pro forma effect to
such transaction, the Pro Forma Leverage Test is satisfied;
(b) any Subsidiary of CHC (other than an Excluded Entity) may merge with any
other Person (other than an Excluded Entity) in order to effect an investment
permitted pursuant to Section 10.6.2 or an acquisition permitted pursuant to
Section 10.6.3, provided that after giving pro forma effect to such transaction,
the Pro Forma Leverage Test is satisfied; and
(c) any Borrower, Guarantor or Pledged Entity may be merged or consolidated with
or into any other Borrower, Guarantor or Pledged Entity.
10.5.2 Dissolve, liquidate, or sell, transfer, lease or otherwise dispose of (in
one transaction or in a series of transactions) all or substantially all of the
assets (whether now owned or hereafter acquired) of such Person; provided,
however that any Guarantor or Pledged Entity may be dissolved or liquidated so
long as (a) such Person has first distributed all of its assets to an Equal or
Higher Order Loan Party, (b) at the time of such dissolution or liquidation,
such Person has no material assets or liabilities,and (c) such dissolution or
liquidation could not reasonably be expected to cause a Material Adverse Effect.
10.5.3 Other Asset Transfers. Effect any sale, disposition, contribution or
other transfer of their respective tangible or intangible assets constituting
all or a material asset of a Line of Business, other than (a) sales,
dispositions, contributions or other transfers of any such assets to any Equal
or Higher Order Loan Party; (b) sales of used, obsolete or worn out equipment or
other property not used in the business of CHC and its Subsidiaries,
(c) dispositions of equipment to the extent that (i) such equipment is exchanged
for credit against the purchase price of similar replacement equipment or
(ii) the proceeds of such disposition are promptly applied to the purchase price
of such replacement equipment; (d) dispositions of accounts receivables in
connection with the collection or compromise thereof; (e) any disposition of any
inventory or other property or asset by the Borrowers and Guarantors in the
ordinary course of business, consistent with past practices, including, without
limitation, any sales of (i) a LIHTC Investment to a Centerline-Sponsored Fund,
(ii) servicing rights on FHA mortgage loans in connection with the origination
of such loans, and (iii) mortgage loans to pre-committed buyers;
(f) dispositions of leases, subleases, licenses or sublicenses of real property
in the ordinary course of business and which do not materially interfere with
the business of the

 

78



--------------------------------------------------------------------------------



 



Borrowers and the Guarantors; (g) transfers of property subject to Casualty
Events upon receipt of the net cash proceeds of such Casualty Events; and
(h) immaterial dispositions of investments in joint ventures relating to
multi-family affordable housing developments, to the extent required by or made
pursuant to buy/sell arrangements between the joint venture parties set forth
in, joint venture arrangements and similar binding arrangement in effect on the
Closing Date. For the avoidance of doubt, by way of example only, and not in
limitation of the foregoing, any sale, disposition, contribution or other
transfer of CMC’s Fannie Mae Delegated Underwriting and Servicing license or any
similar license or governmental or quasi-governmental agency servicing rights
shall be deemed to constitute a transfer of a material asset of a Line of
Business.
10.5.4 Centerline Manager Transfer. Notwithstanding any other provision of this
Credit Agreement, Centerline Manager LLC may consummate the Centerline Manager
Transfer.
10.6 Loans, Guarantees, Investments and Acquisitions.
10.6.1 Limitations on Loans. The Borrowers and Guarantors will not make, and
will not permit or suffer any of the Pledged Entities making, any loans,
advances or extensions of credit to any Person (other than a Borrower, a
Guarantor, or a Pledged Entity), except:
(a) loans made by CAHA to a Person developing a LIHTC Property in connection
with a LIHTC Investment which is permitted to be made in accordance with the
terms of Section 3.1(b) where such loan is consistent with CAHA’s past practices
of making so-called “pre-development loans” and the proceeds of any such loans
is drawn from funds available to be drawn as Revolving Loans;
(b) Supplemental Loans in aggregate principal amounts not to exceed $2,000,000
per Fiscal Year in each of 2010, 2011 and 2012, to support LIHTC Properties 
included in the Guaranteed Funds listed in Schedule A-1 to the Omnibus Release
and Termination Agreement;
(c) Supplemental Loans in aggregate principal amounts not to exceed $2,000,000
for the Fiscal Year ending December 31, 2010 and $1,000,000 for the Fiscal Year
ending December 31, 2011 to support LIHTC Properties included in the Guaranteed
Funds listed in Schedule A-2 to the Omnibus Release and Termination Agreement
that are not CFin Enhanced Projects;
(d) Supplemental Loans to support LIHTC Properties that are financed by the B
Bonds;
(e) Supplemental Loans to non Guaranteed Funds (other than Supplemental Loans
made pursuant to clauses (b) through (d) above) in aggregate principal amounts
not to exceed $2,500,000 per Fiscal Year during each Fiscal Year prior to the
Revolver Maturity Date; and
(f) advances to employees to cover reasonable business expenses in the ordinary
course of business.

 

79



--------------------------------------------------------------------------------



 



10.6.2 Limitations on Investments. The Borrowers and Guarantors will not make,
and will not permit or suffer any of the Pledged Entities making, any investment
in any business, other than investments in the businesses engaged in by the
Borrowers and Guarantors consisting of the following (collectively, the “Lines
of Business”):
(a) Substantially as engaged in on the Closing Date: (i) the syndication of
LIHTC Investments, (ii) the provision of asset management services, (iii) the
origination, selling and servicing of mortgage loans pursuant to governmental or
quasi-governmental agency programs, and (iv) the ownership, management,
stabilization and maintenance of the B Bonds and cash flows derived therefrom,
(b) investments by any Borrower, Guarantor and Pledged Entity in any other
Borrower, Guarantor and Pledged Entity;
(c) the acquisition and securitization of tax-exempt bonds issued to fund
construction of affordable housing in the United States;
(d) investments (including debt obligations and Capital Stock) converted in
connection with (x) the bankruptcy or reorganization of any Person and in
settlement of obligations of, or disputes with, any Person arising in the
ordinary course of business and upon foreclosure with respect to any secured
investment or other transfer of title with respect to any secured investment and
(y) the non-cash proceeds of any disposition permitted by Section 10.5; and
(e) any businesses reasonably complementary to any of the businesses described
in clause (a) of this Section;
10.6.3 Limitations on Acquisitions. The Borrowers and Guarantors will not make,
and will not permit or suffer any of the Pledged Entities making, any
acquisition of the Capital Stock or all, substantially all or a material portion
of the assets of any Person unless (a) such acquisition is in furtherance of the
Lines of Business, and (b) at the time of any such acquisition (i) there is no
Default outstanding for which notice, if required, has been given, and (ii) the
Pro Forma Leverage Test is satisfied.
10.7 Distributions. The Borrowers, the Guarantors and the Pledged Entities shall
not make any Distributions to any Persons other than (a) Tax Distributions
(provided, however, that no such Tax Distributions shall be made at such time as
there is outstanding a Distribution Default), (b) to a Person that is a Borrower
or a Guarantor; (c) to a Person that is a Pledged Entity provided that such
Pledged Entity, within one Business Day, makes a further Distribution of such
amounts to a Person that is a Borrower or a Guarantor; and (d) to the holders of
the EIT Preferred Shares or the holders of any securities into which the EIT
Preferred Shares are converted if and to the extent that such Distributions are
made solely out of funds received from Freddie Mac as contemplated by the Bond
Transaction.
10.8 Affiliate Payments. No Borrower, Guarantor or Pledged Entity will make any
payments to any Affiliate that is not a Borrower or Guarantor on account of any
Indebtedness owed by such Person to such Affiliate, other than:
(a) reimbursements for the payment of Taxes during such time as there is
outstanding no Distribution Default; (b) payments in order to cover

 

80



--------------------------------------------------------------------------------



 



operating expenses and current liabilities for services rendered, (c) the
payment of customary fees and reimbursement of reasonable out-of-pocket costs
of, and customary indemnities provided to or on behalf of, directors, officers
and employees of any Borrower and any Guarantor in the ordinary course of
business as determined in good faith by the board of directors or senior
management of the Person making such payment, (d) payments required to be made
under the Management Agreement, the Advisory Agreement and the Servicing
Agreements, and (e) payments to the Related Companies Group on account of
obligations incurred in the ordinary course of business in connection with
transactions in which a member of the Related Companies Group purchases a LIHTC
Property or an equity interest in a LIHTC Property from a Centerline-Sponsored
Fund or an Affiliate of the Borrowers; provided that any of the foregoing
payments are upon terms and conditions no more favorable to such Affiliate, and
no less favorable to the Borrowers and the Guarantors, than would be available
in an arm’s-length transaction between independent parties. Notwithstanding the
foregoing, nothing in this Section shall prohibit any member or members of The
Related Companies Group from continuing to perform its obligations with respect
to any LIHTC Property which it owns prior to the date hereof.
10.9 Purchase of Margin Stock. Except with the prior written consent of the
Administrative Agent, the Borrowers and the Guarantors shall not utilize and
shall not permit or suffer any other Person utilizing, any part of the proceeds
of the Loans to purchase or carry any margin stock (within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System) or to
extend credit to others for the purpose of purchasing or carrying any such
margin stock.
10.10 Transactions with Affiliates. The Borrowers and the Guarantors shall not
enter, and shall not permit or suffer the Pledged Entities entering, into any
purchase, sale, lease or other transaction with an Affiliate (other than the
Borrowers, the Guarantors or the Pledged Entities), except (a) (i) in the
ordinary course of business, (ii) as expressly permitted by Sections 10.1, 10.3,
10.4, 10.5 and 10.7, or (iii) with the prior written consent of the
Administrative Agent, on terms with respect to this clause (a) that are no less
favorable to the Borrower, Guarantor or Pledged Entity, as the case may be, than
those that might be obtained at the time in a comparable arm’s-length
transaction with any Person who is not an Affiliate, and (b) those transactions
set forth in the Management Agreement, the Advisory Agreement and the Servicing
Agreements.
10.11 Amendment to Governing Documents. Except with the prior written consent of
the Administrative Agent, the Borrowers, Guarantors and Pledged Entities shall
not amend or agree with any Person to vary the terms of any of their respective
Governing Documents; provided, however, that any such Person may enter into such
amendments or agreements if such change or amendment does not or will not
adversely affect (a) the liability, risk or rights of any Creditor Party under
any of the Loan Documents or in connection with any of the transactions
contemplated hereby or thereby, or (b) the status of such Person as an entity
that would not be substantively consolidated with any other of the Borrowers,
the Guarantors or the Pledged Entities in the event any of them is the debtor in
any bankruptcy proceeding.
10.12 Business Lines. The Borrowers and the Guarantors shall not engage, and
shall not permit or suffer any Pledged Entity engaging, in any business lines,
other than their respective Lines of Business.

 

81



--------------------------------------------------------------------------------



 



10.13 Consolidated EBITDA to Fixed Charge Ratio. CHC shall maintain at the end
of each Fiscal Quarter a ratio of Consolidated EBITDA to Fixed Charges equal to
or greater than the ratios set forth on Exhibit 1.1A.
10.14 Total Debt/Consolidated EBITDA Ratio. CHC shall maintain at the end of
each Fiscal Quarter a Total Debt/Consolidated EBITDA Ratio equal to or less than
the ratios set forth on Exhbit 1.1A.
10.15 Stock Buy-Backs. No Borrower, Guarantor, or Pledged Entity shall purchase
or otherwise acquire for any consideration (other than such purchaser’s common
stock) its Capital Stock during the term of this Credit Agreement.
10.16 Amendment to Certain Agreements.
10.16.1 Neither the Borrower, nor any Guarantor or Pledged Entity, shall permit
or consent to any amendment to, or waiver of any material provision of, the
Management Agreement, the Servicing Agreements or the Non-Compete Agreement
without the prior written consent of the Administrative Agent. In furtherance,
and not in limitation, of the foregoing, neither CHC nor any of its Subsidiaries
that are parties to the Non-Compete Agreement shall, by amendment, waiver,
consent or failure to enforce, permit Newco to engage in, nor shall CHC or any
such Subsidiary suffer Newco engaging in, any activity that violates the terms
of the Non-Compete Agreement.
10.16.2 Neither the Borrower, nor any Guarantor or Pledged Entity shall permit
or consent to any amendment to, or waiver of any provision of any of the Merrill
Agreements or the Natixis Agreements requiring any release by the Administrative
Agent of any of the Collateral that is not required to be released pursuant to
the Merrill Agreements and the Natixis Agreements in force and effect as of the
date hereof without the prior written consent of the Administrative Agent.
10.17 Excluded Entities. Notwithstanding any other provision of this Credit
Agreement or any other of the Loan Documents, the Borrowers and the Guarantors
shall not permit or suffer any of the Excluded Entities (a) engaging in any
business, financial or other activities of any kind, (b) incurring any
Indebtedness, (c) selling or purchasing any assets or making any investments,
(d) merging into or with either Borrower, any Guarantor, any Pledged Entity or
any other Person, or (e) permitting or suffering either Borrower, any Guarantor,
any Pledged Entity or any other Person merging into such Excluded Entity; except
that:
10.17.1 Centerline Guarantor LLC. Centerline Guarantor LLC shall continue to
engage in the business of holding as payee a $20,000,000 promissory note from
CHC and providing guaranties of (a) obligations normally guaranteed by local
developers of LIHTC Properties in the ordinary course of business consistent
with past practices and (b) obligations owing to Freddie Mac pursuant to the
limited support guaranty delivered pursuant to the Bond Transaction;
10.17.2 Guaranteed Manager and Guaranteed Manager II. Guaranteed Manager shall
continue to engage in the business of holding the managing member interests of
the general partners of all of the Guaranteed Funds or tax credit investments in
which the

 

82



--------------------------------------------------------------------------------



 



Guaranteed Funds have invested and, from and after such time as called for under
the Natixis Agreements and the Merrill Agreements, Guaranteed Manager shall
engage in such business solely with respect to the Guaranteed Funds addressed in
the Natixis Agreements. At such time as called for under the Natixis Agreements
and the Merrill Agreements, Guaranteed Manager II shall engage in such business
solely with respect to the Guaranteed Funds addressed in the Merrill Agreements.
10.17.3 CFin and CFin Holdings. CFin and CFin Holdings shall engage solely in
such business activities as are contemplated by, and necessary and appropriate
for the performance by such Persons of their obligations under, the Natixis
Agreements, including, without limitation, incurring such Indebtedness as is
contemplated by the Natixis Agreements;
10.17.4 Guaranteed Holdings. Guaranteed Holdings shall engage solely in such
business activities as are contemplated by, and necessary and appropriate for
the performance by such Person of its obligations under, the Merrill Agreements,
including, without limitation, incurring such Indebtedness, if any, as is
contemplated by the Merrill Agreements.
10.17.5 EIT. During such time as EIT shall be an Excluded Entity, EIT shall have
no assets other than those certain Freddie Mac Enhanced A Certificates issued to
EIT in connection with the Bond Transaction; and EIT shall have outstanding no
Indebtedness other than the liabilities to the holders of the EIT Preferred
Shares which liabilities are effectively economically defeased by such Freddie
Mac Enhanced A Certificates.
11. DEFAULT
11.1 Events of Default. Each of the following events or circumstances, unless
cured within any applicable grace period set forth or referred to below in this
Section, shall constitute an “Event of Default”:
11.1.1 Failure to Pay.
(a) The Borrowers shall fail to pay any principal on any outstanding portion of
the Loans as and when the same shall become due and payable; or
(b) The Borrowers shall fail to pay any interest or any other Obligation under
any outstanding portion of the Loans within five (5) days of when the same is
due and payable;
11.1.2 Failure to Perform. Either Borrower or any Guarantor shall: (a) fail to
comply with any of its Negative Covenants and Financial Covenants; (b) fail to
comply, within thirty (30) days after such Person receives notice of such
failure from the Administrative Agent or from any Lender, with any of its other
agreements and covenants contained herein which are not otherwise referenced
herein (such thirty day period to be extended at the discretion of the
Administrative Agent (but not by more than forty-five (45) days) if such failure
can be cured, the Borrowers and Guarantors have promptly commenced and are
diligently pursuing a cure and the Administrative Agent determines that such
extension is reasonably necessary in order to effect such a cure); or (c) fail
to comply with any of its other agreements, covenants, liabilities and

 

83



--------------------------------------------------------------------------------



 



obligations contained in any of the other Loan Documents beyond any applicable
notice and grace periods;
11.1.3 Breach of Representation or Warranty. Any representation or warranty of
either Borrower or any Guarantor in this Credit Agreement or any of the other
Loan Documents shall have been false or misleading in any material respect upon
the date when made or deemed to have been made or repeated;
11.1.4 Failure to Pay Other Indebtedness or Perform Contractual Obligations.
Either Borrower, any Guarantor or any Pledged Entity shall be in default or
breach (a) of any recourse or non-recourse obligations aggregating $10,000,000
or more, and the effect thereof is (i) to cause an acceleration, mandatory
redemption or other required repurchase of such obligations, or (ii) to permit
the holder(s) of such obligations to accelerate the maturity of any such
obligations or require a redemption or other repurchase of such obligations; or
any such obligations shall be otherwise declared to be due and payable (by
acceleration or otherwise) or required to be prepaid, redeemed or otherwise
repurchased (other than by a regularly scheduled required prepayment) prior to
the stated maturity thereof; or (b) of, in any material respect, any obligations
under the Management Agreement, the Servicing Agreements or the Non-Compete
Agreement;
11.1.5 Insolvency. Either Borrower, any Guarantor or any Pledged Entity shall
make an assignment for the benefit of creditors, or admit in writing its
inability to pay or generally fail to pay its debts as they mature or become
due, or shall petition or apply for the appointment of a trustee or other
custodian, liquidator or receiver of any such Person or of any substantial part
of any such Person’s assets or shall commence any case or other proceeding
relating to any such Person under any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution or liquidation or similar law of
any jurisdiction, now or hereafter in effect, or shall take any action to
authorize or in furtherance of any of the foregoing, or if any such petition or
application shall be filed or any such case or other proceeding shall be
commenced against any such Person and any such Person shall indicate its
approval thereof, consent thereto or acquiescence therein;
11.1.6 Involuntary Proceedings. (i) The filing of any case or other proceeding
against either Borrower, any Guarantor or any Pledged Entity under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar law of any jurisdiction, now or hereafter
in effect and such case or proceeding is not controverted within twenty
(20) days and dismissed within sixty (60) days of its commencement; (ii) a
decree or order is entered appointing a trustee, custodian, liquidator or
receiver for any such Person, or adjudicating any such Person bankrupt or
insolvent, or approving a petition in any such case or other proceeding; or
(iii) a decree or order for relief is entered in respect of any such Person, in
an involuntary case under federal bankruptcy laws as now or hereafter
constituted;
11.1.7 Judgments. There shall remain in force, undischarged, unsatisfied,
unstayed or unvacated, or not bonded pending appeal, for more than ninety
(90) days, whether or not consecutive, any final judgment against either
Borrower, any Guarantor or any Pledged Entity that, with other outstanding final
judgments undischarged against such Person, exceeds in the aggregate
$1,000,000.00;

 

84



--------------------------------------------------------------------------------



 



11.1.8 Cancellation of Loan Documents. If any of the Loan Documents shall be
canceled, terminated, revoked or rescinded or any action at law, suit or in
equity or other legal proceeding to cancel, revoke or rescind any of the Loan
Documents shall be commenced by or on behalf of either Borrower, any Guarantor
or any Pledged Entity, or any court or any other governmental or regulatory
authority or agency of competent jurisdiction shall make a determination that,
or issue a judgment, order, decree or ruling to the effect that, any one or more
of the Loan Documents is illegal, invalid or unenforceable in accordance with
the terms thereof;
11.1.9 ERISA. There occurs one or more ERISA Events that individually or in the
aggregate results in or otherwise is associated with liability of any Borrower,
Guarantor, Pledged Entity or ERISA Affiliate in excess of $1,000,000 annually;
provided, however, that it shall be an Event of Default if there exists, as of
any valuation date for a Guaranteed Pension Plan, or in the aggregate for all
Guaranteed Pension Plans (excluding Guaranteed Pension Plans with assets in
excess of benefit liabilities) an excess of the actuarial present value
(determined on the basis of reasonable assumptions employed by the independent
actuary for such plan) of benefit liabilities (as defined in Section 4001(a)(16)
of ERISA) over the fair market value of the assets of such plan, only if such
excess individually or in the aggregate for all Guaranteed Pension Plans
(excluding in such computation any Guaranteed Pension Plans with assets greater
than benefit liabilities) exceeds $1,000,000 annually;
11.1.10 Indictment. Either Borrower, any Guarantor or any Pledged Entity shall
be indicted for a federal crime, a punishment for which could include the
forfeiture of any assets of such Person; or
11.1.11 Change in Control. There shall occur a Change in Control.
11.2 Remedies Upon Event of Default. During the continuance of an Event of
Default:
11.2.1 Accelerate Debt. The Administrative Agent may, and with the direction of
the Required Lenders shall, declare the Obligations evidenced by this Credit
Agreement and the other Loan Documents immediately due and payable and such date
shall constitute the Revolver Maturity Date and the Term Loan Maturity Date
(provided that in the case of the occurrence of an event set forth in
Sections 11.1.5 and 11.1.6, such acceleration shall be automatic); and
11.2.2 Pursue Remedies. The Administrative Agent may, and with the direction of
the Required Lenders shall, pursue any and all remedies provided for hereunder,
or under any one or more of the other Loan Documents. Except as expressly
contemplated or permitted by the terms of this Credit Agreement, each Lender may
exercise setoff rights as contemplated by, and pursuant to, Section 12 solely
with the consent of the Administrative Agent, but not otherwise. Further, no
Lender in its capacity as such, may proceed to protect and enforce its rights by
suit in equity, action at law or other proceeding, whether for the specific
performance of any covenant or agreement contained in this Credit Agreement or
the other Loan Documents or any instrument pursuant to which the Obligations to
such Lender are evidenced, or otherwise proceed to enforce the payment thereof
or exercise any other legal or equitable right of such Lender, all such rights
being delegated to the Administrative Agent in accordance with the terms of this
Credit Agreement.

 

85



--------------------------------------------------------------------------------



 



11.2.3 Power of Attorney. For the purpose of exercising the rights granted by
this Section, as well as any and all other rights and remedies of the
Administrative Agent or the Lenders, each of the Borrowers and each Guarantor
hereby irrevocably constitutes and appoints the Administrative Agent (or any
agent designated by the Administrative Agent) its true and lawful
attorney-in-fact, with full power of substitution, which appointment is coupled
with an intent, exercisable upon and during the continuance of any Event of
Default, to execute, acknowledge and deliver any instruments and to and perform
any acts in the name and on behalf of the Borrowers or any Guarantor.
11.3 Written Waivers. If a Default is waived by the Administrative Agent and/or
any other Creditor Party, in accordance with the applicable provisions of
Section 23, in their sole discretion, pursuant to a specific written instrument
executed by an authorized officer of such Persons, respectively, the Default so
waived shall be deemed to have never occurred.
11.4 Allocation of Proceeds. If an Event of Default shall have occurred and be
continuing and the Maturity Dates have been accelerated, all payments received
by the Administrative Agent under any of the Loan Documents, in respect of any
principal of or interest on the Obligations or any other amounts payable by the
Borrowers hereunder or thereunder, shall be applied in the following order and
priority:
(a) amounts due to the Administrative Agent, in its capacity as such, in respect
of fees and expenses due under Section 14, or otherwise due under this Credit
Agreement and the other Loan Documents;
(b) any amounts due the other Creditor Parties pursuant to the terms of this
Credit Agreement and the other Loan Documents other than principal of or
interest on any portion of the Loans;
(c) payments of interest on any outstanding portion of the Loans to be applied
pro rata to each Lender and proportionately to the aggregate unpaid and accrued
interest on the Revolving Loans and the Term Loan respectively;
(d) payments of principal of the Revolving Loans and Term Loans, payments of
Reimbursement Obligations, and payments under any Derivative Agreement relating
to any portion of the Loans between a Borrower or Guarantor and any Lender or
Lender’s Affiliate, to be applied pro rata to each Lender and Lender’s Affiliate
proportionately to the aggregate of such unpaid principal, Reimbursement
Obligations and amounts due under such Derivative Agreements, respectively, at
the time of allocation;
(e) payments of all other Obligations pro rata to each Creditor Party; and
(f) any amount remaining after application as provided above, and after all of
the Obligations have been indefeasibly paid in full, shall be paid to either
Borrower or whomever else may be legally entitled thereto.
11.5 Performance by the Administrative Agent. If either Borrower or any of the
Guarantors shall fail to perform any covenant, duty or agreement contained in
any of the Loan

 

86



--------------------------------------------------------------------------------



 



Documents, the Administrative Agent may perform or attempt to perform such
covenant, duty or agreement on behalf of such Person after the expiration of any
cure or grace periods set forth herein if and to the extent the Administrative
Agent considers in its discretion that such performance is necessary or
advisable in order to protect or preserve the Collateral or in order to protect
against a potential Material Adverse Effect. In such event, such Person shall,
at the request of the Administrative Agent, promptly pay any amount expended by
the Administrative Agent in such performance or attempted performance to the
Administrative Agent, together with interest thereon at the applicable Default
Rate from the date of such expenditure until paid. Notwithstanding the
foregoing, the Administrative Agent shall not have any liability or
responsibility whatsoever for the performance of any obligation of such Person
under this Credit Agreement or any other Loan Document in the absence of its
gross negligence or willful misconduct. All amounts expended by the
Administrative Agent pursuant to this Section shall constitute Obligations
secured by the Collateral.
11.6 Rights Cumulative. The rights and remedies of the Administrative Agent and
the other Creditor Parties under this Credit Agreement and each of the other
Loan Documents shall be cumulative and not exclusive of any rights or remedies
which any of them may otherwise have under Applicable Law. In exercising their
respective rights and remedies the Administrative Agent and the other Creditor
Parties may be selective and no failure or delay by any such Person in
exercising any right shall operate as a waiver thereof, nor shall any single or
partial exercise of any power or right preclude its other or further exercise or
the exercise of any other power or right.
12. SETOFF.
Regardless of the adequacy of any Collateral, if any Event of Default shall have
occurred and be continuing, any deposits or other sums credited by or due from
the Administrative Agent or any other Creditor Party to either Borrower or any
of the Guarantors and any securities or other property of either Borrower or any
of the Guarantors in the possession of the Administrative Agent or such other
Creditor Party or any of their respective Affiliates may, at any time, solely
with the consent of the Administrative Agent, without demand or notice (any such
notice being expressly waived by the Borrowers and the Guarantors), in whole or
in part, be applied to or set off by the Administrative Agent or such other
Creditor Party against the payment of Obligations, now existing or hereafter
arising, of the Borrowers or any of the Guarantors to the Administrative Agent
or such other Creditor Party regardless of the adequacy of any other collateral
securing any outstanding portion of the Loans. The Administrative Agent and each
of the other Creditor Parties agree with and among each other that (i) if an
amount to be set off is to be applied to Indebtedness of the Borrowers or any of
the Guarantors to the Administrative Agent or such other Creditor Party, such
amount shall be applied ratably first to Obligations owed to the Creditor Party
exercising such right of set off and pro rata to any other similarly situated
Creditor Parties, and then to the Obligations owed all other Creditor Parties,
including, without limitation, Reimbursement Obligations owed to the Issuing
Bank or all Lenders, and (ii) if the Administrative Agent or such other Creditor
Party shall receive from either Borrower or any Guarantor or any other source,
whether by voluntary payment, exercise of the right of setoff, counterclaim,
cross action, enforcement of the claim evidenced by this Credit Agreement in the
name of, or constituting Reimbursement Obligations owed to, the Administrative
Agent or such other Creditor Party by proceedings against a Borrower or a
Guarantor at law or in equity or by

 

87



--------------------------------------------------------------------------------



 



proof thereof in bankruptcy, reorganization, liquidation, receivership or
similar proceedings, or otherwise, and shall retain and apply to the payment of
the Obligations owed to the Administrative Agent or such other Creditor Party
any amount in excess of its ratable portion of the payments received by all of
the Creditor Parties with respect to the debt evidenced hereby corresponding to
all of the Creditor Parties, such Creditor Party will make such disposition and
arrangements with the other Creditor Parties with respect to such excess, either
by way of distribution, pro tanto assignment of claims, subrogation or otherwise
as shall result in each Creditor Party receiving in respect of the debt
evidenced hereby in its name or Reimbursement Obligations owed it, its
proportionate payment as contemplated by this Credit Agreement; provided that if
all or any part of such excess payment is thereafter recovered from such
Creditor Party, such disposition and arrangements shall be rescinded and the
amount restored to the extent of such recovery, but without interest. ANY AND
ALL RIGHTS TO REQUIRE THE ADMINISTRATIVE AGENT TO EXERCISE ITS RIGHTS OR
REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS,
PRIOR TO THE ADMINISTRATIVE AGENT OR ANY OTHER CREDITOR PARTY EXERCISING ANY
RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF
EITHER BORROWER OR ANY GUARANTOR ARE HEREBY KNOWINGLY, VOLUNTARILY AND
IRREVOCABLY WAIVED.
13. THE ADMINISTRATIVE AGENT.
13.1 Authorization.
13.1.1 Authorization to Act. The Administrative Agent is authorized to take such
action on behalf of each of the Creditor Parties and to exercise all such powers
as are hereunder and under any of the other Loan Documents and any related
documents delegated to the Administrative Agent, together with such powers as
are reasonably incident thereto, including the authority, without the necessity
of any notice to or further consent of the Creditor Parties, from time to time
to take any action with respect to any Collateral or the Loan Documents which
may be necessary to perfect, maintain perfected or insure the priority of the
security interest in and liens upon the Collateral granted pursuant to the Loan
Documents, and no duties or responsibilities not expressly assumed herein or
therein shall be implied to have been assumed by the Administrative Agent.
13.1.2 Independent Contractor. The relationship between the Administrative Agent
and each of the Creditor Parties is that of an independent contractor. The use
of the term “Administrative Agent” is for convenience only and is used to
describe, as a form of convention, the independent contractual relationship
between the Administrative Agent and each of the Creditor Parties. Nothing
contained in this Credit Agreement nor the other Loan Documents shall be
construed to create an agency, trust or other fiduciary relationship between the
Administrative Agent and any of the Creditor Parties.
13.1.3 Representative. As an independent contractor empowered by the Creditor
Parties to exercise certain rights and perform certain duties and
responsibilities hereunder and under the other Loan Documents, the
Administrative Agent is nevertheless a “representative” of the Creditor Parties,
as that term is defined in Article 1 of the Uniform Commercial Code, for
purposes of actions for the benefit of the Creditor Parties and the

 

88



--------------------------------------------------------------------------------



 



Administrative Agent with respect to all collateral security and guaranties
contemplated by the Loan Documents. Such actions include the designation of the
Administrative Agent as “secured party,” “pledgee” or the like on all financing
statements and other documents and instruments, whether recorded or otherwise,
relating to the attachment, perfection, priority or enforcement of any security
interests, pledges, mortgages or deeds of trust in collateral security intended
to secure the payment or performance of any of the Obligations, all for the
benefit of the Creditor Parties and the Administrative Agent.
13.1.4 Regarding Collateral. The Administrative Agent is authorized and directed
by the Creditor Parties to consent to any sale or other disposition of
Collateral permitted to be sold or disposed of hereunder, and to release its
liens on such Collateral, and the Administrative Agent is authorized to rely on
a certification from the Borrowers that such sale or disposition is permitted
hereunder.
13.2 Employees, Advisors and the Administrative Agent. The Administrative Agent
may exercise its powers and execute its duties by or through employees or agents
and shall be entitled to take, and to rely on, advice of counsel selected by it
in the absence of gross negligence or willful misconduct, concerning all matters
pertaining to its rights and duties under this Credit Agreement and the other
Loan Documents. The Administrative Agent may utilize the services of such
Persons as the Administrative Agent in its sole discretion may reasonably
determine, and all reasonable fees and expenses of any such Persons shall be
paid by the Borrowers pursuant to Section 14.
13.3 No Liability. Neither the Administrative Agent (in its capacity as
Administrative Agent) nor any of its Related Parties nor any other Person
assisting them in their duties nor any agent or employee thereof, shall be
liable to any Creditor Party for any waiver, consent or approval given or any
action taken, or omitted to be taken, in good faith by it or them hereunder or
under any of the other Loan Documents, or in connection herewith or therewith,
or be responsible for the consequences of any oversight or error of judgment
whatsoever, except that the Administrative Agent or such other Person, as the
case may be, may be liable for losses due to its willful misconduct or gross
negligence. Each of the Issuing Bank and the Administrative Agent shall be fully
justified in failing or refusing to take any action under this Credit Agreement
unless it shall first have received such advice or concurrence of the Required
Lenders as they reasonably deem appropriate or it shall first be indemnified to
its reasonable satisfaction by the other Creditor Parties against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. The Issuing Bank and the Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Credit Agreement in accordance with a request of the Required
Lenders, and such request and any action taken or failure to act pursuant
thereto shall be binding upon the Creditor Parties and all future holders of a
Commitment or of a Letter of Credit Participation.
13.4 No Representations.
13.4.1 General. The Administrative Agent shall not be responsible for the
execution or validity or enforceability of this Credit Agreement, the Letters of
Credit, any Notes, any of the other Loan Documents or any instrument at any time
constituting, or intended to constitute, collateral security for any of the
Obligations, or for the value of any such collateral

 

89



--------------------------------------------------------------------------------



 



security or for the validity, enforceability, or collectibility of any such
amounts owing with respect to any of the Loan Documents, or for any recitals or
statements, warranties or representations made herein or in any of the other
Loan Documents or in any certificate or instrument hereafter furnished to it by
or on behalf of the Borrowers, the Guarantors or any of their respective
Subsidiaries, or be bound to ascertain or inquire as to the performance or
observance of any of the terms, conditions, covenants or agreements herein or in
any instrument at any time constituting, or intended to constitute, collateral
security for any of the Loan Documents or to inspect any of the properties,
books or records of the Borrowers, the Guarantors or any of their respective
Subsidiaries. The Administrative Agent shall not be bound to ascertain whether
any notice, consent, waiver or request delivered to it by the Borrowers or any
Guarantor shall have been duly authorized or is true, accurate and complete so
long as the Administrative Agent believes in good faith that any such notice,
consent, waiver or request is genuine and has been signed, sent or made by the
proper person. The Administrative Agent has not made nor does it now make any
representations or warranties, express or implied, nor does it assume any
liability to the Creditor Parties, with respect to the creditworthiness or
financial conditions of the Borrowers, any Guarantor or any of their
Subsidiaries. Each Creditor Party acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Creditor Party, and
based upon such information and documents as it has deemed appropriate, made its
own credit analysis and decision to enter into this Credit Agreement, the other
Loan Documents and the transactions contemplated hereby.
13.4.2 Closing Documentation, Etc. For purposes of determining compliance with
the conditions set forth in Section 7, each Creditor Party that has executed
this Credit Agreement shall be deemed to have consented to, approved or
accepted, or to be satisfied with, each document and matter either sent, or made
available, by the Administrative Agent to such Creditor Party for consent,
approval, acceptance or satisfaction, or required thereunder to be consented to
or approved by or acceptable or satisfactory to such Creditor Party.
13.5 Payments.
13.5.1 Payments to Administrative Agent. A payment by the Borrowers to the
Administrative Agent hereunder or under any of the other Loan Documents for the
account of any Creditor Party shall constitute a payment to such Creditor Party.
The Administrative Agent agrees promptly to distribute to each Creditor Party
such Creditor Party’s pro rata share of payments received by the Administrative
Agent for the account of such Creditor Party except as otherwise expressly
provided herein or in any of the other Loan Documents.
13.5.2 Distribution by Administrative Agent. If in the opinion of the
Administrative Agent the distribution of any amount received by it in such
capacity hereunder or under any of the other Loan Documents might expose it to
any liability, it may refrain from making distribution until its right to make
distribution shall have been adjudicated by a court of competent jurisdiction.
If a court of competent jurisdiction shall adjudge that any amount received and
distributed by the Administrative Agent is to be repaid, each Person to whom any
such distribution shall have been made shall either repay to the Administrative
Agent its proportionate share of the amount so adjudged to be repaid or shall
pay over the same in such manner and to such Persons as shall be determined by
such court.

 

90



--------------------------------------------------------------------------------



 



13.5.3 Delinquent Lenders. Notwithstanding anything to the contrary contained in
this Credit Agreement or any of the other Loan Documents, any Lender that fails
(i) to make available to the Administrative Agent its pro rata share of any
Revolving Loan or to pay any Letter of Credit Participation in accordance with
the terms of this Credit Agreement or (ii) to comply with the provisions of
Section 12 with respect to making dispositions and arrangements with the other
Lenders, where such Lender’s share of any payment received, whether by setoff or
otherwise, is in excess of its pro rata share of such payments due and payable
to all of the Lenders, in each case as, when and to the full extent required by
the provisions of this Credit Agreement, shall be deemed delinquent and shall be
deemed a Delinquent Lender (a “Delinquent Lender”) until such time as such
delinquency is satisfied. A Delinquent Lender shall be deemed to have assigned
any and all payments due to it from the Borrowers, whether on account of any
outstanding portion of the Loans, Unpaid Reimbursement Obligations, interest,
fees or otherwise, to the remaining applicable non-delinquent Lenders for
application to, and reduction of, their respective pro rata shares of all
outstanding Loans and Unpaid Reimbursement Obligations. The Delinquent Lender
hereby authorizes the Administrative Agent to distribute such payments to the
applicable non-delinquent Lenders in proportion to their respective pro rata
shares of all applicable outstanding Loans and Unpaid Reimbursement Obligations.
A Delinquent Lender shall be deemed to have satisfied in full a delinquency when
and if, as a result of application of the assigned payments to all applicable
outstanding Loans and Unpaid Reimbursement Obligations of the non-delinquent
Lenders, the Lenders’ respective pro rata shares of all outstanding Loans and
Unpaid Reimbursement Obligations have returned to the respective Revolving Loan
Commitment Percentages or Term Loan Commitment Percentages, as the case may be,
of all the Lenders without giving effect to the nonpayment causing such
delinquency.
13.5.4 Indemnity. The Lenders ratably agree hereby to indemnify and hold
harmless the Administrative Agent and the Revolving Credit Lenders ratably agree
hereby to indemnify and hold harmless the Issuing Bank, from and against any and
all claims, actions and suits (whether groundless or otherwise), losses,
damages, costs, expenses (including any expenses for which the Administrative
Agent and/or the Issuing Bank have not been reimbursed by the Borrowers as
required by Section 14 and indemnifications pursuant to Section 15), and
liabilities of every nature and character arising out of or related to this
Credit Agreement or any of the other Loan Documents or the transactions
contemplated or evidenced hereby or thereby, or the Administrative Agent’s or
the Issuing Bank’s actions taken hereunder or thereunder, except to the extent
that any of the same shall be paid by or on behalf of the Borrowers or caused by
the Administrative Agent’s or the Issuing Bank’s willful misconduct or gross
negligence.
13.6 Administrative Agent as Lender and Issuing Bank. In its individual
capacity, Bank of America shall have the same obligations and the same rights,
powers and privileges in respect to its Commitment and the Loans made by it and
as the purchaser of any Letter of Credit Participation as it would have were it
not also the Administrative Agent or Issuing Bank.
13.7 Resignation. The Administrative Agent may resign at any time by giving
sixty (60) days prior written notice thereof to the Creditor Parties and the
Borrowers. Upon any such resignation, the Required Lenders shall have the right
to appoint a successor Administrative Agent. Unless an Event of Default shall
have occurred and be continuing, such successor Administrative Agent shall be
acceptable to the Borrowers; provided that the Borrowers shall not

 

91



--------------------------------------------------------------------------------



 



unreasonably withhold, condition or delay any such acceptance. If no successor
Administrative Agent shall have been so appointed by the Required Lenders and
shall have accepted such appointment within thirty (30) days after the retiring
Administrative Agent’s giving of notice of resignation, then the retiring
Administrative Agent may, on behalf of the Creditor Parties, appoint a successor
Administrative Agent, which shall be a financial institution having a rating of
not less than A by S&P or its equivalent by another nationally recognized rating
agency. Unless an Event of Default shall have occurred and be continuing, such
successor Administrative Agent shall be acceptable to the Borrowers; provided
that the Borrowers shall not unreasonably withhold, condition or delay any such
acceptance. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. After any retiring Administrative Agent’s resignation, the provisions
of this Credit Agreement and the other Loan Documents shall continue in effect
for its benefit in respect of any actions taken or omitted to be taken by it
while it was acting as Administrative Agent. Any resignation by Bank of America,
as Administrative Agent pursuant to this Section shall also constitute its
resignation as Issuing Bank. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Bank, and (b) the retiring Issuing Bank shall be discharged from all of
its duties and obligations hereunder or under the other Loan Documents, (c) the
successor Issuing Bank shall issue letters of credit pursuant to the terms of
this Credit Agreement and in substitution for Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring Issuing Bank to effectively assume the obligations
of the retiring Issuing Bank with respect to the Letters of Credit then
outstanding or the obligation to issue New Letters of Credit.
13.8 Notification of Defaults. Each Creditor Party hereby agrees that, upon
learning of the existence of a Default, it shall promptly notify the
Administrative Agent thereof, whereupon the Administrative Agent will notify the
other Creditor Parties of such Default. The Administrative Agent hereby agrees
that upon receipt of any notice under this Section it shall promptly notify the
other Creditor Parties of the existence of such Default.
13.9 Duties in the Case of Enforcement. In case one or more Events of Default
have occurred and shall be continuing, and whether or not acceleration of the
Obligations and the Maturity Dates shall have occurred, the Administrative Agent
may if it so elects and, shall if (a) so requested by the Required Lenders and
(b) the Lenders have provided to the Administrative Agent such additional
indemnities and assurances against expenses and liabilities as the
Administrative Agent may reasonably request, proceed to enforce the provisions
of the Loan Documents authorizing the sale or other disposition of all or any
part of the Collateral and exercise all or any such other legal and equitable
and other rights or remedies as it may have in respect of such Collateral. The
Required Lenders may direct the Administrative Agent in writing as to the method
and the extent of any such sale or other disposition, the Lenders hereby
agreeing to indemnify and hold the Administrative Agent harmless from all
liabilities incurred in respect of all actions taken or omitted in accordance
with such directions (other than with respect to such liabilities arising out of
the Administrative Agent’s, but not the Required Lenders’, gross negligence or
willful misconduct); provided that the Administrative Agent need not comply with

 

92



--------------------------------------------------------------------------------



 



any such direction to the extent that the Administrative Agent reasonably
believes the Administrative Agent’s compliance with such direction to be
unlawful or commercially unreasonable in any applicable jurisdiction.
13.10 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial, administrative or like
proceeding or any assignment for the benefit of creditors relative to either
Borrower, any Guarantor or any of the Pledged Entities, the Administrative Agent
(irrespective of whether the principal of any outstanding portion of the Loans
or Reimbursement Obligation shall then be due and payable as herein expressed or
by declaration, by operation of the terms of Section 11.2.1, or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding, under any such assignment or otherwise:
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of any portion of the Loans or Reimbursement
Obligations and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Creditor Parties and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders and
the Administrative Agent and their respective agents and counsel and all other
amounts due the Creditor Parties and the Administrative Agent under
Sections 5.6, 6.1, and 14) allowed in such proceeding or under any such
assignment;
(b) at the direction of the Required Lenders to credit bid; and
(c) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same in accordance with the terms of
this Credit Agreement.
Any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such proceeding or under any such assignment is hereby
authorized by each Creditor Party to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Creditor Parties, nevertheless to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 5.6, 6.1, and 14).
Nothing contained herein shall authorize the Administrative Agent to consent to
or accept or adopt on behalf of any Creditor Party any plan of reorganization,
arrangement, adjustment or composition affecting the Obligations owed to such
Creditor Party or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding or
under any such assignment.
14. EXPENSES.
The Borrowers agree to pay (i) the Administrative Agent (and, during the
existence of an Event of Default, the Lenders) for the reasonable costs of
producing and reproducing this Credit

 

93



--------------------------------------------------------------------------------



 



Agreement, the other Loan Documents and the other agreements and instruments
mentioned herein, including, without limitation, in connection with the
consummation of the transactions contemplated by the Island Recapitalization,
(ii) without duplication of any amounts paid by the Borrowers pursuant to
Section 6.2, any Taxes (including any interest and penalties in respect thereto)
payable by any of the Creditor Parties (other than Excluded Taxes) on or with
respect to the transactions contemplated by this Credit Agreement (the Borrowers
hereby agreeing to indemnify the Creditor Parties with respect thereto),
(iii) the reasonable fees, expenses and disbursements of the Administrative
Agent’s (and, during the existence of an Event of Default, the Lenders’) counsel
or any local counsel to the Administrative Agent incurred in connection with the
preparation, negotiation, execution, delivery, administration or interpretation
of the Loan Documents and other instruments mentioned herein, each closing
hereunder, amendments, modifications, restatements, approvals, consents or
waivers hereto or hereunder, and proposed amendments, modifications,
restatements, approvals, consents or waivers hereto or hereunder, (iv) the
reasonable fees, expenses and disbursements of the Administrative Agent incurred
by the Administrative Agent in connection with the preparation and syndication
of the Loan Documents and other instruments mentioned herein, including, without
limitation, collateral examination, reasonable legal fees, appraisal expenses
and environmental audits, (v) the reasonable fees, expenses and disbursements of
the Administrative Agent incurred by the Administrative Agent in connection with
the administration or interpretation of the Loan Documents and other instruments
mentioned herein, including, without limitation, collateral examination and
appraisal expenses, (vi) all reasonable fees, expenses and disbursements
(including without limitation reasonable attorneys’ fees and costs and
reasonable consulting, accounting, appraisal, investment banking and similar
professional fees and charges) incurred by any of the Creditor Parties in
connection with (A) the enforcement of or preservation of rights under any of
the Loan Documents against any of the Guarantors, the Borrowers or any of their
respective Subsidiaries or the administration thereof during the continuance of
an Event of Default, and (B) any litigation, proceeding or dispute whether
arising hereunder or otherwise, in any way related to any Creditor Party’s
relationship with any of the Borrowers, the Guarantors, or any of their
respective Subsidiaries, unless such Creditor Party is conclusively determined
by a final order of a court of competent jurisdiction to have breached its
obligations hereunder, (vii) any reasonable and customary fees, costs, expenses
and bank charges, including bank charges for returned checks, incurred by any of
the Creditor Parties or any of their Affiliates in establishing, maintaining or
handling of any accounts for the collection, application or disposition of any
of the Collateral, and (viii) all reasonable fees, expenses and disbursements of
the Administrative Agent (and, during the existence of an Event of Default, the
Lenders) incurred in connection with UCC searches, and UCC filings. The
Borrowers and the Guarantors authorize the Administrative Agent (or, with the
consent of the Administrative Agent, any other Creditor Party to debit any
account maintained by either Borrower or a Guarantor, with the Administrative
Agent or such Creditor Party or with any of their Affiliates, in payment of
amounts due hereunder. The covenants of this Section shall survive payment or
satisfaction of all other Obligations.
15. INDEMNIFICATION.
The Borrowers and the Guarantors agree jointly and severally to indemnify and
hold harmless the Creditor Parties together with each of their Affiliates and
their Related Parties, from and against any and all claims, actions and suits
whether groundless or otherwise, and from and

 

94



--------------------------------------------------------------------------------



 



against any and all liabilities, losses, damages and expenses of every nature
and character arising out of this Credit Agreement or any of the other Loan
Documents or the transactions contemplated hereby, including, without
limitation, (i) any actual or proposed use by the Borrowers or any of their
Subsidiaries of the proceeds of any portion of the Loans or Letters of Credit,
(ii) the reversal or withdrawal of any provisional credits granted by any
Creditor Party, or any of their Affiliates upon the transfer of funds from bank
agency or lock box accounts or in connection with the provisional honoring of
checks or other items, (iii) the Borrowers, the Guarantors or any of their
respective Subsidiaries entering into or performing this Credit Agreement or any
of the other Loan Documents, (iv) any actual or alleged infringement of any
patent, copyright, trademark, service mark or similar right of the Borrowers,
the Guarantors or any of their respective Subsidiaries, or (v) with respect to
the Borrowers, the Guarantors and their respective Subsidiaries and their
respective properties and assets, the violation of any environmental law, the
presence, disposal, escape, seepage, leakage, spillage, discharge, emission,
release or threatened release of any hazardous substances or any action, suit,
proceeding or investigation brought or threatened with respect to any hazardous
substances (including, but not limited to, claims with respect to wrongful
death, personal injury or damage to property), in each case including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent (and, to the extent that the interests of a Lender
materially differ from those of the Administrative Agent in connection with such
case, or during the existence of an Event of Default, the reasonable fees and
disbursements of counsel to such Lender) incurred in connection with any such
event, circumstances, investigation, litigation or other proceeding, provided,
however, that the Borrowers and Guarantors shall not be liable to the Creditor
Parties, any of their Affiliates or any of their Related Parties for any of the
foregoing to the extent that they arise from such Person’s gross negligence or
willful misconduct as determined by final order of a court of competent
jurisdiction. In litigation, or the preparation therefor, the Administrative
Agent (and, during the existence of an Event of Default, the Lenders) shall be
entitled to select its own (or their own respective) counsel and, in addition to
the foregoing indemnity, the Borrowers and Guarantors agree to pay promptly the
reasonable fees and expenses of such counsel. If and to the extent that the
obligations of either Borrower or any Guarantor under this Section are
unenforceable for any reason, the Borrowers and Guarantors hereby jointly and
severally agree to make the maximum contribution to the payment in satisfaction
of such obligations which is permissible under applicable law. The covenants
contained in this Section shall survive payment or satisfaction in full of all
other Obligations. Each of the Creditors Parties agree to promptly notify the
Borrowers of any such claim, action, suit, liability, loss, damage or expense
after becoming aware of the same; provided that the failure to provide such
notice shall not affect the Borrowers’ and Guarantors’ obligations under this
Section.
16. SURVIVAL OF COVENANTS, JOINT AND SEVERAL OBLIGATIONS, ETC.
16.1 Survival. All covenants, agreements, representations and warranties made
herein, in any of the other Loan Documents or in any documents or other papers
delivered by or on behalf of the Borrowers, the Guarantors or any of their
respective Subsidiaries pursuant hereto shall be deemed to have been relied upon
by the Creditor Parties, notwithstanding any investigation heretofore or
hereafter made by any of them, and shall survive the making of any portion of
the Loans and the issuance, extension or renewal of any Letters of Credit, as
herein contemplated, and shall continue in full force and effect so long as any
Letter of Credit or any

 

95



--------------------------------------------------------------------------------



 



Obligation due under this Credit Agreement or any of the other Loan Documents
remains outstanding or any obligation to make any Loans or any obligation to
extend or renew any Existing Letter of Credit or issue any New Letter of Credit,
and for such further time as may be otherwise expressly specified in this Credit
Agreement.
16.2 Joint and Several Obligations. All of the Obligations shall be the
individual, as well as the joint and several, obligation, responsibility,
commitment and liability of each of the Borrowers and the Guarantors. Regardless
of the payment in full of the Obligations and termination of all Commitments of
the Lenders if, after the payment in full of the Obligations, any portion of
such payments to the Administrative Agent or any other Creditor Party is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state or federal law, common law or any equitable
cause, then the Obligations and all liens, rights and remedies therefor or
relating thereto shall be reinstated to the extent of such invalidation,
declaration, set aside or repayment, and the Borrowers and the Guarantors shall
continue to be jointly and severally liable for such reinstated Obligations as
if such Obligations had not been paid.
16.3 Maximum Amount. Anything contained in this Credit Agreement or the other
Loan Documents to the contrary notwithstanding, the amount of the Obligations
payable by each Borrower under this Credit Agreement or the other Loan Documents
shall be the aggregate amount of the Obligations unless a court of competent
jurisdiction adjudicates such Borrower’s Obligations under this Credit Agreement
and the other Loan Documents (or the amount thereof) to be invalid or
unenforceable for any reason (including, without limitation, because of any
applicable state or federal law relating to fraudulent conveyances or
transfers), in which case the amount of the Obligations payable by such Borrower
hereunder or thereunder shall be limited to the maximum amount that could be
incurred by such Borrower without rendering such Borrower’s obligations under
this Credit Agreement and the other Loan Documents invalid or unenforceable
under such applicable law.
17. ASSIGNMENT AND PARTICIPATION.
17.1 General Conditions. The provisions of this Credit Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither Borrower nor any of
the Guarantors may assign or otherwise transfer any of their respective rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (a) to an Eligible Assignee in accordance
with the provisions of Section 17.2, (b) by way of participation in accordance
with the provisions of Section 17.4 or (c) by way of pledge or assignment of a
security interest subject to the restrictions of Section 17.6 (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Credit Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
Section 17.4 and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Credit Agreement or
any of the other Loan Documents.

 

96



--------------------------------------------------------------------------------



 



17.2 Assignments. Any Lender may at any time assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Credit
Agreement (including all or a portion of its Revolving Loan Commitment or Term
Loan Commitment, and the Loans at the time owing to it); provided that:
17.2.1 Minimum Assignments. Subject to the terms of Section 17.2.5, any
assignment of any Revolving Loan Commitment shall be for the entire amount of
such assignor’s Revolving Loan Commitment or for a minimum amount of such
Revolving Loan Commitment equal to $5,000,000 plus a whole multiple of
$1,000,000 in excess thereof; and any assignment of any Term Loans shall be for
the entire amount of such assignor’s Term Loans or for a minimum amount of such
Term Loans equal to $5,000,000; provided, however, that the foregoing minimum
amounts shall not apply to any assignment to another Lender or to a Lender’s
Affiliate or Approved Fund (provided further, however, that the aggregate
Commitments held by any particular Lender and its Affiliates and its Approved
Funds shall satisfy the foregoing minimum amounts).
17.2.2 Deliverables. The parties to each assignment shall execute and deliver to
the Administrative Agent an Assignment and Acceptance substantially in the form
and content of Exhibit 17.2.2 (an “Assignment and Acceptance”), together with a
processing and recordation fee of $3,500, and the Eligible Assignee, if it shall
not be a Lender, shall deliver to the Administrative Agent an administrative
questionnaire in such substance and form, and providing such information, as the
Administrative Agent may require from time to time, provided, however, that only
one such processing and recordation fee will be charged in connection with the
simultaneous assignment by a single Lender to more than one of its Approved
Funds.
17.2.3 Joinder. Subject to acceptance and registration thereof by the
Administrative Agent pursuant to Section 17.3, from and after the effective date
specified in each Assignment and Acceptance, the Eligible Assignee thereunder
shall be a party to this Credit Agreement and, to the extent of the interest
assigned by such Assignment and Acceptance have the rights and obligations of a
Lender under this Credit Agreement, and the assigning Lender thereunder shall,
to the extent of the interest assigned by such Assignment and Acceptance, be
released from its obligations as such under this Credit Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Person’s
rights and obligations under this Credit Agreement, such Person shall cease to
be a party hereto) but shall continue to be entitled to the benefits of (i)
Sections 6.2, 6.6, 6.7, 6.8 and 6.11 with respect to facts and circumstances
occurring prior to the effective date of such assignment and (ii) Section 15
notwithstanding such assignment. Any assignment or transfer by a Lender of
rights or obligations under this Credit Agreement that does not comply with this
paragraph shall be treated for purposes of this Credit Agreement as a sale by
such Person of a participation in such rights and obligations in accordance with
Section 17.4.
17.2.4 No Incremental Cost to Borrowers. The Borrowers shall bear no incremental
cost or expense arising out of or relating to any assignment contemplated by
this Section 17.

 

97



--------------------------------------------------------------------------------



 



17.2.5 Pro Rata Assignments. Any assignment hereunder by any Lender shall
consist of a proportional assignment of such Lender’s Revolving Loan Commitment
and Term Loan Commitment, unless an Event of Default has occurred and is then
continuing.
17.2.6 Required Consents. Assignments hereunder by any Lender shall require the
following consents:
(a) the consent of the Borrowers (such consents not to be unreasonably withheld,
conditioned or delayed; provided that the Creditor Parties acknowledge and agree
that it shall not be unreasonable for the Borrowers to withhold their approval
of any competitor of any Borrower) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment, or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; and
(b) the consent of the Administrative Agent and the Issuing Bank (such consents
not to be unreasonably withheld, conditioned or delayed) shall be required if
such assignment is to a Person that is not a Lender, an Affiliate of a Lender or
an Approved Fund.
17.2.7 No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
17.2.8 No Assignment to Borrowers. No such assignment shall be made to either
Borrower or to any of their Subsidiaries or Affiliates.
17.3 Register; Accounts. The Administrative Agent will maintain at the
Administrative Agent’s Office a copy of each Assignment and Acceptance delivered
to it, and Schedule 2 as a register for the recordation of the names and
addresses of the Lenders and the Issuing Bank, and the Commitments and
Commitment Percentages of each Lender. The Administrative Agent will also
maintain accounts reflecting principal amounts of the Revolving Loans and Term
Loan owing to each Lender pursuant to the terms hereof from time to time,
payments made on such Loans and other appropriate debits and credits (the
“Revolving Loan Account” and the “Term Loan Account,” respectively and,
collectively with Schedule 2, the “Register”). The Administrative Agent may
unilaterally, from time to time, revise the Register so as to update the
information set forth thereon (including, without limitation, as a result of any
reductions of Commitments pursuant to Section 2.4, as well as arising out of the
execution and delivery of any Assignment and Acceptance); and the entries in the
Register shall be conclusive absent manifest error. The Borrowers, the
Guarantors, the Administrative Agent, the Issuing Bank and the Lenders may treat
each Person whose name is recorded as a Lender in the Register  pursuant to the
terms hereof as a Lender hereunder for all purposes of this Credit Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrowers, the Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.
17.4 Participations. Any Lender may at any time, without the consent of, or
notice to, either Borrower, any Guarantor, or any of the other Creditor Parties,
sell participations to any Person (other than the Borrowers or any of the
Borrowers’ Affiliates or Subsidiaries, or a natural person) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under

 

98



--------------------------------------------------------------------------------



 



this Credit Agreement (including all or a portion of its Commitments and/or the
Loans owing to it); provided that (a) such Lender’s obligations under this
Credit Agreement shall remain unchanged, (b) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(c) no Participant shall have any right to direct the vote of such Lender with
respect to any matter requiring the vote or approval of the Required Lenders,
and (d) the Borrowers, the Guarantors and the other Creditor Parties shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Credit Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Credit Agreement
and to approve any amendment, modification or waiver of any provision of this
Credit Agreement in accordance with the terms of this Credit Agreement; provided
that such agreement or instrument may provide that, solely as between such
Lender and the Participant, such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that would reduce
the principal of or the interest rate on any portion of the Loans, extend the
term or increase the amount of the Commitment of such Lender as it relates to
such Participant, reduce the amount of the Unused Facility Fee or Letter of
Credit Fees to which such Participant is entitled or extend any regularly
scheduled payment date for principal or interest. Subject to Section 17.5, the
Borrowers and the Guarantors agree that each Participant shall be entitled to
the benefits of Sections 6.2, 6.6, 6.7, 6.8 and 6.11 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to
Section 17.2. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 12 as though it were a Lender, provided such
Participant agrees to be subject to Section 12 as though it were a Lender.
17.5 Payments to Participants. A Participant shall not be entitled to receive
any greater payment under Sections 6.2, 6.6, 6.7, 6.8 and 6.11 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant.
17.6 Miscellaneous Assignment Provisions. A Lender may at any time grant a
security interest in all or any portion of its rights under this Credit
Agreement to secure obligations of such Lender, including without limitation
(a) any pledge or assignment to secure obligations to any of the twelve Federal
Reserve Banks organized under Section 4 of the Federal Reserve Act, 12 U.S.C.
§341 and (b) with respect to any Lender that is a Fund, to any lender or any
trustee for, or any other representative of, holders of obligations owed or
securities issued by such Fund as security for such obligations or securities or
any institutional custodian for such Fund or for such lender; provided that no
such grant shall release such Lender from any of its obligations hereunder,
provide any voting rights hereunder to the secured party thereof, substitute any
such secured party for such Lender as a party hereto or affect any rights or
obligations of either Borrower, any Guarantor, the Administrative Agent or the
Issuing Bank hereunder.
17.7 Recordation in Register. Upon its receipt of an Assignment and Acceptance
executed by the parties to such assignment, together with a copy of any Note
subject to such assignment, the Administrative Agent will (a) record the
information contained therein in the Register, and (b) give prompt notice
thereof to the Borrowers and the other Creditor Parties by issuance of an
updated Schedule 2.

 

99



--------------------------------------------------------------------------------



 



18. NOTICES, ETC.
Except as otherwise expressly provided in this Credit Agreement, all notices and
other communications made or required to be given pursuant to this Credit
Agreement shall be in writing and shall be (i) delivered in hand, (ii) mailed by
United States registered or certified first class mail, postage prepaid,
(iii) sent by overnight courier, or (iv) sent by facsimile or email, addressed
as follows:
(a) if to the Borrower, any Guarantor or any Pledged Entity, to the address and
with the copy described on Schedule 3;
(b) if to the Administrative Agent, to the address and with the copy described
on Schedule 3; and
(c) if to the Issuing Bank or a Lender, at the Issuing Bank’s or such Lender’s
address for its Domestic Lending Office set forth on Schedule 2 hereto;
or, in each case, to such other address for notice as such party shall have last
furnished in writing to the Person giving the notice.
Any such notice or demand shall be deemed to have been duly given or made and to
have become effective (i) if delivered by hand, overnight courier, email or
facsimile, at the time of the receipt thereof or the sending of such email or
facsimile, and (ii) if sent by registered or certified first-class mail, postage
prepaid, on the third Business Day following the mailing thereof.
19. GOVERNING LAW; JURISDICTION; VENUE.
THIS CREDIT AGREEMENT AND, EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED THEREIN,
EACH OF THE OTHER LOAN DOCUMENTS ARE CONTRACTS UNDER THE LAWS OF THE STATE OF
NEW YORK AND SHALL FOR ALL PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF SAID STATE OF NEW YORK (EXCLUDING THE LAWS APPLICABLE TO
CONFLICTS OR CHOICE OF LAW BUT INCLUDING AND GIVING EFFECT TO SECTIONS 5-1401
AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW). EACH OF THE PARTIES HERETO
AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS CREDIT AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE COMMONWEALTH OF
MASSACHUSETTS, THE STATE OF NEW YORK, OR ANY FEDERAL COURT SITTING THEREIN, AND
CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURTS AND SERVICE OF PROCESS
IN ANY SUCH SUIT BEING MADE UPON SUCH PARTY BY MAIL AT THE ADDRESS SPECIFIED IN
SECTION 18. EACH PARTY HERETO HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT
IS BROUGHT IN AN INCONVENIENT COURT.

 

100



--------------------------------------------------------------------------------



 



20. HEADINGS.
The captions in this Credit Agreement are for convenience of reference only and
shall not define or limit the provisions hereof.
21. COUNTERPARTS.
This Credit Agreement and any amendment, modification or restatement hereof may
be executed in several counterparts and by each party on a separate counterpart,
each of which when executed and delivered shall be an original, and all of which
together shall constitute one instrument. In proving this Credit Agreement it
shall not be necessary to produce or account for more than one such counterpart
signed by the party against whom enforcement is sought. Delivery by facsimile,
email or by other electronic method of transmission by any of the parties hereto
of an executed counterpart hereof or of any amendment, waiver or restatement
hereto shall be as effective as an original executed counterpart hereof or of
such amendment, waiver or restatement and shall be considered a representation
that an original executed counterpart hereof or such amendment, waiver or
restatement as the case may be, will be delivered.
22. ENTIRE AGREEMENT, ETC.
22.1 Entire Agreement. The Loan Documents are intended by the parties as the
final, complete and exclusive statement of the transactions evidenced by the
Loan Documents. All prior or contemporaneous promises, agreements and
understandings, whether oral or written, are deemed to be superseded by the Loan
Documents, and no party is relying on any promise, agreement or understanding
not set forth in the Loan Documents.
22.2 Additional Guarantors and Pledged Entities. The Administrative Agent and
CHC may from time to time, without any action of any other Lender, Borrower or
Guarantor, revise Schedule 1 so as to reflect the addition or removal of Persons
from the definition of Guarantors and Pledged Entities. Such revised Schedule 1
provided by the Administrative Agent and CHC from time to time shall be
conclusively presumed to be true, accurate correct, and binding upon all of the
parties hereto, in the absence of manifest error.
23. CONSENTS, AMENDMENTS, WAIVERS, ETC.
23.1 General Rule. Any consent or approval required or permitted by this Credit
Agreement to be given by all of the Lenders may be given, and any term of this
Credit Agreement, the other Loan Documents or any other instrument related
hereto or mentioned herein may be amended, and the performance or observance by
either Borrower, any of the Guarantors or any of their respective Subsidiaries
of any terms of this Credit Agreement, the other Loan Documents or such other
instrument or the continuance of any Default may be waived (either generally or
in a particular instance and either retroactively or prospectively) with, but
only with, the written consent of the Required Lenders. Notwithstanding the
foregoing, no consent, approval, amendment, modification or waiver shall:
23.1.1 Affected Lenders. Without the written consent of each Borrower, each
Guarantor and each Lender directly affected thereby:

 

101



--------------------------------------------------------------------------------



 



(a) reduce or forgive the principal amount of any portion of the Loans or
Reimbursement Obligations, or reduce the rate of interest on any portion of the
Loans or the amount of the Unused Facility Fee or Letter of Credit Fees (other
than interest accruing pursuant to Section 6.12 following the effective date of
any waiver by the Required Lenders of the Event of Default relating thereto);
(b) increase the amount of the Total Commitment or any Lender’s Revolving Loan
Commitment or Term Loan Commitment (except upon an assignment in accordance with
the terms of Section 17) or extend the expiration date of the Total Commitment
or any Lender’s Revolving Loan Commitment or Term Loan Commitment;
(c) postpone or extend either the Revolver Maturity Date or the Term Loan
Maturity Date or any other regularly scheduled dates for payments of principal
of, or interest on, any portion of the Loans or Reimbursement Obligations or any
fees or other amounts payable to such Lender or waive any Event of Default
relating thereto (it being understood that (i) a waiver of the application of
the Default Rate, (ii) any vote to accelerate or to rescind any acceleration
made pursuant to Section 11.2.1 of amounts owing with respect to any portion of
the Loans and other Obligations and (iii) any modifications of the provisions
relating to amounts or timing of prepayments of portion of the Loans and other
Obligations shall require only the approval of the Required Lenders);
(d) release the Borrowers from any Obligations consisting of principal,
interest, fees, reimbursement obligations, expenses, or indemnities, release all
or substantially all of the Collateral or release all or substantially all of
the Guarantors from their guaranty obligations under the Guaranties (excluding,
if either Borrower, any Guarantor or any of their Subsidiaries becomes a debtor
under the Bankruptcy Code, the release of “cash collateral,” as defined in
Section 363(a) of the Bankruptcy Code pursuant to a cash collateral stipulation
with the debtor approved by the Required Lenders); provided, however, that the
release or sale of Collateral in connection with (i) an exercise of remedies or
(ii) credit bidding of the Obligations shall require only the consent of the
Required Lenders; and
(e) amend any provision of this Credit Agreement calling for the pro rata
application of funds to any Creditor Parties;
For the avoidance of doubt, sales or other dispositions of Collateral that are
not prohibited, or are expressly permitted, pursuant to the terms of
Section 10.5 shall not require consent from the Administrative Agent or from any
Lender, and the Administrative Agent shall be permitted to, and shall upon any
such permitted sale or other disposition, release its lien on such Collateral in
order to permit the applicable Borrower or Guarantor to effect such sale or
other disposition. Additionally, notwithstanding the foregoing provisions of
this Section 23.1.1, the sale of all or a material asset of a Line of Business
(but less than all or substantially all of the Collateral) shall not require the
consent of more than the Required Lenders.
23.1.2 All Lenders. Without the written consent of all of the Lenders, (a) amend
or waive Section 23.1 (other than Sections 23.1.3 and 23.1.4), 23.2 or 23.3 or
the definition of Required Lenders, (b) permit an assignment of any rights
hereunder by either Borrower, (c) amend or waive Section 11.4;

 

102



--------------------------------------------------------------------------------



 



23.1.3 Administrative Agent and Issuing Bank. Without the written consent of the
Administrative Agent, and, to the extent affected thereby, the Issuing Bank,
amend or waive Section 5 or Section 13, the amount or time of payment of any
Letter of Credit Fees payable for the Administrative Agent’s or the Issuing
Bank’s account or any other provision applicable to the Administrative Agent or
the Issuing Bank; or
23.1.4 Upon Change in Administrative Agent or Issuing Bank. In the event of any
change in the Person acting as the Administrative Agent or the Issuing Bank
hereunder, without the written consent of the Person formerly acting as such,
amend or waive any provision of this Credit Agreement accruing to the benefit of
such Person in respect of all actions taken or omitted to be taken by either of
them prior to such change.
23.2 Waivers. No waiver shall extend to or affect any obligation not expressly
waived or impair any right consequent thereon. No course of dealing or delay or
omission on the part of the Administrative Agent, the Issuing Bank or any Lender
in exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto. No notice to or demand upon the Borrowers or any Guarantor
shall entitle such Person to other or further notice or demand in similar or
other circumstances.
23.3 Reasonable Cooperation by Creditor Parties. If and to the extent that the
written consent of the Required Lenders, all of the Lenders or the Issuing Bank,
respectively, is required to take any of the actions contemplated by this
Section, and the Administrative Agent has given such consent, none of the other
Creditor Parties entitled to give or withhold their consent shall unreasonably
withhold, condition or delay its decision regarding the giving of any such
consent.
24. SEVERABILITY.
The provisions of this Credit Agreement are severable and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction under particular circumstances, then such invalidity or
unenforceability shall affect only such clause or provision, or part thereof, in
such jurisdiction and under such circumstances, and shall not in any manner
affect such clause or provision in any other jurisdiction or other
circumstances, or any other clause or provision of this Credit Agreement in any
jurisdiction. The parties agree that they will negotiate in good faith to
replace any provision hereof so held invalid or unenforceable with a valid
provision which is as similar as possible to the invalid or unenforceable
provision.
25. CONFIDENTIALITY.
25.1 Confidentiality. During such period as any portion of the Loans remains
outstanding and is not then due and payable and any of the Commitments remain in
effect, and for six months thereafter (and twelve months with respect to
proprietary information of CFin disclosed hereunder), each of the Creditor
Parties agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its Affiliates’ respective Related Parties (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), to the
extent utilized for the administration of the

 

103



--------------------------------------------------------------------------------



 



Obligations and the Loan Documents, including, without limitation, the
assignment, participation or exercise of remedies with respect thereto, (b) to
the extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) to the extent required to exercise any
remedies hereunder or under any other Loan Document or to take any action or
proceeding relating to this Credit Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations under this Credit Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to either Borrower or a Guarantor and their
respective Obligations, (g) with the consent of CHC or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to any Creditor Party or any of their
respective Affiliates on a nonconfidential basis from a source other than a
Borrower (provided, however, with respect to this clause (ii), the Creditor
Parties acknowledge that they are each subject to the confidentiality provisions
of this Section 25 and that, accordingly, they will each view any disclosures of
any Information they receive from another Creditor Party to be provided on a
confidential basis under the terms of this Section 25 unless they have a
reasonable basis to believe in a particular instance that such Information is
being provided on a nonconfidential basis by such Creditor Party).
25.2 Definition of Information. For purposes of this Section, “Information”
means all confidential information received from either Borrower or any
Guarantor relating to either Borrower, any Guarantor or any Pledged Entity or
any of their respective businesses, other than any such information that is
available to any Creditor Party or an Affiliate of such Creditor Party on a
nonconfidential basis prior to disclosure by either Borrower, any Guarantor or
any Pledged Entity, or subsequently becomes available on such basis. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
25.3 Compliance Standard. Each of the Creditor Parties acknowledges that (a) the
Information may include material non-public information concerning the
Borrowers, the Guarantors, and their Subsidiaries, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable law, including federal and state securities laws. To
the extent practicable and possible in compliance with applicable law,
regulation, proceeding or court order, each of the Creditor Parties shall, prior
to disclosure thereof, notify the Borrowers of any request for disclosure of any
such non-public information by any governmental agency or representative thereof
(other than any such request in connection with an examination of the financial
condition of such Creditor Party by such governmental agency) or pursuant to
legal process.
25.4 Intralinks and Public Lenders. The Borrowers and the Guarantors hereby
acknowledge that (a) the Administrative Agent will make available to the other
Creditor Parties materials and/or information provided by or on behalf of the
Borrowers and the Guarantors

 

104



--------------------------------------------------------------------------------



 



hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on IntraLinks or another similar electronic system (the “Platform”) and
(b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to the
Borrowers or their securities) (each, a “Public Lender”). The Borrowers and the
Guarantors hereby agree that (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
Borrowers and the Guarantors shall be deemed to have authorized the Creditor
Parties to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrowers and the Guarantors or their
securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in this Section); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor”; and (z) the Administrative
Agent shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Investor.”
26. USA PATRIOT ACT.
Each Creditor Party hereby notifies the Borrowers that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Borrower, which information includes the name
and address of the Borrowers and other information that will allow such Creditor
Party to identify the Borrowers in accordance with the Act.
27. NO ADVISORY OR FIDUCIARY RESPONSIBILITY.
In connection with all aspects of each transaction contemplated hereby, the
Borrowers and the Guarantors acknowledge and agree, and acknowledge the
understanding of each Person included in the Centerline Group, that: (i) the
Loans provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver,
restatement or other modification hereof or of any other Loan Document) are an
arm’s-length commercial transaction between the Borrowers, the Guarantors and
their respective Affiliates, on the one hand, and the Administrative Agent, on
the other hand, and the Borrowers and the Guarantors are each capable of
evaluating and understanding and understand and accept the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver, restatement or other modification
hereof or thereof); (ii) in connection with the process leading to such
transaction, the Administrative Agent is and has been acting solely as a
principal and is not the agent, fiduciary, or financial advisor for the
Borrowers, the Guarantors or any of their respective stockholders, creditors or
employees, any other Person in the Centerline Group or any other Person;
(iii) the Administrative Agent has not assumed or will not assume an agency,
fiduciary, or advisory responsibility in favor of the Borrowers or any
Guarantor, or any other Person in the Centerline Group, with respect to any of
the transactions contemplated hereby or the process leading thereto, including
with respect to any amendment, restatement, waiver or other modification hereof
or of any other Loan Document (irrespective of whether the Administrative Agent
has advised or is currently advising either Borrower, any Guarantor or any other
Person in the Centerline Group on other matters) and the

 

105



--------------------------------------------------------------------------------



 



Administrative Agent has no obligation to either Borrower, any Guarantor or any
other Person in the Centerline Group with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; (iv) the Administrative Agent and its Affiliates may
be engaged in a broad range of transactions that involve interests that differ
from those of the Borrowers, the Guarantors or other Persons in the Centerline
Group, and the Administrative Agent has no obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship; and
(v) the Administrative Agent has not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver, restatement or other
modification hereof or of any other Loan Document) and the Borrowers and the
Guarantors have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate. Each of the Borrowers and
the Guarantors hereby waives and releases, to the fullest extent permitted by
law, any claims that it may have against the Administrative Agent with respect
to any breach or alleged breach of agency or fiduciary duty.
28. DESIGNATION OF PERMITTED LIENS.
The designation of a Lien as a Permitted Lien is not, and shall not be deemed to
be, an acknowledgment by any Creditor Party to any Person that the Lien shall
have priority over any Lien of the Administrative Agent granted in any Loan
Document for the benefit of the other Creditor Parties.
29. WAIVER OF JURY TRIAL.
EACH PARTY HERETO MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM BASED
HEREON ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS CREDIT AGREEMENT OR ANY
OF THE OTHER LOAN DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER
OR THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS OR ANY COURSE OF CONDUCT,
COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY
PARTY, INCLUDING ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS OR
ACTIONS OF THE ADMINISTRATIVE AGENT OR ANY LENDER RELATING TO THE ADMINISTRATION
OF THE LOANS OR ENFORCEMENT OF THE LOAN DOCUMENTS, ARISING UNDER CONTRACT, TORT,
STRICT LIABILITY OR ANY OTHER LAW OR AT EQUITY, AND AGREES THAT IT WILL NOT SEEK
TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL
CANNOT BE OR HAS NOT BEEN WAIVED. Except as prohibited by law, each party hereto
hereby waives any right it may have to claim or recover in any litigation
referred to in the preceding sentence any special, exemplary, punitive or
consequential damages or any damages other than, or in addition to, actual
damages. Each Borrower and each Guarantor (i) certifies that no representative,
agent or attorney of any Creditor Party has represented, expressly or otherwise,
that such Creditor Party would not, in the event of litigation, seek to enforce
the foregoing waivers and (ii) acknowledges that this waiver constitutes a
material inducement for the Creditor Parties to execute this Credit Agreement
and make the Loans and issue Letters of Credit.

 

106



--------------------------------------------------------------------------------



 



 
30. RELEASE.
30.1 Waiver of Defaults under the Original Agreement. Each of the Creditor
Parties hereby acknowledges and agrees that upon the effectiveness of this
Credit Agreement pursuant to Section 7 hereof, any Defaults (as defined in the
Original Agreement) under the Original Agreement are hereby waived; provided
that such waiver shall not impair the rights and remedies of the Creditor
Parties pursuant to this Agreement on account of any Default hereunder,
including, without limitation, any such Default arising pursuant to the same
facts and circumstances as any Default (as defined in the Original Agreement)
which has been waived pursuant to this Section 30.1.
30.2 Waiver of any Claims Against Creditor Parties.
(a) The Borrowers and the Guarantors acknowledge and agree that, as of the date
hereof: (i) none of the Borrowers or Guarantors have any claim or cause of
action against the Administrative Agent, the Issuing Bank or the Lenders arising
out of, under or in any way relating to the Original Agreement or the Loan
Documents (as defined in the Original Agreement), any documents, instruments,
agreements, dealings or other matters in connection with such Loan Documents,
the transactions contemplated by such Loan Documents, or any actions taken or
not taken by the Administrative Agent or the Lenders in connection therewith;
(ii) none of the Borrowers or the Guarantors have any offset rights,
counterclaims or defenses of any kind against payment and performance of the
obligations under such Loan Documents; and (iii) the Administrative Agent and
the Lenders have heretofore properly performed and satisfied in a timely manner
all of their obligations to the Borrowers and the Guarantors under such Loan
Documents.
(b) In consideration of the execution and delivery by the Administrative Agent,
the Issuing Bank and the Lenders herein, the Borrowers and the Guarantors agree
to eliminate any possibility that any past conditions, acts, omission, events,
circumstances or matters would impair or otherwise adversely affect any of the
rights, interests, contracts, collateral security or rights and remedies of the
Administrative Agent, the Issuing Bank or the Lenders under the Loan Documents
(for the avoidance of doubt, as defined in this Credit Agreement). Therefore,
each of the Borrowers and the Guarantors, on their own behalf and on behalf of
each of their respective Subsidiaries, successors and assigns, hereby waives,
releases and discharges the Administrative Agent, the Issuing Bank and the
Lenders, from any and all claims, demands, actions or causes of action on or
before the date hereof and arising out of, under or in any way relating to such
Loan Documents (including this Credit Agreement), any documents instruments,
agreements, dealings or other matters connected with such Loan Documents, the
transactions contemplated by such Loan Documents or any actions taken or not
taken by the Administrative Agent, the Issuing Bank or the Lenders in connection
therewith, including, without limitation, all matters, claims, transactions or
things occurring on or prior to the date hereof. The waivers, releases and
discharges in this paragraph shall be effective regardless of any other event
that may occur or not occur prior to, or on or after the date hereof.

 

107



--------------------------------------------------------------------------------



 



 
[Signatures Appear on Next Page]

 

108



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed by their authorized officers all as of the day and year first above
written.

            BORROWERS:
 
CENTERLINE HOLDING COMPANY
 
    By:   /s/ Marc D. Schnitzer         Name:   Marc D. Schnitzer       Title:  
Chief Executive Officer and President  

            CENTERLINE CAPITAL GROUP INC.
 
    By:   /s/ Marc D. Schnitzer         Name:   Marc D. Schnitzer       Title:  
Chief Executive Officer  

            GUARANTORS:

CENTERLINE INVESTOR LP LLC

    By:   /s/ Marc D. Schnitzer         Name:   Marc D. Schnitzer       Title:  
Chief Executive Officer and President  

            CENTERLINE INVESTOR LP II LLC
 
    By:   /s/ Marc D. Schnitzer         Name:   Marc D. Schnitzer       Title:  
Chief Executive Officer and President  

            CENTERLINE INVESTOR LP III LLC
 
    By:   /s/ Marc D. Schnitzer         Name:   Marc D. Schnitzer       Title:  
Chief Executive Officer and President  

[Signatures Continue on Next Page]

Signature Page to Second Amended and Restated Revolving Credit and Term Loan
Agreement

 

 



--------------------------------------------------------------------------------



 



            CENTERLINE CAPITAL COMPANY LLC

    By:   /s/ Marc D. Schnitzer       Name:   Marc D. Schnitzer       Title:  
Chief Executive Officer and President  

            CENTERLINE AFFORDABLE HOUSING ADVISORS LLC

    By:   /s/ Marc D. Schnitzer       Name:   Marc D. Schnitzer       Title:  
Chief Executive Officer and President  

            CENTERLINE HOLDING TRUST

    By:   /s/ Marc D. Schnitzer       Name:   Marc D. Schnitzer       Title:  
Chief Executive Officer and President  

            CENTERLINE HOLDING TRUST II

    By:   /s/ Marc D. Schnitzer       Name:   Marc D. Schnitzer       Title:  
Chief Executive Officer and President  

            CENTERLINE FINANCE CORPORATION

    By:   /s/ Marc D. Schnitzer       Name:   Marc D. Schnitzer       Title:  
Chief Executive Officer and President  

 [Signatures Continue on Next Page]

Signature Page to Second Amended and Restated Revolving Credit and Term Loan
Agreement

 

 



--------------------------------------------------------------------------------



 



            CENTERLINE CREDIT MANAGEMENT LLC

    By:   /s/ Marc D. Schnitzer       Name:   Marc D. Schnitzer       Title:  
Chief Executive Officer and President  

            CM INVESTOR LLC

    By:   /s/ Marc D. Schnitzer       Name:   Marc D. Schnitzer       Title:  
Chief Executive Officer and President  

            CENTERLINE MANAGER LLC

    By:   /s/ Marc D. Schnitzer       Name:   Marc D. Schnitzer       Title:  
Chief Executive Officer  

[Signatures Continue on Next Page]

Signature Page to Second Amended and Restated Revolving Credit and Term Loan
Agreement

 

 



--------------------------------------------------------------------------------



 



            ADMINISTRATIVE AGENT AND LENDERS:

BANK OF AMERICA, N.A., as the Administrative Agent, as the Issuing Bank, and as
a Lender
      By:   /s/ John F. Simon       Name:   John F. Simon       Title:   SVP  

            CITICORP USA, INC., as a Lender

    By:   /s/ Lu Shi       Name:   Lu Shi       Title:   Vice President  

            COMERICA BANK, as a Lender

    By:   /s/ Sarah R. Miller       Name:   Sarah R. Miller       Title:   Vice
President  

            MLBUSA COMMUNITY DEVELOPMENT CORP.,
as a Lender

    By:   /s/ John F. Simon       Name:   John F. Simon       Title:  
Authorized Signatory  

            MORGAN STANLEY BANK, as a Lender
      By:   /s/ Todd Vannucci       Name:   Todd Vannucci       Title:  
Managing Director  

            CIBC INC., as a Lender
 
    By:   /s/ Charles D. Mulkeen       Name:   Charles D. Mulkeen       Title:  
Authorized Signatory  

Signature Page to Second Amended and Restated Revolving Credit and Term Loan
Agreement

 

 